 

Exhibit 10.1

 



 



Published CUSIP Numbers
Deal: 29443BAJ8
Revolving Facility: 29443BAL3
Delayed Draw Term Loan Facility: 29443BAK5

 

CREDIT AGREEMENT

 

Dated as of November 21, 2015

 

among

 

EQUIFAX INC.,
as a Borrower and as a Guarantor,

 

EQUIFAX LIMITED,
EQUIFAX CANADA CO.
and
Equifax Luxembourg S.À.R.L.
as Designated Borrowers,

 

Certain Other Subsidiaries of EQUIFAX INC. From Time To Time Party Hereto,

 

SUNTRUST BANK,
as Administrative Agent

 

and

 

The Other Lenders From Time To Time Party Hereto

 ______________________________________________________________________________

 

SUNTRUST ROBINSON HUMPHREY, INC.,
J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
Mizuho Bank, Ltd.
and
WELLS FARGO SECURITIES, LLC

 

as Joint Lead Arrangers

 

and

 

BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A.,
Mizuho Bank, Ltd.
and
WELLS FARGO BANK, N.A.
as Co-Syndication Agents

 

 

 

 

Table of Contents

 

    Page       ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1       1.01 Defined
Terms 1 1.02 Other Interpretive Provisions 32 1.03 Accounting Terms 33 1.04
Rounding 33 1.05 Exchange Rates; Currency Equivalents 33 1.06 Additional
Alternative Currencies 34 1.07 Change of Currency 35 1.08 Times of Day 35 1.09
Letter of Credit Amounts 35 1.10 Classifications of Loans and Borrowings 35    
  ARTICLE II. the COMMITMENTS and Credit Extensions 35       2.01 Revolving
Loans 35 2.02 Borrowings, Conversions and Continuations of Revolving Loans 36
2.03 Bid Loans 38 2.04 Letters of Credit 41 2.05 Swing Line Loans 50 2.06 DDTL
Commitments; Borrowings, Conversions and Continuations of Term Loans 53 2.07
Prepayments 55 2.08 Termination or Reduction of Commitments 57 2.09 Repayment of
Loans 57 2.10 Interest 58 2.11 Fees 59 2.12 Computation of Interest and Fees 60
2.13 Evidence of Debt 60 2.14 Payments Generally; Administrative Agent’s
Clawback 61 2.15 Sharing of Payments by Lenders 63 2.16 Designated Borrowers 64
2.17 Extension of Revolving Maturity Date 66 2.18 Increase in Commitments 68
2.19 Cash Collateral 70 2.20 Defaulting Lenders 72       ARTICLE III. TAXES,
YIELD PROTECTION AND ILLEGALITY 74       3.01 Taxes 74 3.02 Illegality 78 3.03
Inability to Determine Rates 79 3.04 Increased Costs; Reserves on Eurodollar
Rate Loans 79 3.05 Compensation for Losses 81 3.06 Mitigation Obligations;
Replacement of Lenders 82 3.07 Survival 83

 

 -i- 

 

 

Table of Contents 

(continued)

 

    Page       ARTICLE IV. CONDITIONS PRECEDENT TO Credit Extensions 83      
4.01 Conditions of Initial Credit Extension 83 4.02 Conditions to Funding of DDT
Loans 87 4.03 Conditions to all Credit Extensions 88       ARTICLE V.
REPRESENTATIONS AND WARRANTIES 88       5.01 Representations and Warranties 88
5.02 Survival of Representations and Warranties, etc. 95       ARTICLE VI.
FINANCIAL INFORMATION AND NOTICES 95       6.01 Financial Statements, etc. 95
6.02 Officer’s Compliance Certificate 96 6.03 Intentionally Omitted 97 6.04
Other Reports 97 6.05 Notice of Litigation and Other Matters 97 6.06 Ratings
Information 97 6.07 Accuracy of Information 98       ARTICLE VII. AFFIRMATIVE
COVENANTS 98       7.01 Preservation of Corporate Existence and Related Matters
98 7.02 Maintenance of Property 98 7.03 Insurance 98 7.04 Accounting Methods and
Financial Records 99 7.05 Payment and Performance of Obligations 99 7.06
Compliance With Laws and Approvals 99 7.07 Environmental Laws 99 7.08 Compliance
with ERISA; ERISA Notices 100 7.09 Conduct of Business 100 7.10 Visits and
Inspections 100 7.11 Use of Proceeds 101 7.12 Delivery of Tax Forms 101      
ARTICLE VIII. NEGATIVE COVENANTS 101       8.01 Maximum Leverage Ratio 101 8.02
Liens 101 8.03 Limitations on Subsidiary Debt 103 8.04 Limitations on Mergers
and Liquidation 104 8.05 Limitation on Asset Dispositions 105 8.06 Limitations
on Acquisitions 105 8.07 Intentionally Omitted 105 8.08 Limitation on Restricted
Payments 105 8.09 Limitation on Transactions with Affiliates 105 8.10 Limitation
on Certain Accounting Changes 106

 

 -ii- 

 

  

Table of Contents

(continued)

 

    Page       8.11 Limitation of Restricting Subsidiary Dividends and
Distributions 106 8.12 Hedging Agreements 106 8.13 Governmental Regulations 106
      ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES 106       9.01 Events of
Default 106 9.02 Remedies Upon Event of Default 109 9.03 Rights and Remedies
Cumulative; Non-Waiver; etc. 110 9.04 Application of Funds 110 9.05 DDT Loan
Limited Conditionality Period 112       ARTICLE X. ADMINISTRATIVE AGENT 112    
  10.01 Appointment and Authority 112 10.02 Rights as a Lender 113 10.03
Exculpatory Provisions 113 10.04 Reliance by Administrative Agent 114 10.05
Delegation of Duties 114 10.06 Replacement of Administrative Agent 114 10.07
Non-Reliance on Administrative Agent and Other Lenders 115 10.08 No Other
Duties, Etc. 116 10.09 Administrative Agent May File Proofs of Claim 117 10.10
Authorization to Execute Other Loan Documents 117 10.11 Arrangers;
Co-Syndication Agents 117       ARTICLE XI. GUARANTY OF THE COMPANY 117      
11.01 Guaranty of Payment 117 11.02 Obligations Unconditional; Waivers 118 11.03
Modifications 119 11.04 Additional Waiver of Rights 119 11.05 Reinstatement 119
11.06 Remedies 120 11.07 Limitation of Guaranty 120       ARTICLE XII.
MISCELLANEOUS 120       12.01 Amendments, Etc. 120 12.02 Notices; Effectiveness;
Electronic Communication 122 12.03 No Waiver; Cumulative Remedies; Enforcement
123 12.04 Expenses; Indemnity; Damage Waiver 124 12.05 Payments Set Aside 127
12.06 Successors and Assigns 127 12.07 Treatment of Certain Information;
Confidentiality 132 12.08 Right of Setoff 133 12.09 Interest Rate Limitation 134
12.10 Counterparts; Integration; Effectiveness 134

 

 -iii- 

 

 

Table of Contents



(continued)

 

    Page       12.11 Survival of Representations and Warranties 134 12.12
Severability 134 12.13 Replacement of Lenders 135 12.14 Governing Law;
Jurisdiction; etc. 135 12.15 Waiver of Jury Trial 136 12.16 No Advisory or
Fiduciary Responsibility 136 12.17 Electronic Execution of Assignments and
Certain Other Documents 137 12.18 USA PATRIOT Act 137 12.19 Judgment Currency
137

 

 -iv- 

 

 

SCHEDULES

 

  1.01(a) Existing Letters of Credit   2.01 Revolving Commitments and Applicable
Revolving Percentages   2.06 DDTL Commitments and Applicable DDTL Percentages  
5.01(b) Subsidiaries of the Borrowers   8.02 Liens as of Closing Date   8.03
Debt of Subsidiaries on the Closing Date   12.02 Administrative Agent’s Office;
Certain Addresses for Notices

 

EXHIBITS

 

Form of

 

  A Revolving Loan Notice   B-1 Bid Request   B-2 Competitive Bid   C Swing Line
Loan Notice   D Revolving Note   E Officer’s Compliance Certificate   F-1
Assignment and Assumption   F-2 Administrative Questionnaire   G Designated
Borrower Request and Assumption Agreement   H Designated Borrower Notice   I
U.S. Tax Compliance Certificate   J DDT Loan Notice   K DDTL Note   L
Incremental Term Loan Notice

 

 -v- 

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”) is entered into as of November 21,
2015, among EQUIFAX INC., a Georgia corporation (the “Company”), EQUIFAX
LIMITED, a limited company organized under the laws of England and Wales with
registered number 02425920 (“Equifax Limited”), EQUIFAX CANADA CO., a company
organized under the laws of Nova Scotia (“Equifax Canada”), EQUIFAX LUXEMBOURG
S.À.R.L., a private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand-Duchy of Luxembourg with registered
office at Atrium Business Park, 33 rue du Puits Romain, L-8070 Bertrange, Grand
Duchy of Luxembourg, registered with the Luxembourg Register of Commerce and
Companies (R.C.S. Luxembourg) under number B 51.062 and having a share capital
of USD $4,385,400 (“Equifax Luxembourg”), certain other Eligible Subsidiaries of
the Company that from time to time become a party hereto pursuant to Section
2.16 (each of Equifax Canada, Equifax Limited, Equifax Luxembourg and each such
Eligible Subsidiary, a “Designated Borrower” and, together with the Company, the
“Borrowers”, and each a “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and SUNTRUST BANK,
as Administrative Agent and Swing Line Lender.

 

STATEMENT OF PURPOSE

 

WHEREAS, the Company has requested that (a) the Revolving Lenders establish a
$900,000,000 revolving credit facility in favor of the Borrowers and (b) the DDT
Lenders establish an $800,000,000 delayed draw term loan facility in favor of
the Company;

 

WHEREAS, subject to the terms and conditions of this Agreement, (a) the
Revolving Lenders, to the extent of their respective Revolving Commitments, are
willing severally to (a) establish the revolving credit facility in favor of the
Borrowers, and (b) the DDT Lenders are willing to establish the delayed draw
term loan facility in favor of the Company;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01         Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“364-Day Revolving Credit Facility” means the 364-day revolving credit facility
evidenced by that certain 364-Day Credit Agreement, dated as of the date hereof,
among the Company, certain lenders party thereto and SunTrust Bank, as
administrative agent thereunder.

 

“Absolute Rate” means a fixed rate of interest expressed in multiples of 1/100th
of one basis point.

 

“Absolute Rate Loan” means a Bid Loan that bears interest at a rate determined
with reference to an Absolute Rate.

 

 

 

 

“Acquired Business” means the Acquired Company together with its Subsidiaries.

 

“Acquired Company” means Veda Group Limited, a company incorporated in the
Commonwealth of Australia.

 

“Acquisition Effective Time” means 8:00 a.m. Sydney, Australia time on the date
the relevant Australian court approves the Veda Acquisition, which is the time
at which the Company or its Affiliate is irrevocably required to pay the cash
consideration for the Veda Acquisition in exchange for the remaining outstanding
Capital Stock of the Acquired Company.

 

“Administrative Agent” means SunTrust Bank in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 12.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries (a) controls, or is controlled
by, or is under common control with, such first Person or any of its
Subsidiaries or (b) owns or holds ten percent (10%) or more of the Capital Stock
in such first Person or any of its Subsidiaries. The term “control” means the
possession, directly or indirectly, of any power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.

 

“Aggregate DDTL Commitments” means the DDTL Commitments of all the DDT Lenders.
The Aggregate DDTL Commitments on the Closing Date shall be Eight Hundred
Million Dollars ($800,000,000).

 

“Aggregate Incremental Term Loan Commitments” means the Incremental Term Loan
Commitments of all the Incremental Term Loan Lenders.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Revolving Lenders. The Aggregate Revolving Commitments on the Closing Date shall
be Nine Hundred Million Dollars ($900,000,000).

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Alternative Currency” means each of Euro, Australian Dollars, New Zealand
Dollars, Canadian Dollars, Japanese Yen, Sterling, Swiss Franc and each other
currency (other than Dollars) that is approved in accordance with Section 1.06.

 

-2- 

 

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent, at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Commitments and $300,000,000. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Foreign Obligor Documents” shall have the meaning assigned thereto
in Section 5.01(y)(i).

 

“Applicable DDTL Percentage” means with respect to any DDT Lender at any time,
the percentage (carried out to the ninth decimal place) of the outstanding DDT
Loans and Aggregate DDTL Commitments represented by the outstanding DDT Loans
and DDTL Commitments of such DDT Lender, in each case at such time, subject to
adjustment as provided in Section 2.20. The initial Applicable DDTL Percentage
of each DDT Lender is set forth opposite the name of such DDT Lender on Schedule
2.06 or in the Assignment and Assumption pursuant to which such DDT Lender
becomes a party hereto, as applicable.

 

“Applicable Percentage” means the Applicable DDTL Percentage and/or the
Applicable Revolving Percentage, as the context may require.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Applicable Rate Pricing
Level  Debt Ratings
S&P/Moody’s  Commitment/
Ticking Fee  

Eurodollar
Rate Loans
and

Letter of
Credit Fees

   Base Rate
Loans  1  A/A2 or better   0.070%    0.875%    0.000%  2  A-/A3   0.100%  
 1.000%    0.000%  3  BBB+/Baa1   0.125%    1.125%    0.125%  4  BBB/Baa2 
 0.150%    1.250%    0.250%  5  BBB-/Baa3 or worse   0.200%    1.500%    0.500% 

 

-3- 

 

 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s of the Company’s non-credit-enhanced, senior unsecured
long-term debt; provided that (a) if the respective Debt Ratings issued by the
foregoing rating agencies differ by one level, then the Pricing Level for the
higher of such Debt Ratings shall apply (with the Debt Rating for Pricing Level
1 being the highest and the Debt Rating for Pricing Level 5 being the lowest);
(b) if there is a split in Debt Ratings of more than one level, then the Pricing
Level that is one level lower than the Pricing Level of the higher Debt Rating
shall apply; (c) if the Company has only one Debt Rating (i) as a result of
either S&P or Moody’s failure to continue to rate any issuer’s
non-credit-enhanced, senior unsecured long-term debt, then the Pricing Level
shall be based on such Debt Rating that remains available (e.g., if Moody’s Debt
Rating corresponds to Pricing Level 1 and S&P is no longer in the business of
rating any issuer’s non-credit-enhanced, senior unsecured long-term debt, then
Pricing Level 1 shall apply) or (ii) for any other reason, then the Pricing
Level that is one level lower than that of such Debt Rating shall apply; and (d)
if the Company does not have any Debt Rating, Pricing Level 5 shall apply until
the earlier of (A) such time as S&P and/or Moody’s provides another Debt Rating
or (B) the Required Lenders have agreed to an alternative pricing grid or other
method for determining Pricing Levels pursuant to an effective amendment to this
Agreement.

 

Initially, the Applicable Rate shall be determined based upon the Debt Rating
for Pricing Level 3. Thereafter, each change in the Applicable Rate resulting
from a publicly announced change in the Debt Rating shall be effective, in the
case of an upgrade, during the period commencing on the date of delivery by the
Company to the Administrative Agent of notice thereof pursuant to Section 6.06
and ending on the date immediately preceding the effective date of the next such
change and, in the case of a downgrade, during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change.

 

“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Aggregate Revolving Commitments represented by such Revolving Lender’s Revolving
Commitment at such time, subject to adjustment as provided in Section 2.20. If
the commitment of each Revolving Lender to make Revolving Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 9.02 or if the Aggregate Revolving Commitments have expired,
then the Applicable Revolving Percentage of each Revolving Lender shall be
determined based on the Applicable Revolving Percentage of such Revolving Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Revolving Percentage of each Revolving Lender is set forth
opposite the name of such Revolving Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Revolving Lender becomes a party hereto,
as applicable.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent, to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

 

“Applicant Borrower” has the meaning specified in Section 2.16(b).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

-4- 

 

 

“Arrangers” means STRH, JPMSL, Mizuho Bank, Ltd., MLPFSI and WFSL in their
capacities as joint lead arrangers under the Agreement.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit F-1 or any other form (including electronic documentation
generated by MarkitClear or another electronic platform) approved by the
Administrative Agent.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2014,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

 

“Auto-Extension Letter of Credit” has the meaning specified in Section
2.04(b)(iii).

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Revolving Maturity Date, (b) the date of termination of
the Aggregate Revolving Commitments pursuant to Section 2.08, and (c) the date
of termination of the commitment of each Lender to make Revolving Loans and of
the obligation of the L/C Issuers to make L/C Credit Extensions pursuant to
Section 9.02.

 

“Bankruptcy Event” means any of the events set forth in Section 9.01(i) or (j)
or any of those events which with the passage of time, the giving of notice or
any other condition would constitute such an event, in respect of any of the
Borrowers or any of their Subsidiaries.

 

“Base Rate” shall mean the highest of (i) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (ii) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%) per annum and (iii) the Eurodollar Rate
determined on a daily basis for an Interest Period of one (1) month, plus one
percent (1.00%) per annum (any changes in such rates to be effective as of the
date of any change in such rate). The Administrative Agent’s prime lending rate
is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent may make commercial
loans or other loans at rates of interest at, above, or below the Administrative
Agent’s prime lending rate.

 

“Base Rate DDT Loan” means a DDT Loan that is a Base Rate Loan.

 

“Base Rate Incremental Term Loan” means an Incremental Term Loan that is a Base
Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

 

“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.

 

-5- 

 

 

“Base Rate Term Loan” means a Term Loan that is a Base Rate Loan.

 

“Bid Borrowing” means a borrowing consisting of simultaneous Bid Loans of the
same Type from each of the Lenders whose offer to make one or more Bid Loans as
part of such borrowing has been accepted under the auction bidding procedures
described in Section 2.03.

 

“Bid Loan” has the meaning specified in Section 2.03(a).

 

“Bid Loan Lender” means, in respect of any Bid Loan, the Lender making such Bid
Loan to the Company.

 

“Bid Loan Sublimit” means an amount equal to $200,000,000. The Bid Loan Sublimit
is part of, and not in addition to, the Aggregate Revolving Commitments.

 

“Bid Request” means a written request for one or more Bid Loans substantially in
the form of Exhibit B-1.

 

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.01(c).

 

“Borrowing” means a borrowing consisting of (i) Loans of the same Class and
Type, in the same currency, made, converted or continued on the same date and,
in the case of Eurodollar Rate Loans, as to which a single Interest Period is in
effect, or (ii) a Swing Line Loan.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

(a)          if such day relates to any interest rate settings as to a
Eurodollar Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurodollar Rate Loan,
or any other dealings in Dollars to be carried out pursuant to this Agreement in
respect of any such Eurodollar Rate Loan, means any such day on which dealings
in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market;

 

(b)          if such day relates to any interest rate settings as to a
Eurodollar Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurodollar Rate Loan, or
any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurodollar Rate Loan, means a TARGET Day;

 

(c)          if such day relates to any interest rate settings as to a
Eurodollar Rate Loan denominated in a currency other than Dollars or Euro, means
any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

-6- 

 

  

(d)          if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurodollar
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurodollar Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.

 

“Capital Lease” means, with respect to any Person, any lease of any property
that should, in accordance with GAAP, be classified and accounted for as a
capital lease on a Consolidated balance sheet of such Person and its
Consolidated Subsidiaries.

 

“Capital Stock” means (a) in the case of a corporation, capital stock; (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock; (c) in the case of a partnership, partnership interests (whether general
or limited); (d) in the case of a limited liability company, membership
interests; and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, an L/C Issuer
or Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the applicable L/C Issuer or
Swing Line Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case to the extent required pursuant
to this Agreement and pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) the applicable L/C Issuer
or the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Change in Control” has the meaning specified in Section 9.01(h).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority; or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

-7- 

 

  

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swing Line
Loans, Bid Loans, DDT Loans or Incremental Term Loans and when used in reference
to any Commitment, refers to whether such Commitment is a Revolving Commitment,
a Swing Line Commitment, a DDTL Commitment or an Incremental Term Loan
Commitment.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 12.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means a Revolving Commitment, an Incremental Term Loan Commitment
or a DDTL Commitment, or any combination thereof (as the context shall permit or
require).

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Competitive Bid” means a written offer by a Lender to make one or more Bid
Loans, substantially in the form of Exhibit B-2, duly completed and signed by a
Lender.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of a Person and its Subsidiaries, such statements or
items on a consolidated basis in accordance with applicable principles of
consolidation under GAAP.

 

“Consolidated EBITDA” means, for any period, as applied to the Company and its
Consolidated Subsidiaries without duplication, the sum of the amounts for such
period of: (a) Consolidated Net Income, plus (b) an amount which, in the
determination of Consolidated Net Income has been deducted for (i) Consolidated
Interest Expense, (ii) all federal and state income tax expense,
(iii) depreciation and amortization expense, and (iv) all other non-cash charges
(including, without limitation, non-cash compensation expense), all of the
foregoing as determined and computed on a Consolidated basis in accordance with
GAAP; provided that for purposes of calculating Consolidated EBITDA of the
Company for any period of four consecutive fiscal quarters (each, a “Reference
Period”) pursuant to any determination of the Leverage Ratio, (A) the
Consolidated EBITDA of (or attributable to) (1) any other Person, (2) all or
substantially all of the business or assets of any other Person or (3) operating
division or business unit of any other Person, acquired by, or merged into or
consolidated with, the Company or one of its Consolidated Subsidiaries during
such Reference Period, in each case under this clause (A), shall be included on
a pro forma basis for such Reference Period as if such acquisition, merger or
consolidation in connection therewith occurred on the first day of such
Reference Period and (B) the Consolidated EBITDA of (or attributable to) (1) any
Consolidated Subsidiary whose Capital Stock is sold or otherwise transferred to
any Person other than to the Company or to a Consolidated Subsidiary of the
Company during such Reference Period such that as a result of such sale or
transfer such Consolidated Subsidiary ceases to be a Subsidiary of the Company,
(2) assets (whether all or substantially all) of the Company or any Consolidated
Subsidiary sold, leased or otherwise transferred to any Person other than to the
Company or to a Subsidiary of the Company during such Reference Period or (3) an
operating division or business unit of the Company or any Consolidated
Subsidiary sold, leased or otherwise transferred to any Person other than to the
Company or to a Consolidated Subsidiary of the Company during such Reference
Period, in each case under this clause (B), shall be excluded on a pro forma
basis for such Reference Period as if the consummation of such sale, lease or
other transfer occurred on the first day of such Reference Period so long as the
Consolidated EBITDA of (or attributable to) such Capital Stock, asset, operating
division or business unit sold or otherwise transferred, exceeds 5% of
Consolidated Operating Profit for the immediately preceding Fiscal Year.

 

-8- 

 

  

“Consolidated Funded Debt” means, as of any date, without duplication, all Debt
of the Company and its Consolidated Subsidiaries of the type referred to in
clauses (a), (b), (f), (g) (but only with respect to obligations otherwise
included in this definition of Consolidated Funded Debt), (h), (i) (but only to
the extent then due and owing), (j) (but in the case of clause (j), only to the
extent of any drawn and unreimbursed amount of such letters of credit) and (l)
and (m) of the definition of “Debt” set forth in this Section 1.01, all of the
foregoing as determined and computed on a Consolidated basis in accordance with
GAAP. Any Debt described in clauses (l) and (m) of the definition of Debt shall
be included in the calculation of Consolidated Funded Debt even if the
applicable Subsidiary is not consolidated under GAAP.

 

“Consolidated Interest Expense” means, for any period, as applied to the Company
and its Consolidated Subsidiaries, for any period determined on a consolidated
basis in accordance with GAAP, the sum of (a) total interest expense, including
without limitation the interest component of any payments in respect of capital
leases capitalized or expensed during such period (whether or not actually paid
during such period) plus (b) the net amount payable (or minus the net amount
receivable) under Hedging Agreements during such period (whether or not actually
paid or received during such period) and any upfront fees and expenses in
connection with a Hedging Agreement plus (c) amortization of debt discount and
debt isuance fees plus (d) any fees (including underwriting fees and expenses
paid in connection with the Loan Documents, the 364-Day Revolving Credit
Facility, the acquisition of the Acquired Business, and any other acquisition of
all or substantially all of the assets or Capital Stock of a Person), in
connection with any amendment or waiver of any debt issuance and (e) any
administration fees payable to the Administrative Agent in connection with the
Loan Documents, the agent under the 364-Day Revolving Credit Facility and the
agent with respect to any other Debt, in each case as determined and computed on
a Consolidated basis in accordance with GAAP.

 

“Consolidated Net Income” means, for any period, the net income, after taxes, of
the Company and its Consolidated Subsidiaries for such period as determined and
computed on a Consolidated basis in accordance with GAAP.

 

“Consolidated Net Tangible Assets” means, as of any date, Consolidated Total
Assets, less the sum of the value, as set forth or reflected in the most recent
Consolidated balance sheet of the Company and its Consolidated Subsidiaries,
prepared in accordance with GAAP of:

 

(a)          All assets which would be treated as intangible assets for balance
sheet presentation purposes under GAAP, excluding “Purchased Data Files,” but
including, without limitation, goodwill (as determined by the Company in a
manner consistent with its past accounting practices and in accordance with
GAAP), trademarks, tradenames, copyrights, patents and technologies, and
unamortized debt discount and expense;

-9- 

 

  

(b)          To the extent not included in clause (a) of this definition, any
amount at which shares of Capital Stock of the Company appear as an asset on the
balance sheet of its Consolidated Subsidiaries; and

 

(c)          To the extent not included in clause (a) of this definition,
deferred expenses.

 

“Consolidated Operating Profit” means, for any period, the Operating Profit of
the Company and its Consolidated Subsidiaries, all of the foregoing as
determined and computed on a Consolidated basis in accordance with GAAP.

 

“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity the
accounts of which, in accordance with GAAP, are Consolidated with those of the
Company in its Consolidated financial statements as of such date.

 

“Consolidated Total Assets” means, as of any date, the assets and properties of
the Company and its Consolidated Subsidiaries, as determined and computed on a
Consolidated basis in accordance with GAAP.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“DDT Lender” means each Lender holding a DDTL Commitment or a DDT Loan.

 

“DDT Loan” has the meaning specified in Section 2.06.

 

“DDT Loan Notice” means a notice of (a) a borrowing of DDT Loans, (b) a
conversion of DDT Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate DDT Loans, pursuant to Section 2.06(b), which shall be in
writing and shall be substantially in the form of Exhibit J.

 

“DDTL Commitment” means, with respect to each DDT Lender, the obligation of such
DDT Lender to make a DDT Loan hereunder, in a principal amount not exceeding the
amount set forth with respect to such Lender on Schedule 2.06. The aggregate
principal amount of all DDT Lenders’ DDTL Commitments is $800,000,000 as of the
Closing Date. The DDTL Commitments shall automatically terminate upon the
funding of the DDT Loans on the DDTL Funding Date.

 

“DDTL Commitment Termination Date” means the earliest to occur of (x) May 22,
2016, (y) the valid termination of the Veda Acquisition Agreement in accordance
with its terms, and (z) the date on which the DDTL Commitments are terminated
pursuant to Section 2.08.

 

“DDTL Funding Date” means a date, on or after the Closing Date but not after the
DDTL Commitment Termination Date, on which the conditions specified in Section
4.02 are satisfied (or waived in accordance with Section 12.01).

 

-10- 

 

  

“DDTL Limited Conditionality Period” has the meaning set forth in Section 9.05.

 

“DDTL Note” means a promissory note made by the Company in favor of a DDT Lender
evidencing a DDT Loan made by such DDT Lender to the Company, substantially in
the form of Exhibit K.

 

“Debt” of any Person means at any date, without duplication:

 

(a)          all obligations of such Person for borrowed money;

 

(b)          all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments;

 

(c)          all obligations of such Person under conditional sale or other
title retention agreements relating to property purchased by such Person (other
than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business);

 

(d)          all obligations of such Person issued or assumed as the deferred
purchase price of Property or services purchased by such Person (other than
trade debt incurred in the ordinary course of business on terms customary in the
trade) which would appear as liabilities on a balance sheet of such Person;

 

(e)          all obligations of such Person under take or pay or similar
arrangements or under commodities agreements;

 

(f)          all Debt of others secured by (or for which the holder of such Debt
has an existing right, contingent or otherwise, to be secured by) any Lien on,
or payable out of the proceeds of production from, property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed;
provided that for purposes hereof the amount of such Debt shall be limited to
the greater of (i) the amount of such Debt as to which there is recourse to such
Person and (ii) the fair market value of the property which is subject to the
Lien;

 

(g)          all Support Obligations of such Person with respect to a Debt of
another Person;

 

(h)          the principal portion of all obligations of such Person under
Capital Leases;

 

(i)          all net obligations of such Person in respect of Hedging
Agreements;

 

(j)          the maximum amount of all standby letters of credit issued or
bankers’ acceptances facilities created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed or
not cash collateralized);

 

(k)          all preferred stock issued by such Person and required by the terms
thereof to be redeemed, or for which mandatory sinking fund payments are due, by
a fixed date;

 

-11- 

 

 

(l)          the outstanding attributed principal amount under any asset
securitization program of such Person (including without limitation any notes or
accounts receivable financing program); and

 

(m)          the principal balance outstanding under any synthetic lease, tax
retention operating lease, off-balance sheet loan or similar off-balance sheet
financing product to which such Person is a party, where such transaction is
considered borrowed money indebtedness for tax purposes but is classified as an
operating lease in accordance with GAAP.

 

The Debt of any Person shall include the Debt of any partnership or joint
venture in which such Person is a general partner or a joint venturer, but only
to the extent to which there is recourse to the assets (other than the ownership
interest in such partnership or joint venture) of such Person for payment of
such Debt.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any of the events specified in Section 9.01 which, with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum, and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.

 

“Defaulting Lender” means, subject to Section 2.20(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swing Line
Loans, within three Business Days of the date required to be funded by it
hereunder, unless such Lender has delivered written notice to the Administrative
Agent and the Company indicating that such obligation is the subject of a good
faith dispute as to the satisfaction of one or more conditions precedent to
funding (which notice shall specifically identify the particular Default, if
any), (b) has notified the Company, the Administrative Agent or any Lender that
it does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Administrative Agent, to
confirm in a manner reasonably satisfactory to the Administrative Agent that it
will comply with its funding obligations, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment (provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority), in each case, as the
Administrative Agent may reasonably determine based solely on the foregoing.

 

-12- 

 

  

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto, and shall include each additional Eligible Subsidiary of the Company
that becomes a “Designated Borrower” hereunder pursuant to Section 2.16.

 

“Designated Borrower Notice” has the meaning specified in Section 2.16(b).

 

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.16.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 12.06(b)(iii)).

 

“Eligible Subsidiary” means any Wholly-Owned Subsidiary of the Company organized
in the United States, Canada, the United Kingdom, Luxembourg (or such other
jurisdiction as all Revolving Lenders and the Administrative Agent shall approve
in writing).

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means any and all Federal, state, local and foreign laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, binding
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Materials.

 

-13- 

 

  

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law; (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials; (c) exposure to any
Hazardous Materials; (d) the release or threatened release of any Hazardous
Materials into the environment; or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“Equifax Canada” has the meaning specified in the introductory paragraph hereto.

 

“Equifax Limited” has the meaning specified in the introductory paragraph
hereto.

 

“Equifax Luxembourg” has the meaning specified in the introductory paragraph
hereto.

 

“Equity Issuance” means any issuance by the Company or any of its Subsidiaries
to any Person other than the Company or any of its Subsidiaries of (a) shares of
its Capital Stock, (b) any shares of its Capital Stock pursuant to the exercise
of options or warrants or (c) any shares of its Capital Stock pursuant to the
conversion of any debt securities to equity.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
for purposes of Title I or Title IV of ERISA or Section 412 or Section 430 of
the Code would be deemed to be a “single employer” with the Company under
Sections 414(b), (c), (m) or (o) of the Code.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate or, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which would reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (g) the determination
that any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

-14- 

 

  

“Eurodollar Bid Margin” means the margin above or below the Eurodollar Rate to
be added to or subtracted from the Eurodollar Rate, which margin shall be
expressed in multiples of 1/100th of one basis point.

 

“Eurodollar Margin Bid Loan” means a Bid Loan that bears interest at a rate
based upon the Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to each Interest Period for a Eurodollar
Rate Loan, (i) the rate per annum equal to the London interbank offered rate for
deposits in Dollars appearing on Reuters screen page LIBOR 01 (or on any
successor or substitute page of such service or any successor to such service,
or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
A.M. (London time) two (2) Business Days prior to the first day of such Interest
Period, with a maturity comparable to such Interest Period, divided by (ii) a
percentage equal to 100% minus the then stated maximum rate of all reserve
requirements (including any marginal, emergency, supplemental, special or other
reserves and without benefit of credits for proration, exceptions or offsets
that may be available from time to time) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D);
provided, that (x) if the rate referred to in clause (i) above is not available
at any such time for any reason (including if there is no published LIBOR in
respect of any particular Alternative Currency), then the rate referred to in
clause (i) shall instead be the interest rate per annum, as determined by the
Administrative Agent, to be the arithmetic average of the rates per annum at
which deposits in U.S. Dollars in an amount equal to the amount of such
Eurodollar Rate Loan are offered by major banks in the London interbank market
to the Administrative Agent at approximately 11:00 A.M. (London time), two (2)
Business Days prior to the first day of such Interest Period for contracts that
would be entered into at the commencement of such Interest Period for the same
duration as such Interest Period, and (y) if the interest rate for any
Eurodollar Rate Loan determined pursuant to this definition is less than zero,
then the Eurodollar Rate for such Eurodollar Rate Loan shall be deemed to equal
zero.

 

“Eurodollar Rate DDT Loan” means a DDT Loan that bears interest at a rate based
on clause (a) of the definition of “Eurodollar Rate”. Eurodollar Rate DDT Loans
may only be denominated in Dollars.

 

“Eurodollar Rate Incremental Term Loan” means an Incremental Term Loan that
bears interest at a rate based on clause (a) of the definition of “Eurodollar
Rate”. Eurodollar Rate Incremental Term Loans may only be denominated in
Dollars.

 

“Eurodollar Rate Loan” means a Eurodollar Rate Revolving Loan, a Eurodollar Rate
Term Loan or a Eurodollar Margin Bid Loan.

 

“Eurodollar Rate Revolving Loan” means a Revolving Loan that bears interest at a
rate based on clause (a) of the definition of “Eurodollar Rate”. Eurodollar Rate
Revolving Loans may be denominated in Dollars or in an Alternative Currency. All
Revolving Loans denominated in an Alternative Currency must be Eurodollar Rate
Revolving Loans.

 

-15- 

 

 

“Eurodollar Rate Term Loan” means a Eurodollar Rate DDT Loan or a Eurodollar
Rate Incremental Term Loan.

 

“Event of Default” means any of the events specified in Section 9.01, provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 12.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

 

“Existing Credit Agreement” means the Third Amended and Restated Credit
Agreement, dated as of December 19, 2012, among the Company, the Subsidiaries of
the Company party thereto as “Designated Borrowers,” the various lenders party
thereto, and Bank of America, N.A., as administrative agent.

 

“Existing Letters of Credit” means those certain letters of credit, described in
reasonable detail on Schedule 1.01(a).

 

“Existing Revolving Maturity Date” has the meaning specified in Section 2.17.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b) (1) of the Code and any applicable
intergovernmental agreements with respect thereto.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with member banks of the Federal Reserve
System arranged by Federal funds brokers, as published by the Federal Reserve
Bank of New York on the next succeeding Business Day or, if such rate is not so
published for any Business Day, the Federal Funds Rate for such day shall be the
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by the
Administrative Agent.

 

-16- 

 

  

“Fee Letters” means, collectively, the letter agreements, each dated as of
October 27, 2015 among (a) the Company, the Administrative Agent and STRH; (b)
the Company, JPMorgan Chase Bank, N.A. and JPMSL; (c) the Company, Bank of
America, N.A. and MLPFSI; (d) the Company, Wells Fargo Bank, N.A. and WFSL and
(e) the Company and Mizuho Bank, Ltd.

 

“Fiscal Year” means the fiscal year of the Company and its Subsidiaries ending
on or about December 31.

 

“Foreign Lender” means any Lender, with respect to any Borrower, that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of an L/C Issuer). For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

 

“Foreign Obligor” means a Borrower that is a Foreign Subsidiary.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Revolving
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Applicable
Revolving Percentage of Swing Line Loans other than Swing Line Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

-17- 

 

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guaranteed Obligations” means, without duplication, all of the Obligations of
the Designated Borrowers to the Lenders and the Administrative Agent, whenever
arising, under this Agreement, the Designated Borrower Request and Assumption
Agreements, any Letter of Credit Applications, the Notes and any other Loan
Documents (including, but not limited to, obligations with respect to principal,
interest and fees and obligations of any Designated Borrower under Section 12.04
hereof).

 

“Hazardous Materials” means any substances or materials (a) which are or become
regulated or defined as hazardous wastes, hazardous substances, pollutants,
contaminants, chemical substances or mixtures or toxic substances under any
Environmental Law; (b) which are toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise harmful to human
health or the environment and are or become regulated by any Governmental
Authority; (c) the presence of which require investigation or remediation under
any Environmental Law; (d) the discharge or emission or release of which
requires a permit or license under any Applicable Law or other Governmental
Approval; or (e) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.

 

“Hedging Agreement” means any agreement with respect to an interest rate swap,
collar, cap, floor or forward rate agreement, foreign currency agreement or
other agreement regarding the hedging of interest rate risk exposure executed in
connection with hedging the interest rate exposure of any Person, and any
confirming letter executed pursuant to such hedging agreement, all as amended,
amended and restated, supplemented or otherwise modified from time to time.

 

“Incremental Term Loan” has the meaning specified in Section 2.18(f).

 

“Incremental Term Loan Commitment” has the meaning specified in Section 2.18(a).
Once funded, any Incremental Term Loan Commitment hereunder shall automatically
terminate to the extent of the amount of the Incremental Term Loans funded.

 

“Incremental Term Loan Lender” means each Lender holding an Incremental Term
Loan Commitment or an Incremental Term Loan.

 

“Incremental Term Loan Note” means a promissory note made by the Company in
favor of an Incremental Term Loan Lender evidencing an Incremental Term Loan
made by such Incremental Term Loan Lender to the Company.

 

“Incremental Term Loan Notice” means a notice of (a) a borrowing of Incremental
Term Loans, (b) a conversion of Incremental Term Loans from one Type to the
other, or (c) a continuation of Eurodollar Rate Incremental Term Loans, pursuant
to Section 2.06(b), which shall be in writing and shall be substantially in the
form of Exhibit L.

 

-18- 

 

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of a
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 12.04(b).

 

“Information” has the meaning specified in Section 12.07.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided that if any Interest Period for a Eurodollar Rate Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; and (b)
as to any Base Rate Loan (including a Swing Line Loan), the last Business Day of
each March, June, September and December and the Maturity Date.

 

“Interest Period” means (a) as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or (in the case of
any Eurodollar Rate Revolving Loan, Eurodollar Rate Incremental Term Loan or
Eurodollar Rate DDT Loan) converted to or continued as a Eurodollar Rate Loan
and ending on the date one, two, three or six months thereafter, as selected by
the Company in its Loan Notice or Bid Request, as the case may be, or, in the
case of Eurodollar Rate Revolving Loans, Eurodollar Rate Incremental Term Loans
and Eurodollar Rate DDT Loans, such other period that is twelve months or less
requested by the Company and consented to by (i) all of the Revolving Lenders in
the case of Revolving Loans, (ii) all of the Incremental Term Loan Lenders in
the case of Incremental Term Loans and (iii) all of the DDT Lenders in the case
of DDT Loans; and (b) as to each Absolute Rate Loan, a period of not less than
14 days and not more than 180 days as selected by the Company in its Bid
Request; provided that:

 

(i)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)         any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)        no Interest Period with respect to any Class of Eurodollar Rate
Loans shall extend beyond the Maturity Date applicable to such Class.

 

“Investment” in any Person means (a) the acquisition (whether for cash,
property, services, assumption of Debt, securities or otherwise) of shares of
Capital Stock, bonds, notes, debentures, partnership, joint ventures or other
ownership interests or securities issued by such Person; (b) any deposit with,
or advance, loan or other extension of credit to, such Person (other than those
made in connection with the purchase of equipment or other assets in the
ordinary course of business); or (c) any other capital contribution to or
investment in such Person including, without limitation, any Support Obligation
(including any support for a letter of credit issued on behalf of such person)
incurred for the benefit of such Person.

 

-19- 

 

  

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Company (or any Subsidiary) or in
favor of the applicable L/C Issuer and relating to such Letter of Credit.

 

“JPMSL” means J.P. Morgan Securities LLC.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Revolving
Percentage. All L/C Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans. All L/C Borrowings shall be
denominated in Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means each of (i) SunTrust Bank, (ii) with respect to the Existing
Letters of Credit, Bank of America, N.A., (iii) any Affiliate of an Arranger
that is a Revolving Lender hereunder designated by the Company that agrees to
act as an L/C Issuer in respect of any Letter of Credit requested by the Company
hereunder and (iv) any other Revolving Lender reasonably acceptable to the
Administrative Agent and designated by the Company that agrees to act as an L/C
Issuer in respect of any Letter of Credit requested by the Company hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

-20- 

 

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes each Revolving Lender, each Incremental Term Loan
Lender, each DDT Lender and the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit, in each case, providing for the payment of cash
upon the honoring of a presentation thereunder. A Letter of Credit may be a
commercial letter of credit or a standby letter of credit. All Letters of Credit
shall be issued in Dollars.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Revolving Maturity Date then in effect (or, if such day is not a Business Day,
the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.04(h).

 

“Letter of Credit Sublimit” means an amount equal to $50,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Leverage Ratio” means, as of the last day of any fiscal quarter, the ratio of
(a) Consolidated Funded Debt on such day to (b) Consolidated EBITDA for the
period of four consecutive fiscal quarters ending as of such day.

 

“Leverage Ratio Increase Requirements” means, in connection with any request by
the Company to increase the Leverage Ratio under Section 8.01 by 0.50 for a four
consecutive fiscal quarter period, the following:

 

(i)          the Company delivers such request in writing to the Administrative
Agent at least three (3) Business Days (or such shorter period as may be agreed
to by the Administrative Agent) prior to the date on which such request is to be
given effect;

 

(ii)         such request is delivered in connection with a Material Acquisition
that is permitted hereunder;

 

(iii)        such election is only given effect for the four consecutive fiscal
quarter period following the date on which the applicable Material Acquisition
is consummated (by way of example only, if the Material Acquisition is
consummated on May 15, 2016, for the fiscal quarters ending June 30, 2016,
September 30, 2016, December 31, 2016 and March 31, 2017); and

 

-21- 

 

  

(iv)        the Company may not make an election during any period in which a
previous election is then in effect, and at least one full fiscal quarter must
elapse following the end of any such four fiscal quarter period during which an
election is in effect before the Company may make any such additional election.

 

“Lien” means any mortgage, pledge, hypothecation, collateral assignment,
encumbrance, lien (statutory or other), charge or other security interest or
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any easement, right of way or other encumbrance on
title to real property). For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease (excluding, however, any synthetic leases) or other title
retention agreement relating to such asset.

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan, a Term Loan, a Bid Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, each Issuer Document, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.19
of this Agreement and the Fee Letters.

 

“Loan Notice” means a Revolving Loan Notice, a DDT Loan Notice and/or an
Incremental Term Loan Notice, as the context may require.

 

“Material Acquisition” means any acquisition by the Company or any of its
Subsidiaries of all or any portion of the Capital Stock or other ownership
interest in any Person which is not a Subsidiary or all or any substantial
portion of the assets, property and/or operations of a Person which is not a
Subsidiary (including the acquisition of a division or line of business of such
a Person) with respect which, in each case, the aggregate consideration for such
acquisition is in excess of $100,000,000.

 

“Material Adverse Effect” means any of (a) a material adverse effect on the
business, assets, operations, or financial condition of the Company and its
Subsidiaries taken as a whole; (b) a material adverse effect on the ability of
any Borrower to perform its obligations under the Loan Documents, in each case
to which it is a party; or (c) a material adverse effect on the rights or
remedies of the Lenders or the Administrative Agent hereunder or under any other
Loan Document; taken as a whole.

 

“Material Subsidiary” means at any time any direct or indirect Subsidiary of the
Company having: (a) assets in an amount equal to at least 5% of the Consolidated
Total Assets of the Company and its Subsidiaries determined on a consolidated
basis as of the last day of the most recent fiscal quarter of the Company at
such time; or (b) revenues or net income in an amount equal to at least 5% of
the total revenues or net income of the Company and its Subsidiaries on a
consolidated basis for the 12-month period ending on the last day of the most
recent fiscal quarter of the Company at such time.

 



-22- 

 

  

“Maturity Date” means the Revolving Maturity Date and/or the Term Loan Maturity
Date, as the context may require.

 

“MLPFSI” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means (a) any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, and (b) each such plan for the five-year
period immediately following the latest date on which the Company or any ERISA
Affiliate made or was obligated to make contributions to such a plan.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.04(b)(iii).

 

“Note” means a Revolving Note, an Incremental Term Loan Note or a DDTL Note, as
the context may require.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Officer’s Compliance Certificate” has the meaning specified in Section 6.02.

 

“Operating Profit” means, as applied to any Person for any period, the operating
revenue of such Person for such period, less (a) its costs of services for such
period and (b) its selling, general and administrative costs for such period but
excluding therefrom all extraordinary gains or losses, all as determined and
computed in accordance with GAAP.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

-23- 

 

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (a) with respect to Revolving Loans and Bid Loans on
any date, the Dollar Equivalent amount of the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of such Loans occurring on such date; (b) with respect to Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Swing Line
Loans occurring on such date; (c) with respect to DDT Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such DDT Loans occurring on such
date; (d) with respect to Incremental Term Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Incremental Term Loans occurring on such date;
and (e) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable L/C Issuer, or the Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation; and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of SunTrust Bank in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 12.06(d).

 

“Participant Register” has the meaning specified in Section 12.06(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“Patriot Act” means the USA PATRIOT Improvement and Reauthorization Act of 2005
(Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in effect from
time to time.

 

“PBGC” means the United States Pension Benefit Guaranty Corporation.

 

-24- 

 

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (including a multiple employer plan or a Multiemployer
Plan) that is maintained or is contributed to by the Company and any ERISA
Affiliate, or with respect to which the Company or any ERISA Affiliate has any
liability and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 or Section 430 of the Code.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
such Plan to which the Company is required to contribute on behalf of any of its
employees.

 

“Platform” has the meaning specified in Section 6.01(c).

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Public Lender” has the meaning specified in Section 6.01.

 

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Borrower hereunder.

 

“Reference Period” has the meaning specified in the definition of “Consolidated
EBITDA”.

 

“Register” has the meaning specified in Section 12.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, managers, counsel, consultants, administrators, directors,
officers, employees, agents, trustees, advisors or other representatives of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the PBGC has waived the requirement that it
be notified of such event.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Revolving Loan Notice; (b) with respect to
a Bid Loan, a Bid Request; (c) with respect to an L/C Credit Extension, a Letter
of Credit Application; (d) with respect to a Swing Line Loan, a Swing Line Loan
Notice; (e) with respect to a Borrowing, conversion or continuation of DDT
Loans, a DDT Loan Notice; and (f) with respect to a Borrowing, conversion or
continuation of Incremental Term Loans, an Incremental Term Loan Notice.

 

-25- 

 

  

“Required DDT Lenders” means, as of any date of determination, DDT Lenders
having more than 50% of the outstanding DDT Loans and DDTL Commitments.

 

“Required Incremental Term Loan Lenders” means, as of any date of determination,
Incremental Term Loan Lenders having more than 50% of the outstanding
Incremental Term Loans and Incremental Term Loan Commitments.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the aggregate outstanding (a) Revolving Commitments or,
if the Revolving Commitment of each Lender to make Revolving Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 9.02, Total Revolving Outstandings (with the aggregate
amount of each Revolving Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Lender for purposes of this definition), (b) Term Loans, (c) DDTL Commitments
and (d) Incremental Term Loan Commitments; provided that the portion of the
Total Revolving Outstandings and unused Commitments held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Lenders
having more than 50% of the aggregate outstanding Revolving Commitments or, if
the Revolving Commitment of each Lender to make Revolving Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 9.02, Revolving Lenders holding in the aggregate more than
50% of the Total Revolving Outstandings (with the aggregate amount of each
Revolving Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Revolving Lender
for purposes of this definition); provided that the Revolving Commitment of, and
the portion of the Total Revolving Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Borrower,
or, with respect to Equifax Luxembourg, any authorized signatory thereof
(whether acting jointly or individually), and solely for purposes of the
delivery of incumbency certificates pursuant to Section 4.01, the secretary or
any assistant secretary of a Borrower. Any document delivered hereunder that is
signed by a Responsible Officer of a Borrower shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of such Borrower and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Borrower.

 

-26- 

 

 

“Restricted Payment” means (a) any dividend or other payment or distribution,
direct or indirect, on account of any shares of any class of Capital Stock of
the Company or any of its Subsidiaries, now or hereafter outstanding (including
without limitation any payment in connection with any dissolution, merger,
consolidation or disposition involving any of the Company or any of its
Subsidiaries), or to the holders, in their capacity as such, of any shares of
any class of Capital Stock of the Company or any of its Subsidiaries, now or
hereafter outstanding (other than dividends or distributions payable in Capital
Stock of the applicable Person and dividends or distributions payable (directly
or indirectly through Subsidiaries) to the Company or any Wholly-Owned
Subsidiary of the Company); (b) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares of any class of Capital Stock of the Company or any of its
Subsidiaries, now or hereafter outstanding (other than such transactions payable
(directly or indirectly through Subsidiaries) to the Company or any Wholly-Owned
Subsidiary of the Company); and (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Capital Stock of the Company or any of its Subsidiaries
(other than such payments payable (directly or indirectly through Subsidiaries)
to the Company or any Wholly-Owned Subsidiary of the Company).

 

“Revaluation Date” means with respect to any Revolving Loan, each of the
following: (a) the Borrowing date of each Eurodollar Rate Loan denominated in an
Alternative Currency, (b) each date of a continuation of a Eurodollar Rate Loan
denominated in an Alternative Currency pursuant to Section 2.02, and (c) such
additional dates as the Administrative Agent shall determine or the Required
Lenders shall require (but in no event more frequently than once a week).

 

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrowers pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the Dollar amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Revolving Lender” means each Lender holding a Revolving Commitment or a
Revolving Loan.

 

“Revolving Loan” has the meaning specified in Section 2.01.

 

“Revolving Loan Notice” means a notice of (a) a Borrowing of Revolving Loans,
(b) a conversion of Revolving Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Revolving Loans, pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit A.

 

“Revolving Maturity Date” means the later of (a) November 21, 2020 and (b) if
revolving maturity is extended pursuant to Section 2.17, such extended maturity
date as determined pursuant to such Section; provided that, in each case, if
such date is not a Business Day, the Revolving Maturity Date shall be the next
preceding Business Day.

 

“Revolving Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit D.

 



-27- 

 

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sale and Leaseback Transaction” means any direct or indirect arrangement with
any Person or to which any such Person is a party, providing for the leasing to
any Borrower or Subsidiary thereof of any Property, whether owned by such
Borrower or Subsidiary as of the Closing Date or later acquired, which has been
or is to be sold or transferred by such Borrower or Subsidiary to such Person or
to any other Person from whom funds have been, or are to be, advanced by such
Person on the security of such Property.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

 

“Sanctioned Country” shall mean, at any time, a country or territory that is, or
whose government is, the subject or target of any Sanctions.

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” shall mean (i) economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom and (ii) similar economic or
financial sanctions or trade embargoes administered or enforced by any other
jurisdiction applicable to any Designated Borrower.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Specified Representations” means the representations and warranties set forth
in Sections 5.01(a) (but only with respect to valid existence), 5.01(c),
5.01(d)(i) (but only as to any material Law), 5.01(d)(ii), 5.01(j), 5.01(k), and
5.01(x), but in each case, only insofar as they relate to the Borrowers.

 



-28- 

 

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“STRH” means SunTrust Robinson Humphrey, Inc.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

 

“Support Obligation” means, with respect to any Person and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any Debt of
any other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of any such Person (a)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Debt (whether arising by virtue of partnership arrangements, by agreement
to keep well, to purchase assets, goods, securities or services, to take-or-pay,
or to maintain financial statement condition or otherwise) or (b) entered into
for the purpose of assuring in any other manner the obligee of such Debt of the
payment thereof or to protect such obligee against loss in respect thereof (in
whole or in part); provided that the term Support Obligation shall not include
(i) endorsements for collection or deposit in the ordinary course of business or
(ii) a contractual commitment by one Person to invest in another Person for so
long as such investment is an Investment permitted under this Agreement.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

 

“Swing Line Lender” means SunTrust Bank in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.05(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit C.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $110,000,000
and (b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.

 

-29- 

 

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” means an extension of credit by a Lender to the Company under
Article II in the form of a DDT Loan or an Incremental Term Loan.

 

“Term Loan Lender” means each DDT Lender and/or each Incremental Term Loan
Lender, as the context may require.

 

“Term Loan Maturity Date” means November 21, 2018.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Bid Loans, Swing Line Loans and all L/C Obligations.

 

“Type” means (a) with respect to a Revolving Loan or a DDT Loan, its character
as a Base Rate Loan or a Eurodollar Rate Loan, and (b) with respect to a Bid
Loan, its character as an Absolute Rate Loan or a Eurodollar Margin Bid Loan.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

 

“UCP” means, with respect to any Letter of Credit, the “Uniform Customs and
Practice for Documentary Credits number 600, 2007 Revision” or such later
version thereof as may be in effect at the time of issuance.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).

 

“Veda Acquisition” means the acquisition, directly or through one or more
Subsidiaries, by the Company of all of the capital stock of the Acquired Company
pursuant to the Veda Acquisition Agreement.

 

“Veda Acquisition Agreement” means the Scheme Implementation Deed dated as of
November 22, 2015, between the Company and the Acquired Company, together with
all schedules, exhibits and disclosure letters related thereto. References
herein to the Veda Acquisition Agreement shall be deemed, except as otherwise
provided herein, to mean the Veda Acquisition Agreement as amended from time to
time as permitted hereunder.

 

-30- 

 

 

“Veda Acquisition Agreement Representations” means such of the representations
and warranties made by the Acquired Business in the Veda Acquisition Agreement
that are material to the interests of the Administrative Agent and the Lenders,
but only to the extent that the Company has the right to terminate its
obligations under the Veda Acquisition Agreement as a result of a breach of such
representations and warranties (after giving effect to any cure or grace
periods).

 

“Veda Acquisition Closing Conditions” means each of the following:

 

(i)          The Veda Acquisition shall have been consummated in accordance with
the Veda Acquisition Agreement as in effect on the Closing Date without any
amendment, modification or waiver of any of the provisions thereof that would be
materially adverse to the Lenders without the consent of the Administrative
Agent, and shall have been consummated in accordance with all requirements of
Law; provided that (i) a reduction in the purchase price under the Veda
Acquisition Agreement shall not be deemed to be materially adverse to the
Lenders so long as such decrease shall be allocated pro rata to (1) at the
option of the Company, a reduction in any equity proceeds or cash on hand of the
company financing the Veda Acquisition and (2) a reduction in any amounts to be
funded hereunder and under the 364-Day Revolving Loan Facility (on a pro rata
basis based on the respective amounts thereof), (ii) any amendment or waiver to
the terms of the Veda Acquisition Agreement that has the effect of increasing
the cash consideration required to be paid thereunder shall not be deemed to be
materially adverse to the Lenders if such increase is funded with an increase in
the aggregate amount of the proceeds from any Equity Issuance by the Company or
cash on hand of the Borrowers, and (iii) any purchase price adjustment expressly
contemplated by the Veda Acquisition Agreement (including any working capital
purchase price adjustment) shall not be considered an amendment or waiver of the
Veda Acquisition Agreement.

 

(ii)         Since December 31, 2014 and until the Acquisition Effective Time,
there has been no Veda Material Adverse Change with respect to the Acquired
Business as of such date.

 

(iii)        Each of the Veda Acquisition Agreement Representations shall be
true and correct in all material respects (except Veda Acquisition Agreement
Representations that are qualified by materiality, which shall be true and
correct), in each case at and as of the Acquisition Effective Time.

 

(iv)        Each of the Specified Representations shall be true and correct in
all material respects (except Specified Representations that are qualified by
materiality, which shall be true and correct), in each case at and as of the
Acquisition Effective Time.

 

(v)         No Event of Default referred to in Section 9.01(a), 9.01(b), 9.01(i)
or 9.01(j) shall have occurred and be continuing or would result from the
occurrence of the Acquisition Effective Time.

 



-31- 

 

 

(vi)        The Company shall have delivered to the Administrative Agent an
officer’s certificate certifying that the conditions in the foregoing clauses
(i) through (v) shall have been satisfied.

 

“Veda Material Adverse Change” has the meaning set forth in the Veda Acquisition
Agreement as in effect on the Closing Date.

 

“WFSL” means Wells Fargo Securities, LLC.

 

“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
capital stock or other ownership interests of such Subsidiary (except directors’
qualifying shares, or, in the case of any Subsidiary which is not organized or
created under the laws of the United States or any political subdivision
thereof, such nominal ownership interests which are required to be held by third
parties under the laws of the foreign jurisdiction under which such Subsidiary
was incorporated or organized) are, directly or indirectly, owned or controlled
by any Borrower and/or one or more of its Wholly-Owned Subsidiaries.

 

1.02       Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. The word “will” shall be construed to have
the same meaning and effect as the word “shall”. Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document); (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns; (iii) the words “hereto,” “herein,”
“hereof” and “hereunder”, and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof; (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear; (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time; and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”

 



-32- 

 

 

(c)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03        Accounting Terms.

 

(a)          Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.

 

(b)          Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
For the avoidance of doubt, it is agreed that for all purposes under this
Agreement, capital lease obligations (and the determination of whether a lease
constitutes a Capital Lease) shall be calculated in accordance with GAAP as of
the Closing Date unless otherwise agreed by the Company and the Required
Lenders.

 

1.04        Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05        Exchange Rates; Currency Equivalents.

 

(a)          The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by Borrowers hereunder or calculating financial covenants
hereunder or except as otherwise provided herein, the applicable amount of any
currency (other than Dollars) for purposes of the Loan Documents shall be such
Dollar Equivalent amount as so determined by the Administrative Agent.

 

-33- 

 

 

(b)          Wherever in this Agreement in connection with a Borrowing of
Revolving Loans, conversion, continuation or prepayment of a Eurodollar Rate
Loan, an amount, such as a required minimum or multiple amount, is expressed in
Dollars, but such Borrowing of Revolving Loans, Eurodollar Rate Loan is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded up to the nearest
unit of such Alternative Currency), as determined by the Administrative Agent.

 

1.06        Additional Alternative Currencies.

 

(a)          The Company may from time to time request that Eurodollar Rate
Revolving Loans and Eurodollar Margin Bid Loans be made in a currency other than
those specifically listed in the definition of “Alternative Currency”; provided
that such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurodollar Rate Revolving
Loans or Eurodollar Margin Bid Loans, such request shall be subject to the
approval of the Administrative Agent and the Revolving Lenders.

 

(b)          Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., 20 Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent). In the case of any such request pertaining to Eurodollar Rate Revolving
Loans or Eurodollar Margin Bid Loans, the Administrative Agent shall promptly
notify each Revolving Lender thereof. Each Revolving Lender shall notify the
Administrative Agent, not later than 11:00 a.m., ten Business Days after receipt
of such request whether it consents, in its sole discretion, to the making of
Eurodollar Rate Revolving Loans or Eurodollar Margin Bid Loans in such requested
currency.

 

(c)          Any failure by a Revolving Lender to respond to such request within
the time period specified in the preceding sentence shall be deemed to be a
refusal by such Revolving Lender to permit Eurodollar Rate Revolving Loans or
Eurodollar Margin Bid Loans to be made in such requested currency. If the
Administrative Agent and all the Revolving Lenders consent to making Eurodollar
Rate Revolving Loans or Eurodollar Margin Bid Loans in such requested currency,
the Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Borrowings of Eurodollar Rate Revolving Loans or Eurodollar
Margin Bid Loans. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Company.

 



-34- 

 

 

1.07        Change of Currency.

 

(a)          Each obligation of the Borrowers to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption (in accordance with the EMU Legislation).
If, in relation to the currency of any such member state, the basis of accrual
of interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing of Revolving Loans in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing of Revolving Loans, at the end of the then
current Interest Period.

 

(b)          Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)          Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

1.08         Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.09         Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

1.10         Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. “Revolving
Loan” or “DDT Loan”) or by Type (e.g. “Eurodollar Rate Loan” or “Base Rate
Loan”) or by Class and Type (e.g. “Revolving Eurodollar Rate Loan”). Borrowings
also may be classified and referred to by Class (e.g. “Revolving Borrowing”) or
by Type (e.g. “Eurodollar Rate Borrowing”) or by Class and Type (e.g. “Revolving
Eurodollar Rate Borrowing”).

 

ARTICLE II.
the COMMITMENTS and Credit Extensions

 

2.01         Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Revolving
Loan”) to the Borrowers in Dollars or in one or more Alternative Currencies from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Commitment; provided that after giving effect to any
Borrowing of Revolving Loans, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (ii) the aggregate Outstanding
Amount of the Revolving Loans and Bid Loans of any Lender, plus such Lender’s
Applicable Revolving Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Revolving Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment and (iii) the aggregate Outstanding Amount of all Loans denominated
in Alternative Currencies shall not exceed the Alternative Currency Sublimit.
Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.07, and reborrow under this Section 2.01. Revolving Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

-35- 

 

  

2.02        Borrowings, Conversions and Continuations of Revolving Loans.

 

(a)          Each Borrowing of Revolving Loans, each conversion of Revolving
Loans from one Type to the other, and each continuation of Eurodollar Rate
Revolving Loans shall be made upon the Company’s irrevocable notice to the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Revolving Loans denominated in Dollars, or of
any conversion of Eurodollar Rate Revolving Loans denominated in Dollars to Base
Rate Revolving Loans, (ii) three Business Days (or five Business Days in the
case of a Special Notice Currency) prior to the requested date of any Borrowing
or continuation of Eurodollar Rate Revolving Loans denominated in Alternative
Currencies, and (iii) on the requested date of any Borrowing of Base Rate
Revolving Loans; provided that if the Company wishes to request Eurodollar Rate
Revolving Loans having an Interest Period other than one, two, three or six
months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of such
Borrowing, conversion or continuation of Eurodollar Rate Loans denominated in
Dollars, or (ii) five Business Days (or six Business days in the case of a
Special Notice Currency) prior to the requested date of such Borrowing,
conversion or continuation of Eurodollar Rate Loans denominated in Alternative
Currencies, whereupon the Administrative Agent shall give prompt notice to the
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. Not later than 11:00 a.m., (i) two Business Days
before the requested date of such Borrowing, conversion or continuation of
Eurodollar Rate Loans denominated in Dollars, or (ii) two Business Days (or four
Business days in the case of a Special Notice Currency) prior to the requested
date of such Borrowing, conversion or continuation of Eurodollar Rate Loans
denominated in Alternative Currencies, the Administrative Agent shall notify the
Company (which notice may be by telephone) whether or not the requested Interest
Period has been consented to by all the Lenders. Each telephonic notice by the
Company pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Revolving Loan Notice, appropriately
completed and signed by a Responsible Officer of the Company. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Revolving Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Except as provided in Sections 2.04(c) and 2.05(c), each Borrowing of
or conversion to Base Rate Revolving Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Revolving Loan
Notice (whether telephonic or written) shall specify (i) whether the Company is
requesting a Borrowing of Revolving Loans, a conversion of Revolving Loans from
one Type to the other, or a continuation of Eurodollar Rate Revolving Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of
Revolving Loans to be borrowed, converted or continued, (iv) the Type of
Revolving Loans to be borrowed or to which existing Revolving Loans are to be
converted, (v) if applicable, the duration of the Interest Period with respect
thereto, (vi) the currency of the Revolving Loans to be borrowed, and (vii) if
applicable, the Designated Borrower. If the Company fails to specify a currency
in a Revolving Loan Notice requesting a Borrowing, then the Revolving Loans so
requested shall be made in Dollars. If the Company fails to specify a Type of
Revolving Loan in a Revolving Loan Notice or if the Company fails to give a
timely notice requesting a conversion or continuation, then the applicable
Revolving Loans shall be made as, or converted to, Base Rate Revolving Loans;
provided that in the case of a failure to timely request a continuation of
Revolving Loans denominated in an Alternative Currency, such Revolving Loans
shall be continued as Eurodollar Rate Loans in their original currency with an
Interest Period of one month. Any such automatic conversion to Base Rate
Revolving Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Revolving Loans.
If the Company requests a Borrowing of, conversion to, or continuation of
Eurodollar Rate Revolving Loans in any such Revolving Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. No Revolving Loan may be converted into or continued as a
Revolving Loan denominated in a different currency, but instead must be prepaid
in the original currency of such Revolving Loan and reborrowed in the other
currency.

 

-36- 

 

  

(b)          Following receipt of a Revolving Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount (and currency) of its
Applicable Revolving Percentage of the applicable Revolving Loans, and if no
timely notice of a conversion or continuation is provided by the Company, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Revolving Loans or continuation of Revolving Loans
denominated in a currency other than Dollars, in each case as described in the
preceding clause. In the case of a Borrowing of Revolving Loans, each Lender
shall make the amount of its Revolving Loan available to the Administrative
Agent in Same Day Funds at the Administrative Agent’s Office for the applicable
currency not later than 1:00 p.m., in the case of any Revolving Loan denominated
in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Revolving Loan in an Alternative
Currency, in each case on the Business Day specified in the applicable Revolving
Loan Notice. Upon satisfaction of the applicable conditions set forth in Section
4.03 (and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Company
or the other applicable Borrower in like funds as received by the Administrative
Agent either by (i) crediting the account of such Borrower on the books of
SunTrust Bank with the amount of such funds or (ii) wire transfer of such funds,
in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Company; provided that if, on the
date the Revolving Loan Notice with respect to such Borrowing denominated in
Dollars is given by the Company, there are L/C Borrowings outstanding, then the
proceeds of such Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and second, shall be made available to the applicable
Borrower as provided above.

 

-37- 

 

  

(c)          Except as otherwise provided herein, a Eurodollar Rate Revolving
Loan may be continued or converted only on the last day of an Interest Period
for such Eurodollar Rate Revolving Loan. During the existence of an Event of
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Revolving Loans (whether in Dollars or any Alternative Currency) without
the consent of the Required Lenders, and the Required Lenders may demand that
any or all of the then outstanding Eurodollar Rate Revolving Loans denominated
in an Alternative Currency be prepaid, or redenominated into Dollars in the
amount of the Dollar Equivalent thereof, on the last day of the then current
Interest Period with respect thereto.

 

(d)          The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Revolving Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Company and the Lenders of any change in SunTrust Bank’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e)          After giving effect to all Borrowings of Revolving Loans, all
conversions of Revolving Loans from one Type to the other, and all continuations
of Revolving Loans as the same Type, there shall not be more than ten Interest
Periods in effect with respect to Revolving Loans.

 

2.03        Bid Loans.

 

(a)          General. Subject to the terms and conditions set forth herein, each
Lender agrees that the Company may from time to time request the Lenders to
submit offers to make loans (each such loan, a “Bid Loan”) to the Borrowers in
Dollars or in one or more Alternative Currencies prior to the Revolving Maturity
Date pursuant to this Section 2.03; provided that after giving effect to any Bid
Borrowing, (i) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, (ii) the aggregate Outstanding Amount of all Loans
denominated in Alternative Currencies shall not exceed the Alternative Currency
Sublimit and (iii) the aggregate Outstanding Amount of all Bid Loans shall not
exceed the Bid Loan Sublimit. There shall not be more than three different
Interest Periods in effect with respect to Bid Loans at any time.

 

(b)          Requesting Competitive Bids. The Company may request the submission
of Competitive Bids by delivering a Bid Request to the Administrative Agent not
later than 12:00 noon (i) one Business Day prior to the requested date of any
Bid Borrowing that is to consist of Absolute Rate Loans, or (ii) four Business
Days (or five Business Days in the case of a Special Notice Currency) prior to
the requested date of any Bid Borrowing that is to consist of Eurodollar Margin
Bid Loans. Each Bid Request shall specify (i) the requested date of the Bid
Borrowing (which shall be a Business Day), (ii) the aggregate principal amount
of Bid Loans requested (which must be $5,000,000 or a whole multiple of
$1,000,000 in excess thereof), (iii) the Type of Bid Loans requested, (iv) the
duration of the Interest Period with respect thereto, and shall be signed by a
Responsible Officer of the Company, and (v) the currency of the Bid Loans to be
borrowed. No Bid Request shall contain a request for (i) more than one Type of
Bid Loan or (ii) Bid Loans having more than three different Interest Periods.
Unless the Administrative Agent otherwise agrees in its sole discretion, the
Company may not submit a Bid Request if it has submitted another Bid Request
within the prior five Business Days.

 

-38- 

 

  

(c)          Submitting Competitive Bids.

 

(i)          The Administrative Agent shall promptly notify each Lender of each
Bid Request received by it from the Company and the contents of such Bid
Request.

 

(ii)         Each Lender may (but shall have no obligation to) submit a
Competitive Bid containing an offer to make one or more Bid Loans in response to
such Bid Request. Such Competitive Bid must be delivered to the Administrative
Agent not later than 10:30 a.m. (A) on the requested date of any Bid Borrowing
that is to consist of Absolute Rate Loans, and (B) three Business Days (or four
Business Days in the case of a Special Notice Currency) prior to the requested
date of any Bid Borrowing that is to consist of Eurodollar Margin Bid Loans;
provided that any Competitive Bid submitted by SunTrust Bank in its capacity as
a Lender in response to any Bid Request must be submitted to the Administrative
Agent not later than 10:15 a.m. on the date on which Competitive Bids are
required to be delivered by the other Lenders in response to such Bid Request.
Each Competitive Bid shall specify (A) the proposed date of the Bid Borrowing;
(B) the principal amount of each Bid Loan for which such Competitive Bid is
being made, which principal amount (x) may be equal to, greater than or less
than the Commitment of the bidding Lender, (y) must be $5,000,000 or a whole
multiple of $1,000,000 in excess thereof, and (z) may not exceed the principal
amount of Bid Loans for which Competitive Bids were requested; (C) if the
proposed Bid Borrowing is to consist of Absolute Rate Bid Loans, the Absolute
Rate offered for each such Bid Loan and the Interest Period applicable thereto;
(D) if the proposed Bid Borrowing is to consist of Eurodollar Margin Bid Loans,
the Eurodollar Bid Margin with respect to each such Eurodollar Margin Bid Loan
and the Interest Period applicable thereto; and (E) the identity of the bidding
Lender.

 

(iii)        Any Competitive Bid shall be disregarded if it (A) is received
after the applicable time specified in clause (ii) above, (B) is not
substantially in the form of a Competitive Bid as specified herein, (C) contains
qualifying, conditional or similar language, (D) proposes terms other than or in
addition to those set forth in the applicable Bid Request, or (E) is otherwise
not responsive to such Bid Request. Any Lender may correct a Competitive Bid
containing a manifest error by submitting a corrected Competitive Bid
(identified as such) not later than the applicable time required for submission
of Competitive Bids. Any such submission of a corrected Competitive Bid shall
constitute a revocation of the Competitive Bid that contained the manifest
error. The Administrative Agent may, but shall not be required to, notify any
Lender of any manifest error it detects in such Lender’s Competitive Bid.

 

-39- 

 

 

(iv)        Subject only to the provisions of Sections 3.02, 3.03 and 4.03 and
clause (iii) above, each Competitive Bid shall be irrevocable.

 

(d)          Notice to Company of Competitive Bids. Not later than 11:00 a.m.
(i) on the requested date of any Bid Borrowing that is to consist of Absolute
Rate Loans, or (ii) three Business Days (or four Business Days in the case of a
Special Notice Currency) prior to the requested date of any Bid Borrowing that
is to consist of Eurodollar Margin Bid Loans, the Administrative Agent shall
notify the Company of the identity of each Lender that has submitted a
Competitive Bid that complies with Section 2.03(c) and of the terms of the
offers contained in each such Competitive Bid.

 

(e)          Acceptance of Competitive Bids. Not later than 11:30 a.m. (i) on
the requested date of any Bid Borrowing that is to consist of Absolute Rate
Loans, and (ii) three Business Days (or four Business Days in the case of a
Special Notice Currency) prior to the requested date of any Bid Borrowing that
is to consist of Eurodollar Margin Bid Loans, the Company shall notify the
Administrative Agent of its acceptance or rejection of the offers notified to it
pursuant to Section 2.03(d). The Company shall be under no obligation to accept
any Competitive Bid and may choose to reject all Competitive Bids. In the case
of acceptance, such notice shall specify the aggregate principal amount of
Competitive Bids for each Interest Period that is accepted. The Company may
accept any Competitive Bid in whole or in part; provided that:

 

(i)          the aggregate principal amount of each Bid Borrowing may not exceed
the applicable amount set forth in the related Bid Request;

 

(ii)         the principal amount of each Bid Loan must be $5,000,000 or a whole
multiple of $1,000,000 in excess thereof;

 

(iii)        the acceptance of offers may be made only on the basis of ascending
Absolute Rates or Eurodollar Bid Margins within each Interest Period; and

 

(iv)        the Company may not accept any offer that is described in Section
2.03(c)(iii) or that otherwise fails to comply with the requirements hereof.

 

(f)          Procedure for Identical Bids. If two or more Lenders have submitted
Competitive Bids at the same Absolute Rate or Eurodollar Bid Margin, as the case
may be, for the same Interest Period, and the result of accepting all of such
Competitive Bids in whole (together with any other Competitive Bids at lower
Absolute Rates or Eurodollar Bid Margins, as the case may be, accepted for such
Interest Period in conformity with the requirements of Section 2.03(e)(iii))
would be to cause the aggregate outstanding principal amount of the applicable
Bid Borrowing to exceed the amount specified therefor in the related Bid
Request, then, unless otherwise agreed by the Company, the Administrative Agent
and such Lenders, such Competitive Bids shall be accepted as nearly as possible
in proportion to the amount offered by each such Lender in respect of such
Interest Period, with such accepted amounts being rounded to the nearest whole
multiple of $1,000,000.

 

-40- 

 

 

(g)          Notice to Lenders of Acceptance or Rejection of Bids. The
Administrative Agent shall promptly notify each Lender having submitted a
Competitive Bid whether or not its offer has been accepted and, if its offer has
been accepted, of the amount of the Bid Loan or Bid Loans to be made by it on
the date of the applicable Bid Borrowing. Any Competitive Bid or portion thereof
that is not accepted by the Company by the applicable time specified in Section
2.03(e) shall be deemed rejected.

 

(h)          Notice of Eurodollar Rate. If any Bid Borrowing is to consist of
Eurodollar Margin Loans, the Administrative Agent shall determine the Eurodollar
Rate for the relevant Interest Period, and promptly after making such
determination, shall notify the Company and the Lenders that will be
participating in such Bid Borrowing of such Eurodollar Rate.

 

(i)          Funding of Bid Loans. Each Lender that has received notice pursuant
to Section 2.03(g) that all or a portion of its Competitive Bid has been
accepted by the Company shall make the amount of its Bid Loan(s) available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the date of the requested Bid
Borrowing. Upon satisfaction of the applicable conditions set forth in Section
4.03, the Administrative Agent shall make all funds so received available to the
Company in like funds as received by the Administrative Agent.

 

(j)          Notice of Range of Bids. After each Competitive Bid auction
pursuant to this Section 2.03, the Administrative Agent shall notify each Lender
that submitted a Competitive Bid in such auction of the ranges of bids submitted
(without the bidder’s name) and accepted for each Bid Loan and the aggregate
amount of each Bid Borrowing.

 

2.04        Letters of Credit.

 

(a)          The Letter of Credit Commitment.

 

(i)          Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.04, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars for the account of the Company or its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with clause (b) below, and (2) to honor drawings under the Letters
of Credit; and (B) the Lenders severally agree to participate in Letters of
Credit issued for the account of the Company or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (y) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Revolving Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Revolving Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by the Company for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Company’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Company may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

 

-41- 

 

  

(ii)           No L/C Issuer shall issue any Letter of Credit, if:

 

(A)         subject to Section 2.04(b)(iii), the expiry date of the requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or

 

(B)         the expiry date of the requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

 

(iii)          No L/C Issuer shall be under any obligation to issue any Letter
of Credit if:

 

(A)         any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing the Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;

 

(B)         the issuance of the Letter of Credit would violate one or more
policies of such L/C Issuer applicable to letters of credit generally;

 

(C)         except as otherwise agreed by the Administrative Agent and the
applicable L/C Issuer, the Letter of Credit is in an initial stated amount less
than $25,000, in the case of a commercial Letter of Credit, or $25,000, in the
case of a standby Letter of Credit;

 

(D)         the Letter of Credit is to be denominated in a currency other than
Dollars;

 

-42- 

 

 

(E)         any Lender is at that time a Defaulting Lender, unless the
applicable L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to such L/C Issuer (in its sole discretion) with
the Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.20(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion; or

 

(F)         the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

 

(iv)        The applicable L/C Issuer shall not amend any Letter of Credit if
such L/C Issuer would not be permitted at such time to issue the Letter of
Credit in its amended form under the terms hereof.

 

(v)         The applicable L/C Issuer shall be under no obligation to amend any
Letter of Credit if (A) such L/C Issuer would have no obligation at such time to
issue the Letter of Credit in its amended form under the terms hereof, or (B)
the beneficiary of the Letter of Credit does not accept the proposed amendment
to the Letter of Credit.

 

(vi)        The applicable L/C Issuer shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to any L/C
Issuer.

 

(b)          Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)          Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Company delivered to the applicable L/C Issuer (with
a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Company. Such Letter of Credit Application must be received by such L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and such L/C
Issuer may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to such L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as such L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to such L/C Issuer (A)
the Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as such L/C Issuer may require. Additionally, the Company
shall furnish to such L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may require.

-43- 

 

  

(ii)         Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Company and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless such L/C Issuer has
received written notice from any Lender, the Administrative Agent or any
Borrower, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Company (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such L/C Issuer a risk participation in such Letter of Credit in
an amount equal to the product of such Lender’s Applicable Revolving Percentage
times the amount of such Letter of Credit.

 

(iii)        If the Company so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by such L/C Issuer, the Company shall not be required to make a
specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) such L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided that such L/C Issuer shall not permit any such
extension if (A) such L/C Issuer has determined that it would not be permitted,
or would have no obligation, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.04(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
seven Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Revolving Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Company that one or more of the applicable conditions specified in Section 4.03
is not then satisfied, and in each such case directing such L/C Issuer not to
permit such extension.

 

-44- 

 

 

 





 

(iv)        Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Company
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

 

(c)         Drawings and Reimbursements; Funding of Participations.

 

(i)          Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Company and the Administrative Agent thereof. Not later than 11:00
a.m. on the date of any payment by such L/C Issuer under a Letter of Credit to
be reimbursed in Dollars (each such date, an “Honor Date”) to the extent the
Company has received notice of such payment at or prior to 9:00 a.m. or, if not,
the next succeeding Business Day, the Company shall reimburse such L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing. If the Company fails to so reimburse such L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Applicable Revolving Percentage thereof. In such event, the
Company shall be deemed to have requested a Borrowing of Base Rate Revolving
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Aggregate Revolving Commitments and the conditions set
forth in Section 4.03 (other than the delivery of a Revolving Loan Notice). Any
notice given by such L/C Issuer or the Administrative Agent pursuant to this
Section 2.04(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)         Each Lender shall upon any notice pursuant to Section 2.04(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the applicable L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Applicable Revolving Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of Section
2.04(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Revolving Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to such L/C Issuer in
Dollars.

 

-45- 

 

 

(iii)        With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Revolving Loans because the conditions
set forth in Section 4.03 cannot be satisfied or for any other reason, the
Company shall be deemed to have incurred from the applicable L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Lender’s
payment to the Administrative Agent for the account of such L/C Issuer pursuant
to Section 2.04(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.04.

 

(iv)        Until a Lender funds its Revolving Loan or L/C Advance pursuant to
this Section 2.04(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Revolving Percentage of such amount shall be solely for the account of such L/C
Issuer.

 

(v)         Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Company or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Lender’s obligation to make Revolving Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.03 (other
than delivery by the Company of a Revolving Loan Notice). No such making of an
L/C Advance shall relieve or otherwise impair the obligation of the Company to
reimburse such L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.

 

(vi)        If any Lender fails to make available to the Administrative Agent
for the account of the applicable L/C Issuer any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(ii), then, without limiting the other
provisions of this Agreement, such L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such L/C Issuer at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by such L/C Issuer in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Borrowing or
L/C Advance in respect of the applicable L/C Borrowing, as the case may be. A
certificate of such L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

 

-46- 

 

 

(d)         Repayment of Participations.

 

(i)         At any time after the applicable L/C Issuer has made a payment under
any Letter of Credit and has received from any Lender such Lender’s L/C Advance
in respect of such payment in accordance with Section 2.04(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Company or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Percentage thereof in the same funds as
those received by the Administrative Agent.

 

(ii)         If any payment received by the Administrative Agent for the account
of the applicable L/C Issuer pursuant to Section 2.04(c)(i) is required to be
returned under any of the circumstances described in Section 12.05 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Revolving Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

(e)         Obligations Absolute. The obligation of the Company to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)          any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)         the existence of any claim, counterclaim, setoff, defense or other
right that the Company or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the applicable L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 

(iii)        any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)        any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

 

-47- 

 

 

(v)         any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Company or
any Subsidiary.

 

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the applicable L/C Issuer. The Company shall be
conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

 

(f)          Role of L/C Issuer. Each Lender and the Company agree that, in
paying any drawing under a Letter of Credit, the applicable L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders, Required Revolving Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Company hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided that this assumption is not intended to,
and shall not, preclude the Company’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.04(e); and provided, further, that anything
in such clauses to the contrary notwithstanding, the Company may have a claim
against any L/C Issuer, and the applicable L/C Issuer may be liable to the
Company, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Company which the Company
proves were caused by such L/C Issuer’s willful misconduct or gross negligence
or such L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, such L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and such L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

-48- 

 

 

(g)         Applicability of ISP and UCP. Unless otherwise expressly agreed by
the applicable L/C Issuer and the Company when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the UCP shall apply to each commercial Letter of Credit.

 

(h)         Letter of Credit Fees. The Company shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable Revolving
Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit; provided that any Letter of
Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the applicable L/C Issuer pursuant to
this Section 2.04 shall be payable, to the maximum extent permitted by
applicable Law, to the other Lenders in accordance with the upward adjustments
in their respective Applicable Revolving Percentages allocable to such Letter of
Credit pursuant to Section 2.20(a)(iv), with the balance of such fee, if any,
payable to the applicable L/C Issuer for its own account. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. Letter of Credit Fees shall be (i) due and payable on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand and (ii) computed on a quarterly
basis in arrears. If there is any change in the Applicable Rate during any
quarter, the daily amount available to be drawn under each standby Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolving Lenders, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.

 

(i)          Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. With respect to Letters of Credit (including any Existing Letters of
Credit), the Company shall pay directly to the applicable L/C Issuer, for its
own account, in Dollars, a fronting fee at a rate separately agreed between the
Company and the applicable L/C Issuer. The fronting fee with respect to any
Letter of Credit issued by SunTrust Bank or Bank of America, N.A., in each case
in its capacity as the L/C Issuer of such Letter of Credit, shall be 0.125% per
annum on the average daily amount available to be drawn under any such Letter of
Credit. Such fronting fee shall be due and payable on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Company shall pay directly to the applicable L/C Issuer for its
own account, in Dollars, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

 

-49- 

 

 

(j)          Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(k)          Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Company shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Company hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Company, and that the Company’s business derives substantial
benefits from the businesses of such Subsidiaries.

 

2.05       Swing Line Loans.

 

(a)         The Swing Line. Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.05, may in its sole discretion make loans in
Dollars (each such loan, a “Swing Line Loan”) to the Company from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Revolving Percentage of the Outstanding Amount of Revolving Loans and
L/C Obligations of the Lender acting as Swing Line Lender, may exceed the amount
of such Lender’s Commitment; provided that after giving effect to any Swing Line
Loan, (i) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, and (ii) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Applicable Revolving
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Revolving Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment, and provided, further, that the
Company shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Company may borrow under this Section
2.05, prepay under Section 2.07, and reborrow under this Section 2.05. Each
Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Revolving Percentage times the amount of such Swing Line
Loan.

 

-50- 

 

 

(b)         Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $500,000 or a whole multiple of $100,000 in excess
thereof, and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Company.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of Section
2.05(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Company at its office by crediting the account of the
Company on the books of the Swing Line Lender in Same Day Funds.

 

(c)         Refinancing of Swing Line Loans.

 

(i)          The Swing Line Lender at any time in its sole discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Lender make a Base Rate
Revolving Loan in an amount equal to such Lender’s Applicable Revolving
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Revolving Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving Commitments and the conditions
set forth in Section 4.03. The Swing Line Lender shall furnish the Company with
a copy of the applicable Revolving Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Lender shall make an amount equal to
its Applicable Revolving Percentage of the amount specified in such Revolving
Loan Notice available to the Administrative Agent in Same Day Funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m. on the day specified in such Revolving Loan Notice, whereupon, subject
to Section 2.05(c)(ii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Revolving Loan to the Company in such amount.
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.

 

-51- 

 

 

(ii)         If for any reason any Swing Line Loan cannot be refinanced by such
a Borrowing of Revolving Loans in accordance with Section 2.05(c)(i), the
request for Base Rate Revolving Loans submitted by the Swing Line Lender as set
forth herein shall be deemed to be a request by the Swing Line Lender that each
of the Lenders fund its risk participation in the relevant Swing Line Loan and
each Lender’s payment to the Administrative Agent for the account of the Swing
Line Lender pursuant to Section 2.05(c)(i) shall be deemed payment in respect of
such participation.

 

(iii)        If any Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Revolving Loan included in the
relevant Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be. A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

 

(iv)        Each Lender’s obligation to make Revolving Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.05(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Company or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Lender’s
obligation to make Revolving Loans pursuant to this Section 2.05(c) is subject
to the conditions set forth in Section 4.03. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Company
to repay Swing Line Loans, together with interest as provided herein.

 

(d)         Repayment of Participations.

 

(i)          At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Revolving Percentage thereof in the
same funds as those received by the Swing Line Lender.

 

(ii)         If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 12.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Revolving Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

-52- 

 

 

(e)         Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Company for interest on the Swing Line
Loans. Until a Lender funds its Base Rate Revolving Loan or risk participation
pursuant to this Section 2.05 to refinance such Lender’s Applicable Revolving
Percentage of any Swing Line Loan, interest in respect of such Applicable
Revolving Percentage shall be solely for the account of the Swing Line Lender.

 

(f)          Payments Directly to Swing Line Lender. The Company shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

2.06       DDTL Commitments; Borrowings, Conversions and Continuations of Term
Loans.

 

(a)          DDT Loans. Subject to the terms and conditions set forth herein,
each DDTL Lender severally agrees to make a single term loan (each such loan, a
“DDT Loan”) to the Company on the DDTL Funding Date in a principal amount not to
exceed the DDTL Commitment of such Lender; provided, that if for any reason the
full amount of such Lender’s DDTL Commitment is not fully drawn on the DDTL
Commitment Termination Date, the undrawn portion thereof shall automatically be
cancelled. The DDT Loans may be, from time to time, Base Rate DDT Loans or
Eurodollar Rate DDT Loans or a combination thereof.

 

-53- 

 

 

(b)         Borrowings, Conversions and Continuations of Term Loans.

 

(i)          Each borrowing of Term Loans shall be made upon delivery to the
Administrative of a written Loan Notice, and each conversion of Term Loans from
one Type to the other, and each continuation of Eurodollar Rate Term Loans shall
be made upon the Company’s irrevocable notice to the Administrative Agent, which
may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any borrowing of, conversion to or continuation of
Eurodollar Rate Term Loans or of any conversion of Eurodollar Rate Term Loans to
Base Rate Term Loans, and (ii) on the requested date of any borrowing of Base
Rate Term Loans; provided that if the Company wishes to request Eurodollar Rate
Term Loans having an Interest Period other than one, two, three or six months in
duration as provided in the definition of “Interest Period,” the applicable
notice must be received by the Administrative Agent not later than 11:00 a.m.
three Business Days prior to the requested date of such borrowing, conversion or
continuation of Eurodollar Rate Term Loans denominated in Dollars, whereupon the
Administrative Agent shall give prompt notice to the applicable Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of Lenders holding the applicable Class of Term Loans (or Commitments in respect
thereof). Not later than 11:00 a.m., (i) two Business Days before the requested
date of such borrowing, conversion or continuation of Eurodollar Rate Term
Loans, the Administrative Agent shall notify the Company (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders holding the applicable Class of Term Loans (or Commitments in
respect thereof). Each telephonic notice by the Company pursuant to this Section
2.06(b) must be confirmed promptly by delivery to the Administrative Agent of a
written Loan Notice, appropriately completed and signed by a Responsible Officer
of the Company. Each conversion to or continuation of Eurodollar Rate Term Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof. Each conversion of Term Loans to Base Rate Term Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each Loan Notice (whether telephonic or written) in respect of any
conversion or continuation of Term Loans shall specify (i) whether the Company
is requesting a conversion of Term Loans from one Type to the other, or a
continuation of Eurodollar Rate Term Loans, (ii) the requested date of the
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Term Loans to be converted or continued, (iv) the
Type and Class of Term Loans to which existing Term Loans are to be converted,
and (v) if applicable, the duration of the Interest Period with respect thereto.
If the Company fails to specify a Type of Term Loan in a Loan Notice or if the
Company fails to give a timely notice requesting a conversion or continuation,
then the applicable Term Loans shall be made as, or converted to, Base Rate Term
Loans. Any such automatic conversion to Base Rate Term Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Term Loans. If the Company requests a borrowing of,
conversion to, or continuation of Eurodollar Rate Term Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

 

(ii)         Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender holding the applicable Class of Term Loans (or
Commitments in respect thereof) of the amount (and currency) of its Applicable
Percentage of the applicable Term Loans, and if no timely notice of a conversion
or continuation is provided by the Company, the Administrative Agent shall
notify each such Lender of the details of any automatic conversion to Base Rate
Term Loans as described in the preceding clause. In the case of a borrowing of
Term Loans, each Lender holding the applicable Class of Term Loans (or
Commitments in respect thereof) shall make the amount of its Term Loan available
to the Administrative Agent in Same Day Funds at the Administrative Agent’s
Office for Dollars not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in (x) with respect to DDT Loans, Section 4.02 or (y) with respect to
Incremental Term Loans, Section 4.03, the Administrative Agent shall make all
funds so received available to the Company in like funds as received by the
Administrative Agent either by (i) crediting the account of the Company on the
books of SunTrust Bank with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Company.

 

-54- 

 

 

(iii)        Except as otherwise provided herein, a Eurodollar Rate Term Loan
may be continued or converted only on the last day of an Interest Period for
such Eurodollar Rate Term Loan. During the existence of an Event of Default, (x)
no DDT Loans may be requested as, converted to or continued as Eurodollar Rate
DDT Loans without the consent of the Required DDT Lenders and (y) no Incremental
Term Loans may be requested as, converted to or continued as Eurodollar Rate
Incremental Term Loans without the consent of the Required Incremental Term Loan
Lenders.

 

(iv)        The Administrative Agent shall promptly notify the Company and the
Lenders holding the applicable Class of Term Loans of the interest rate
applicable to any Interest Period for Eurodollar Rate Term Loans upon
determination of such interest rate. At any time that Base Rate Term Loans are
outstanding, the Administrative Agent shall notify the Company and the Lenders
holding the applicable Class of Term Loans of any change in SunTrust Bank’s
prime rate used in determining the Base Rate promptly following the public
announcement of such change.

 

(v)         (x) After giving effect to all borrowings of DDT Loans, all
conversions of DDT Loans from one Type to the other, and all continuations of
DDT Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to DDT Loans and (y) after giving effect to all Borrowings
of Incremental Term Loans, all conversions of Incremental Term Loans from one
Type to the other, and all continuations of Incremental Term Loans as the same
Type, there shall not be more than ten Interest Periods in effect with respect
to Incremental Term Loans.

 

2.07       Prepayments.

 

(a)          Each Borrower may, upon notice from the Company to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Loans and Term Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans denominated in Dollars, (B) three Business Days (or five,
in the case of prepayment of Loans denominated in Special Notice Currencies)
prior to any date of prepayment of Eurodollar Rate Loans denominated in
Alternative Currencies, and (C) on the date of prepayment of Base Rate Loans;
(ii) any prepayment of Eurodollar Rate Loans denominated in Dollars shall be in
a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof; (iii) any prepayment of Eurodollar Rate Loans denominated in
Alternative Currencies shall be in a minimum principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof; and (iv) any prepayment of Base
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) and Class(es) of Loans to be prepaid
and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each applicable Lender of
its receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Company, the
applicable Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein. Any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.20, each such prepayment shall be
applied to the applicable Loans of the applicable Lenders in accordance with
their respective Applicable Percentages. All Term Loan prepayments shall be
applied to the unpaid installments of principal of the applicable Term Loans as
directed by the Company at the time of such prepayment (or, in the absence of
such direction, in the direct order of maturity).

 

-55- 

 

 

(b)         No Bid Loan may be prepaid without the prior consent of the
applicable Bid Loan Lender.

 

(c)         The Company may, upon notice to the Swing Line Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $100,000.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Company, the Company shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

(d)         If for any reason the Total Revolving Outstandings at any time
exceed the Aggregate Revolving Commitments then in effect, the Borrowers shall
immediately prepay Revolving Loans and/or Cash Collateralize the L/C Obligations
in an aggregate amount equal to such excess; provided that the Borrowers shall
not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.07(d) unless after the prepayment in full of the Revolving Loans and
Swing Line Loans the Total Revolving Outstandings exceed the Aggregate Revolving
Commitments then in effect.

 

(e)         If for any reason the Outstanding Amount of all Loans denominated in
Alternative Currencies at such time exceeds the Alternative Currency Sublimit
then in effect by more than $5,000,000, the Borrowers shall immediately prepay
Loans in an aggregate amount sufficient to reduce such Outstanding Amount as of
such date of payment to an amount not to exceed 100% of the Alternative Currency
Sublimit then in effect, provided that such mandatory prepayment of any Loans
denominated in Alternative Currencies may be delayed until the last day of the
Interest Period applicable to such Loans if the Borrowers shall deposit or cause
to be deposited, on the day prepayment would have otherwise been required, in a
cash collateral account opened by the Administrative Agent, an amount equal to
the aggregate principal amount of such delayed mandatory prepayment of Loans
denominated in Alternative Currencies and any accrued but unpaid interest
thereon; provided further, that any amounts still outstanding following
application of such cash collateral shall be immediately due and payable by the
Borrowers on the last day of such Interest Period.

 

-56- 

 

 

2.08       Termination or Reduction of Commitments.

 

(a)         The Company may, upon notice to the Administrative Agent, terminate
any Class of Commitments, or from time to time permanently reduce any Class of
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Company shall not terminate or reduce the Aggregate Revolving
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving Outstandings would exceed the Aggregate Revolving
Commitments, and (iv) if, after giving effect to any reduction of the Aggregate
Revolving Commitments, the Bid Loan Sublimit, the Alternative Currency Sublimit,
the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of
the Aggregate Revolving Commitments, such Sublimit shall be automatically
reduced by the amount of such excess. The Administrative Agent will promptly
notify the Lenders of any such notice of termination or reduction of any Class
of Commitments. The amount of any such Aggregate Revolving Commitment reduction
shall not be applied to the Bid Loan Sublimit, the Alternative Currency Sublimit
or the Letter of Credit Sublimit unless otherwise specified by the Company. Any
reduction of the Commitments of any Class shall be applied to the Commitment of
each Lender of such Class according to its Applicable Percentage. All fees
accrued until the effective date of any termination of any Class of Commitments
shall be paid on the effective date of such termination.

 

(b)         The DDTL Commitment of each DDT Lender shall automatically terminate
at 5:00 p.m., New York City time, on the DDTL Commitment Termination Date.

 

2.09       Repayment of Loans.

 

(a)         Revolving Loans. Each Borrower shall repay to the Lenders on the
Revolving Maturity Date the aggregate principal amount of Revolving Loans made
to such Borrower outstanding on such date.

 

(b)          Bid Loans. The Company shall repay each Bid Loan on the last day of
the Interest Period in respect thereof.

 

(c)         Swing Line Loans. The Company shall repay each Swing Line Loan on
the earlier to occur of (i) the date ten Business Days after such Loan is made
and (ii) the Revolving Maturity Date.

 

(d)         Term Loans; DDT Loans.

 

(i)          Scheduled Amortization. The Company unconditionally promises to pay
to the Administrative Agent for the account of each Term Loan Lender the then
unpaid principal amount of the Term Loan of such Term Loan Lender on each March
31, June 30, September 30 and December 31 of each Fiscal Year prior to the Term
Loan Maturity Date, commencing on the first such date to occur following the
funding of any Term Loan, in equal consecutive quarterly installments in an
aggregate amount as follows: (i) for each such quarterly installment to be paid
during the period beginning on the Closing Date to the first anniversary of the
Closing Date, an aggregate amount equal to one and one quarter of one percent
(1.25%) of the aggregate principal amount of the Term Loans initially funded and
(ii) for each such quarterly installment to be paid thereafter, an aggregate
amount equal to one and seven eighths of one percent (1.875%) of the aggregate
principal amount of the Term Loans initially funded, in each case as adjusted to
reflect prepayments of Term Loans in accordance with this Agreement.

 

-57- 

 

 

(ii)         Failure of Veda Acquisition Closing Conditions. If any of the Veda
Acquisition Closing Conditions is not satisfied or waived in accordance with
Section 12.01 on or prior to the date that is sixty (60) days following the DDTL
Funding Date, the Company shall repay the aggregate outstanding principal amount
of the DDT Loan on the 60th day following the DDTL Funding Date.

 

(iii)        Term Loan Maturity Date. The Company shall repay the aggregate
outstanding principal amount of the Term Loans on the Term Loan Maturity Date.

 

2.10       Interest.

 

(a)         Subject to the provisions of clause (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate plus (in the case of a Eurodollar Rate
Loan of any Lender which is lent from a Lending Office in the United Kingdom or
a Participating Member State) any additional interest required pursuant to
Section 3.08; (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate; (iii) each Bid Loan shall bear
interest on the outstanding principal amount thereof for the Interest Period
therefor at a rate per annum equal to the Eurodollar Rate for such Interest
Period plus (or minus) the Eurodollar Bid Margin, or at the Absolute Rate for
such Interest Period, as the case may be; and (iv) unless the Swing Line Lender
and the Company otherwise agree from time to time, each Swing Line Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

 

(b)         (i)          If any amount of principal of any Loan is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)         If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

-58- 

 

 

(iii)        Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

 

(c)          Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

(d)         For the purposes of the Interest Act (Canada), (i) whenever a rate
of interest or fee rate hereunder is calculated on the basis of a year (the
“deemed year”) that contains fewer days than the actual number of days in the
calendar year of calculation, such rate of interest or fee rate shall be
expressed as a yearly rate by multiplying such rate of interest or fee rate by
the actual number of days in the calendar year of calculation and dividing it by
the number of days in the deemed year, (ii) the principle of deemed reinvestment
of interest shall not apply to any interest calculation hereunder, (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields and (iv) in no event shall charges constituting
interest payable to the Lenders exceed the maximum amount or the rate permitted
under any applicable Law, and if any part or provision of this Agreement is in
contravention of any such applicable Law, such part or provision shall be deemed
to be amended to conform thereto.

 

2.11       Fees. In addition to certain fees described in clause (h) and (i) of
Section 2.04:

 

(a)         Commitment Fee. The Company shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Revolving
Percentage, a commitment fee, in Dollars, equal to the Applicable Rate times the
actual daily amount by which the Aggregate Revolving Commitments exceed the sum
of (i) the Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount
of L/C Obligations, subject to adjustment as provided in Section 2.20. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

 

(b)         Ticking Fee. The Company shall pay to the Administrative Agent for
the account of each DDT Lender in accordance with its Applicable DDTL
Percentage, a ticking fee, in Dollars, equal to the Applicable Rate times the
actual daily undrawn portion of the Aggregate DDTL Commitments, subject to
adjustment as provided in Section 2.20. The ticking fee shall accrue at all
times during the period beginning on the first Business Day following the
Closing Date and ending on the DDTL Funding Date, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the DDTL Funding Date. The ticking fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily undrawn portion shall be computed and multiplied
by the Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

 

-59- 

 

 

(c)         Other Fees. (i) The Company shall pay to each Arranger and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letters. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)         The Company shall pay to the Lenders, in Dollars, such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

2.12      Computation of Interest and Fees. All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the
Eurodollar Rate) shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year), or, in the case of interest in respect
of Revolving Loans denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market practice.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.14(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

2.13       Evidence of Debt.

 

(a)         The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to a Borrower made through the Administrative Agent, such Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans to such Borrower in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), Class (if applicable) amount, currency
and maturity of its Loans and payments with respect thereto.

 

-60- 

 

 

(b)         In addition to the accounts and records referred to in clause (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

2.14       Payments Generally; Administrative Agent’s Clawback.

 

(a)          General. All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, any Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly distribute to each
applicable Lender its Applicable Percentage (or other applicable share as
provided herein) of any such payment in respect of any Class of Loans in like
funds as received by wire transfer to such applicable Lender’s Lending Office.
All payments received by the Administrative Agent (i) after 2:00 p.m., in the
case of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by any Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

-61- 

 

 

(b)         (i) Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Revolving Loans (or, in the
case of any Borrowing of Base Rate Revolving Loans, prior to 12:00 noon on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate
Revolving Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the applicable Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the Overnight
Rate, plus any administrative, processing or similar fees customarily charged by
the Administrative Agent in connection with the foregoing, and (B) in the case
of a payment to be made by such Borrower, the interest rate applicable to Base
Rate Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Revolving Loan included in such Borrowing. Any payment by such
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

 

(ii)         Payments by Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the applicable L/C Issuer hereunder that such Borrower will not
make such payment, the Administrative Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or such L/C Issuer, as the case may
be, the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or such L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such L/C Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this clause (b) shall be conclusive, absent manifest
error.

 

-62- 

 

 

(c)         Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender to any Borrower as provided in the foregoing provisions of this Article
II, and such funds are not made available to such Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d)         Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Revolving Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 12.04(c) are
several and not joint. The failure of any Lender to make any Revolving Loan, to
fund any such participation or to make any payment under Section 12.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Revolving Loan, to purchase its
participation or to make its payment under Section 12.04(c).

 

(e)         Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner. Each Lender may, at
its option, make any Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect in any manner the obligation of the Borrowers to repay such
Loan in accordance with the terms of this Agreement.

 

2.15       Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any Class of Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Class of Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the applicable Class of
Loans and subparticipations in L/C Obligations and Swing Line Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Class of Loans and other amounts owing them, provided that:

 

(i)          if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)         the provisions of this Section shall not be construed to apply to
(x) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.19, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Company or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

 

-63- 

 

 

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

 

2.16       Designated Borrowers.

 

(a)         Each of Equifax Canada, Equifax Limited and Equifax Luxembourg (each
a signatory to this Agreement on the Closing Date) shall be a “Designated
Borrower” hereunder on the Closing Date.

 

(b)         The Company may at any time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), designate any
additional Eligible Subsidiary (an “Applicant Borrower”) as a Designated
Borrower to receive Revolving Loans, Bid Loans or Swing Line Loans hereunder by
delivering to the Administrative Agent (which shall promptly deliver
counterparts thereof to each Lender) a duly executed notice and agreement in
substantially the form of Exhibit G (a “Designated Borrower Request and
Assumption Agreement”). The parties hereto acknowledge and agree that prior to
any Applicant Borrower becoming entitled to utilize the credit facilities
provided for herein the Administrative Agent and the Lenders shall have received
such supporting resolutions, incumbency certificates, opinions of counsel and
other documents or information, in form, content and scope reasonably
satisfactory to the Administrative Agent, as may be required by the
Administrative Agent or the Required Revolving Lenders in their sole discretion,
including all documentation and other information requested by the
Administrative Agent or any Lender that is required under applicable “know your
customer” and anti-money laundering rules and regulations, including all
information required under the Patriot Act, and Notes signed by such new
Borrowers to the extent any Lenders so require. If the Administrative Agent and
the Required Revolving Lenders agree that an Applicant Borrower shall be
entitled to receive Revolving Loans, Bid Loans and Swing Line Loans hereunder
(which determination may be made by the Administrative Agent and the Required
Revolving Lenders in their sole discretion), then promptly following receipt of
all such requested resolutions, incumbency certificates, opinions of counsel and
other documents or information, the Administrative Agent shall send a notice in
substantially the form of Exhibit H (a “Designated Borrower Notice”) to the
Company and the Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Designated Borrower for purposes hereof, whereupon
each of the Revolving Lenders agrees to permit such Designated Borrower to
receive Revolving Loans, Bid Loans and Swing Line Loans, on the terms and
conditions set forth herein, and each of the parties agrees that such Designated
Borrower otherwise shall be a Borrower for all purposes of this Agreement;
provided that no Revolving Loan Notice or Letter of Credit Application may be
submitted by or on behalf of such Designated Borrower until the date five
Business Days after such effective date.

 

-64- 

 

 

(c)         Notwithstanding the foregoing clause (b), if, as to any Designated
Borrower (designated as such after the Closing Date) that is organized under the
laws of a jurisdiction other than the United States, any state thereof or the
District of Columbia, any Lender has notified the Administrative Agent (which
notice has not been withdrawn) that such Lender has determined in good faith
that, as of the date on which such Designated Borrower was first eligible to
borrow pursuant to the proviso in clause (b), such Lender cannot make or
maintain Revolving Loans, Bid Loans or Swing Line Loans to such Designated
Borrower without (i) adverse tax or legal consequences or (ii) violating (or
raising a substantial question as to whether such Lender would violate) any
applicable law or regulation or any guideline or request from any central bank
or other Governmental Authority (whether or not having the force of law) then
any obligation of such Lender to make Revolving Loans, Bid Loans and Swing Line
Loans to such Designated Borrower shall be suspended until such Lender notifies
the Administrative Agent that the circumstances giving rise to such
determination no longer exist and, for the avoidance of doubt, such Lender shall
not be Defaulting Lender due to such suspension.

 

(d)         The Obligations of the Company and each Designated Borrower that is
a Domestic Subsidiary shall be joint and several in nature. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document (i) the
Obligations of all Designated Borrowers that are Foreign Subsidiaries shall be
several in nature, and (ii) no Borrower that is a Foreign Subsidiary shall be
obligated to repay the principal amount of or to pay accrued interest on any
Loans made by the Lenders to the Company or any other Borrower (other than such
Foreign Subsidiary, in its capacity as a Borrower). In addition to and not in
limitation of the foregoing, the parties hereto acknowledge and agree that the
representations and warranties made in Article V of this Agreement by each
Designated Borrower are only being made by such Borrower in respect of itself
and not in respect of any other Borrower.

 

(e)         Each Subsidiary of the Company that is or becomes a “Designated
Borrower” pursuant to this Section 2.16 hereby irrevocably appoints the Company
as its agent for all purposes relevant to this Agreement and each of the other
Loan Documents, including (i) the giving and receipt of notices, (ii) the
execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) the receipt of the
proceeds of any Loans made by the Lenders to any such Designated Borrower
hereunder. Any acknowledgment, consent, direction, certification or other action
which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken only by the Company, whether or not any such other Borrower joins
therein. Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Company in accordance with the terms of
this Agreement shall be deemed to have been delivered to each Designated
Borrower.

 

-65- 

 

 

(f)          The Company may from time to time, upon not less than 15 Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such, provided that there are no
outstanding Loans payable by such Designated Borrower, or other amounts payable
by such Designated Borrower on account of any Revolving Loans, Bid Loans or
Swing Line Loans made to it, as of the effective date of such termination. The
Administrative Agent will promptly notify the Lenders of any such termination of
a Designated Borrower’s status.

 

2.17       Extension of Revolving Maturity Date.

 

(a)         Requests for Extension. The Company may, at any time following the
first anniversary of the Closing Date, by notice to the Administrative Agent
(who shall promptly notify the Revolving Lenders) not later than 35 days prior
to the Revolving Maturity Date then in effect hereunder (the “Existing Revolving
Maturity Date”), request that each Revolving Lender extend such Revolving
Lender’s Revolving Maturity Date for an additional year from the Existing
Revolving Maturity Date, effective as of a date selected by the Company (the
“Extension Effective Date”); provided that (i) the Company may make a maximum of
two such requests, (ii) the Company may make only one such request during any
rolling twelve-month period and (iii) the Extension Effective Date shall be at
least 30 days, but not more than 90 days, after the date such extension request
is received by the Administrative Agent (the “Extension Request Date”).

 

(b)         Lender Elections to Extend. Upon receipt of the extension request,
the Administrative Agent shall promptly notify each Lender of such request. If a
Lender agrees, in its sole and individual discretion, to so extend the Existing
Revolving Maturity Date applicable to its Commitment (an “Extending Lender”), it
shall deliver to the Administrative Agent a written notice of its agreement to
do so no later than 10 days after the Extension Request Date (or such later date
to which the Company and the Administrative Agent shall agree), and the
Administrative Agent shall promptly thereafter notify the Company of such
Extending Lender’s agreement to extend the Existing Revolving Maturity Date. The
election of any Revolving Lender to agree to such extension shall not obligate
any other Revolving Lender to so agree. Subject to Section 2.17(c), the
Commitment of any Lender that fails to accept or respond to the Borrowers’
request for extension of the Existing Revolving Maturity Date (and each
Revolving Lender that determines not to so extend its Revolving Maturity Date, a
“Non-Extending Lender”) shall be terminated on the Existing Revolving Maturity
Date then in effect for such Non-Extending Lender (without regard to any
extension by other Lenders) and on such Existing Revolving Maturity Date the
Borrowers shall pay in full the unpaid principal amount of all Revolving Loans
owing to such Non-Extending Lender, together with all accrued and unpaid
interest thereon and all accrued and unpaid fees owing to such Non-Extending
Lender under this Agreement to the date of such payment of principal and all
other amounts due to such Non-Extending Lender under this Agreement.

 

-66- 

 

 

(c)         Additional Commitment Lenders. The Company shall have the right to
replace each Non-Extending Lender with, and add as “Revolving Lenders” under
this Agreement in place thereof, one or more Eligible Assignees (each, an
“Additional Commitment Lender”) as provided in Section 12.13; provided that each
of such Additional Commitment Lenders shall enter into an Assignment and
Assumption pursuant to which such Additional Commitment Lender shall, effective
as of the Existing Revolving Maturity Date, undertake a Commitment (and, if any
such Additional Commitment Lender is already a Revolving Lender, its Revolving
Commitment shall be in addition to such Revolving Lender’s Revolving Commitment
hereunder on such date).

 

(d)         Minimum Extension Requirement. If (and only if) the total of the
Revolving Commitments of the Revolving Lenders that have agreed so to extend
their Revolving Maturity Date (each, an “Extending Lender”) and the additional
Revolving Commitments of the Additional Commitment Lenders shall be more than
50% of the aggregate amount of the Revolving Commitments in effect immediately
prior to the Existing Revolving Maturity Date, and the conditions precedent set
forth in Section 2.17(e) are met as of the Extension Effective Date, the
Revolving Maturity Date in effect with respect to the Commitments of such
Extending Lenders and Additional Commitment Lenders (but not the Non-Extending
Lenders) shall be extended by one calendar year to the date falling one year
after the Existing Revolving Maturity Date (except that, if such date is not a
Business Day, such Revolving Maturity Date as so extended shall be the next
preceding Business Day) and each Additional Commitment Lender shall thereupon
become a “Revolving Lender” for all purposes of this Agreement.

 

(e)         Conditions to Effectiveness of Extensions. As a condition precedent
to such extension, the Company shall deliver to the Administrative Agent a
certificate of each Borrower dated as of the Existing Revolving Maturity Date
(in sufficient copies for each Extending Lender and each Additional Commitment
Lender) signed by a Responsible Officer of such Borrower (i) certifying and
attaching the resolutions adopted by such Borrower approving or consenting to
such extension and (ii) in the case of the Company, certifying that, before and
after giving effect to such extension, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects on and as of the Existing Revolving Maturity Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.17, the representations and
warranties contained in Section 5.01(m) shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default or Event of Default exists. In addition, on the
Revolving Maturity Date of each Non-Extending Lender, the Borrowers shall prepay
any Revolving Loans outstanding on such date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep outstanding
Revolving Loans ratable with any revised Applicable Revolving Percentages of the
respective Revolving Lenders effective as of such date.

 

(f)          Conflicting Provisions. This Section shall supersede any provisions
in Section 2.15 or 12.01 to the contrary.

 

-67- 

 

 

2.18       Increase in Commitments.

 

(a)         Request for Increase. Provided there exists no Default or Event of
Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Company may from time to time (but in any event no more than
five (5) times during the term of this Agreement), request an increase in the
Aggregate Revolving Commitments and/or provide for term loan commitments to the
Company (an “Incremental Term Loan Commitment”) hereunder by an aggregate amount
for all such increases in the Aggregate Revolving Commitments and/or Incremental
Term Loan Commitments not to exceed $300,000,000, less, in the case of any
requested increase in the Aggregate Revolving Commitments, the amount of any
permanent reductions in the Aggregate Revolving Commitments requested by the
Company pursuant to Section 2.08; provided that any such request for an increase
in the Aggregate Revolving Commitments or providing for any Incremental Term
Loan Commitments hereunder shall be in a minimum amount of $50,000,000. At the
time of sending such notice, the Company (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days nor
more than fifteen Business Days from the date of delivery of such notice to the
Lenders).

 

(b)         Lender Elections. Each Lender shall notify the Administrative Agent
within such time period whether or not it agrees to increase its Revolving
Commitment and/or provide an Incremental Term Loan Commitment and, if so, in the
case of any requested increase in the Aggregate Revolving Commitments, whether
by an amount equal to, greater than, or less than its Applicable Revolving
Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Revolving
Commitment or provide an Incremental Term Loan Commitment, as the case may be.

 

(c)         Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Company and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested Incremental Term Loan Commitment or increase in the Aggregate
Revolving Commitments, as applicable, and subject to the approval of the
Administrative Agent, and, in the case of any requested increase in the
Aggregate Revolving Commitments, the L/C Issuers and the Swing Line Lender
(which approvals shall not be unreasonably withheld), the Company, after the
earlier to occur of (i) the Administrative Agent’s receipt of responses to the
request from each Lender or (ii) ten Business Days after the delivery of such
request, may invite additional Eligible Assignees to become Lenders pursuant to
a joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent. No Lender shall be obligated to participate in such
increase in the Aggregate Revolving Commitments or provide any part of the
Incremental Term Loan Commitment, and shall have the right to accept or decline
any request made hereunder in its sole discretion.

 

-68- 

 

 

(d)         Effective Date and Allocations. If the Aggregate Revolving
Commitments are increased or an Incremental Term Loan Commitment is provided
for, in each case, in accordance with this Section, the Administrative Agent and
the Company shall determine the effective date (the “Incremental Effective
Date”) and the final allocation to the Incremental Term Loan Commitment or such
increase in the Aggregate Revolving Commitments, as the case may be. The
Administrative Agent shall promptly notify the Company, the Lenders and such
additional Eligible Assignees, if any, to the Incremental Term Loan Commitment
or such increase in the Aggregate Revolving Commitments, as the case may be, and
the Incremental Effective Date; provided that, in the case of any requested
increase in the Aggregate Revolving Commitments, if, in the event each Lender
has agreed to increase its Revolving Commitment by an amount at least equal to
its ratable share of such increase, then the increase to the Applicable
Revolving Percentage of each Lender shall be on a pro rata basis in accordance
with such Lender’s Revolving Commitment in effect on the Business Day prior to
the Incremental Effective Date.

 

(e)         Conditions to Effectiveness of Incremental. As a condition precedent
to any such Incremental Term Loan Commitment or increase in the Aggregate
Revolving Commitments, as applicable, the Company shall deliver to the
Administrative Agent a certificate of each applicable Borrower dated as of the
Incremental Effective Date signed by a Responsible Officer of such Borrower (i)
certifying and attaching the resolutions adopted by such Borrower approving or
consenting to such Incremental Term Loan Commitment or increase in the Aggregate
Revolving Commitments, as applicable, and any other corporate documents deemed
reasonably necessary by the Administrative Agent, and (ii) in the case of the
Company, certifying that, before and immediately after giving effect to such
increase, (A) no Default or Event of Default exists and (B) evidencing (in
reasonable detail prepared in good faith and in a manner and using such
methodology which is consistent with the most recent financial statements
delivered pursuant to Section 6.01), compliance on a Pro Forma Basis (as defined
below) with the financial covenant contained in Section 8.01 as of the most
recently ended fiscal quarter on a trailing four quarter basis. The Company
shall also deliver opinions in form and substance reasonably satisfactory to the
Administrative Agent of internal and external counsel to the Company, addressed
to the Administrative Agent and the Lenders, with respect to the applicable
Borrowers, the Incremental Term Loan Commitment or increase in the Aggregate
Revolving Commitments, as applicable, and such other matters as the
Administrative Agent shall reasonably request. The applicable Borrower shall
prepay any Loans outstanding on and prior to giving effect to the Incremental
Effective Date (and pay any additional amounts required pursuant to Section
12.04) to the extent necessary to keep the outstanding Loans ratable with any
revised Applicable Revolving Percentages arising from any nonratable increase in
the Aggregate Revolving Commitments under this Section 2.18.

 

(f)          Incremental Term Loans. Any incremental term loans made pursuant to
this Section (the “Incremental Term Loans”) shall be subject to the same terms
as the DDT Loans (including, without limitation, maturity date, interest rate
margin and scheduled principal payment requirements) other than the conditions
to funding of the DDT Loans set forth in Section 4.02;

 

-69- 

 

 

(g)         Incremental Amendment. Notwithstanding anything to the contrary in
Section 12.01, the Administrative Agent is expressly permitted to amend the Loan
Documents to the extent necessary to give effect to any increase pursuant to
this Section and changes necessary or advisable in connection therewith
(including amendments to ensure pro rata allocations of Eurodollar Rate Loans
and Base Rate Loans between Loans incurred pursuant to this Section and Loans
outstanding immediately prior to any such incurrence.

 

As used in this clause, the term “Pro Forma Basis” means the following pro forma
adjustments made for purposes of determining compliance on a pro forma basis
with the maximum Leverage Ratio as required above pursuant to this clause: (x)
the Consolidated EBITDA during the period of four consecutive fiscal quarters
most recently ended of (or attributable to) (A) any other Person acquired
(whether by merger, consolidation or otherwise) or disposed of by the Company or
any of its Consolidated Subsidiaries, or (B) all or substantially all of the
business or assets of any other Person or operating division or business unit of
any other Person, acquired (whether by merger, consolidation or otherwise) or
disposed of by the Company or one of its Consolidated Subsidiaries (in each case
to the extent such acquisition or disposition is permitted under this
Agreement), shall be included (in the case of any acquisition) or excluded (in
the case of any disposition, so long as the Consolidated EBITDA of or
attributable to such Capital Stock, asset, operating division or business unit
disposed of, sold or otherwise transferred, exceeds 5% of Consolidated Operating
Profit for the immediately preceding Fiscal Year), as applicable, in determining
Consolidated EBITDA of the Company and its Consolidated Subsidiaries, provided
further that such acquisition is or will be funded in whole or in part with the
proceeds of any Loans contemplated to be made after giving effect to such
requested increase in the Aggregate Revolving Commitments or Aggregate Term Loan
Commitments pursuant to this Section 2.18 (such Loans referred to herein as the
“Subject Loans”), and (y) the principal amount of Debt in respect of any Subject
Loans incurred or to be incurred by any Borrower, together with the aggregate
amount of Debt assumed or otherwise continued in connection with any such
acquisition (but only to the extent such Debt would constitute Consolidated
Funded Debt following consummation of such acquisition), shall be included in
determining Consolidated Funded Debt of the Company and its Consolidated
Subsidiaries, in each case as if such transaction had been consummated on the
first day of such period, and based on historical actual results accounted for
in accordance with GAAP.

 

(h)         Conflicting Provisions. This Section shall supersede any provisions
in Section 2.15 or 12.01 to the contrary.

 

2.19       Cash Collateral.

 

(a)         Certain Credit Support Events. Upon the request of the
Administrative Agent or the applicable L/C Issuer (i) if such L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing that has not been repaid by the
Company, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Company shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, such L/C Issuer or the Swing Line
Lender, the Company shall deliver to the Administrative Agent Cash Collateral in
an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.20(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

-70- 

 

 

(b)         Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) required to be maintained
pursuant to this Agreement shall be maintained in blocked, non-interest bearing
deposit accounts at SunTrust Bank. The Company, and to the extent provided by
any Lender, such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the
applicable L/C Issuer and the Lenders (including the Swing Line Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.19(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Company or the relevant Defaulting Lender will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

 

(c)         Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.19 or
Sections 2.04, 2.05, 2.07, 2.20 or 9.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

(d)         Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure any other obligations as
provided for in this Agreement shall be released promptly following (i) the
elimination of the applicable Fronting Exposure or other obligations giving rise
thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee following compliance with
Section 12.06(b)(vi))) or (ii) the Administrative Agent’s good faith
determination that there exists excess Cash Collateral; provided that (x) that
Cash Collateral furnished by or on behalf of a Borrower shall not be released
during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.19 may be otherwise applied in
accordance with Section 9.04), and (y) the Company and the applicable L/C Issuer
or Swing Line Lender, as applicable, may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations as provided for in this Agreement.

 

-71- 

 

 

2.20       Defaulting Lenders.

 

(a)         Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)          Waivers and Amendments. That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 12.01.

 

(ii)         Reallocation of Payments. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 12.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to any L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by any L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the Company
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, any
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Company
as a result of any judgment of a court of competent jurisdiction obtained by the
Company against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.03 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.20(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

-72- 

 

 

(iii)        Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.11(a) for any period during
which that Lender is a Defaulting Lender (and the Company shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) for any period during which that Lender is a Defaulting
Lender only to extent allocable to the sum of (1) the Outstanding Amount of the
Revolving Loans funded by it and (2) its Applicable Revolving Percentage of the
stated amount of Letters of Credit and Swing Line Loans for which it has
provided Cash Collateral pursuant to Section 2.04, 2.05, 2.19, or 2.20(a)(ii),
as applicable (and the Company shall (A) be required to pay to each of the L/C
Issuers and the Swing Line Lender, as applicable, the amount of such fee
allocable to its Fronting Exposure arising from that Defaulting Lender and (B)
not be required to pay the remaining amount of such fee that otherwise would
have been required to have been paid to that Defaulting Lender) and (y) shall be
limited in its right to receive Letter of Credit Fees as provided in Section
2.04(h).

 

(iv)        Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure. During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.04 and 2.05, the “Applicable Revolving Percentage”
of each non-Defaulting Lender shall be computed without giving effect to the
Commitment of that Defaulting Lender; provided that (i) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Default or Event of Default exists; and (ii) the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Commitment of that non-Defaulting Lender
minus (2) the aggregate Outstanding Amount of the Revolving Loans of that
Lender.

 

(b)          Defaulting Lender Cure. If the Company, the Administrative Agent,
Swing Line Lender and the applicable L/C Issuer agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Revolving
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Revolving Percentages (without giving effect to Section 2.20(a)(iv)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Company while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

-73- 

 

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01       Taxes.

 

(a)         Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.

 

(i)          Any and all payments by or on account of any obligation of any
Borrower under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or any Borrower, then the Administrative Agent or such Borrower shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

(ii)         If any Borrower or the Administrative Agent shall be required by
any applicable Laws to withhold or deduct any Taxes from any payment, then (A)
such Borrower or the Administrative Agent, as required by such Laws, shall
withhold or make such deductions as are determined by it to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) such Borrower or the Administrative Agent, to the extent required
by such Laws, shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with such Laws, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by such Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

 

(b)         Payment of Other Taxes by the Borrower. Without limiting the
provisions of clause (a) above, each Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

(c)         Tax Indemnifications. (i) Each Borrower shall, and does hereby,
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the nature and amount of such payment or liability delivered
to the applicable Borrower by a Lender or the applicable L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the applicable L/C Issuer, shall be conclusive
absent manifest error.

 

-74- 

 

 

 

 



 

(ii)         Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that the
applicable Borrower has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of such Borrower to
do so), (y) the Administrative Agent and the applicable Borrower, as applicable,
against any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.06(d) relating to the maintenance of a Participant
Register, and (z) the Administrative Agent and the applicable Borrower, as
applicable, against any Excluded Taxes attributable to such Lender or such L/C
Issuer, in each case, that are payable or paid by the Administrative Agent or
such Borrower in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate setting forth in reasonable detail the nature and amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender and each L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or such L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

(d)          Evidence of Payments. Upon request by a Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by such
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, such Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.

 

(e)          Status of Lenders; Tax Documentation.

 

(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

-75- 

 

 

(ii)         Without limiting the generality of the foregoing, in the event that
a Borrower is a U.S. Person,

 

(A)         any Lender that is a U.S. Person shall deliver to such Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(I)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(II)        executed originals of Internal Revenue Service Form W-8ECI,

 

(III)       in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) the
relevant certificate to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of such Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (each such relevant certificate, substantially in the form of Exhibit
I, a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN or W-8BEN-E; or

 

-76- 

 

 

(IV)        to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, the relevant U.S. Tax Compliance Certificate, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide the relevant U.S. Tax Compliance
Certificate on behalf of each such direct and indirect partner;

 

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to such Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by
such Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

(iii)        Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the applicable Borrower and the Administrative Agent in writing
of its legal inability to do so.

 

-77- 

 

 

(f)          Treatment of Certain Refunds. Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or any L/C Issuer, or have any obligation
to pay to any Lender or any L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or such L/C Issuer, as the case
may be. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by the applicable Borrower or with respect to which such Borrower
has paid additional amounts pursuant to this Section 3.01, it shall pay to such
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Borrower under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that such Borrower, upon the request of
the Recipient, agrees to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause (f), in no event will the applicable Recipient be required to pay
any amount to any Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This clause (f) shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Borrower or any other Person.

 

(g)          Survival. Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or an L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

 

3.02         Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate (whether
denominated in Dollars or an Alternative Currency), or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or any Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurodollar Rate Loans in the affected currency or currencies,
or in the case of Eurodollar Rate Loans in Dollars, to convert Base Rate
Revolving Loans to Eurodollar Rate Revolving Loans shall be suspended, and (ii)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Company that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrowers shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, and such loans are denominated in Dollars, convert all Eurodollar
Rate Loans of such Lender and Base Rate Loans as to which the interest rate is
determined with reference to Eurodollar Rate to Base Rate Loans (the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans or Base Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

 

-78- 

 

 

3.03         Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the applicable
offshore interbank eurodollar market for such currency for the applicable amount
and Interest Period of such Eurodollar Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Revolving Loan or in
connection with an existing or proposed Base Rate Loan (whether in Dollars or an
Alternative Currency), or (c) the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Revolving Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Company and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans in the affected currency or currencies shall be suspended, and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Revolving Loans in the affected currency or currencies or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

 

3.04         Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)          Increased Costs Generally. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement contemplated by Section 3.04(e)
and (B) any additional interest required pursuant to Section 3.08) or any L/C
Issuer;

 

(ii)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

-79- 

 

 

(iii)        impose on any Lender or any L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Company will
pay (or cause the applicable Designated Borrower to pay) to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered; provided that, as to any claim
for compensation made by a Lender pursuant to this Section 3.04, in respect of
any Change in Law, such Lender shall only make such claim on the Company if such
Lender is otherwise generally making such claims on other similarly situated
debtors of such Lender.

 

(b)          Capital Requirements. If any Lender or any L/C Issuer determines
that any Change in Law affecting such Lender or such L/C Issuer or any Lending
Office of such Lender or such Lender’s or such L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Company will pay (or cause the applicable Designated Borrower to pay)
to such Lender or such L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or such L/C Issuer or such Lender’s or
such L/C Issuer’s holding company for any such reduction suffered; provided
that, as to any claim for compensation made by a Lender or such L/C Issuer
pursuant to this Section 3.04, in respect of any Change in Law, such Lender or
such L/C Issuer shall only make such claim on the Company if such Lender or such
L/C Issuer is otherwise generally making such claims on other similarly situated
debtors of such Lender or such L/C Issuer.

 

(c)          Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
clause (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Designated Borrower to pay) such Lender or such L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

-80- 

 

 

(d)          Delay in Requests. Failure or delay on the part of any Lender or
any L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
ninety (90) days prior to the date that such Lender or such L/C Issuer, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
ninety (90) day period referred to above shall be extended to include the period
of retroactive effect thereof).

 

(e)          Reserves on Eurodollar Rate Loans. The Company shall pay (or cause
the applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurodollar funds or deposits (currently known
as “Eurodollar liabilities”), additional interest on the unpaid principal amount
of each Eurodollar Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive), and (ii) as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of Eurodollar Rate
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan; provided
that the Company shall have received at least 10 days’ prior notice (with a copy
to the Administrative Agent) of such additional interest or costs from such
Lender. If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest or costs shall be due and payable 10 days
from receipt of such notice.

 

3.05         Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Company shall promptly
compensate (or cause the applicable Designated Borrower to compensate) such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

 

(a)          any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

-81- 

 

 

(b)          any failure by any Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Company
or the applicable Designated Borrower;

 

(c)          any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

 

(d)          any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 12.13;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.

 

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurodollar Rate Revolving Loan made by it at the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
onshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Revolving Loan was in
fact so funded.

 

3.06         Mitigation Obligations; Replacement of Lenders.

 

(a)          Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, any L/C Issuer, or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to Section
3.01, or requires any Borrower to pay any additional interest to any Lender
pursuant to Section 3.08, or if any Lender gives a notice pursuant to Section
3.02, then, at the request of the Company or such applicable Borrower, such
Lender or such L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or such L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01, 3.04 or 3.08, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or such L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or such L/C Issuer, as the case may be. The
Company hereby agrees to pay (or to cause the applicable Designated Borrower to
pay) all reasonable costs and expenses incurred by any Lender or any L/C Issuer
in connection with any such designation or assignment.

 

-82- 

 

 

(b)          Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional interest to
any Lender pursuant to Section 3.08, or if any Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.06(a), the Company may replace such Lender
in accordance with Section 12.13.

 

3.07         Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of all Commitments, repayment of all other Obligations
hereunder, and resignation or replacement of the Administrative Agent.

 

3.08         Additional Interest Costs.

 

(a)          Additional Interest. If and so long as any Lender is required to
comply with reserve asset ratios, liquidity, cash margin or other requirements
of any monetary or other authority (including any such requirement imposed by
the Bank of England or the European Central Bank or the European System of
Central Banks, but excluding any requirements described in Section 3.04(e)) in
respect of any of such Lender’s Eurodollar Rate Loans in any currency other than
Dollars, such Lender may require the Company to pay, or cause the applicable
Borrower to pay, contemporaneously with each payment of interest on each of such
Loans subject to such requirements, additional interest on such Loan at a rate
per annum specified by such Lender to be the cost to such Lender of complying
with such requirements in relation to such Loan.

 

(b)          Determination of Amounts Due. Any additional interest owed pursuant
to subsection (a) above shall be determined by the relevant Lender and notified
to the Company (with a copy to the Administrative Agent) in the form of a
certificate setting forth such additional interest at least five (5) Business
Days before each date on which interest is payable for the relevant Loan, and
such additional interest so notified to the Company by such Lender shall be
payable to the Administrative Agent for the account of such Lender on each date
on which interest is payable for such Loan.

 

(c)          Limitation on Amounts Due. Failure or delay on the part of any
Lender on any occasion to demand additional interest pursuant to this Section
shall not constitute a waiver of such Lender’s right to demand such additional
interest on any subsequent occasion.



 

ARTICLE IV.
CONDITIONS PRECEDENT TO Credit Extensions

 

4.01         Conditions of Initial Credit Extension. The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension (other than DDT
Loans) hereunder is subject to satisfaction of the following conditions
precedent:

 

(a)          Executed Loan Documents. This Agreement, the Notes (if any) and all
other applicable Loan Documents shall have been duly authorized, executed and
delivered to the Administrative Agent by the parties thereto, shall be in full
force and effect and no Default shall exist hereunder or thereunder.

 

-83- 

 

 

(b)         Closing Certificates; Etc.

 

(i)          Officers’ Certificates. The Administrative Agent shall have
received a certificate from a Responsible Officer, in form and substance
reasonably satisfactory to the Administrative Agent, (a) to the effect that all
representations and warranties of the Borrowers contained in this Agreement and
the other Loan Documents are true, correct and complete in all material
respects; (b) that the Borrowers are not in violation of any of the covenants
contained in this Agreement and the other Loan Documents; and (c) that, after
giving effect to the transactions contemplated by this Agreement, no Default or
Event of Default has occurred and is continuing; and that each of the closing
conditions has been satisfied or waived (assuming satisfaction of the
Administrative Agent where not advised otherwise).

 

(ii)         General Certificates. The Administrative Agent shall have received
a certificate of the secretary, assistant secretary of the Company certifying as
to the incumbency and genuineness of the signature of each officer of the
Company executing Loan Documents to which it is a party and certifying that
attached thereto is a true, correct and complete copy of (A) the articles of
incorporation, certificate of limited partnership, or certificate or articles of
formation, of the Company and all amendments thereto, certified as of a recent
date by the appropriate Governmental Authority in its jurisdiction of
incorporation or formation, (B) the bylaws of the Company as in effect on the
date of such certifications, and (C) resolutions duly adopted by the Board of
Directors of the Company authorizing, as applicable, the borrowings contemplated
hereunder and the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party.

 

(iii)        Certificates of Good Standing. The Administrative Agent shall have
received certificates as of a recent date of the good standing of the Company
under the laws of its jurisdictions of organization.

 

(iv)        Opinions of Counsel. The Administrative Agent shall have received
opinions in form and substance reasonably satisfactory to the Administrative
Agent of internal and external counsel to the Company, addressed to the
Administrative Agent and the Lenders with respect to each of the Borrowers, the
Loan Documents and such other matters as the Administrative Agent shall
reasonably request.

 

(v)         The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing (or equivalent) of
each Designated Borrower, the authorization of the borrowings contemplated
hereunder and the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party, and any other legal matters
relating to each Designated Borrower, this Agreement or the other Loan
Documents, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 

-84- 

 

 

(c)         Consents; Defaults.

 

(i)          Governmental and Third Party Approvals. The Borrowers shall have
obtained all approvals, authorizations and consents of any Person and of all
Governmental Authorities and courts having jurisdiction necessary in order to
enter into this Agreement and the other Loan Documents as of the Closing Date.
Additionally, there shall not exist any judgment, order, injunction or other
restraint issued or filed or a hearing seeking injunctive relief or other
restraint pending or notified prohibiting or imposing materially adverse
conditions upon the transactions contemplated by this Agreement and the other
Loan Documents or otherwise referred to herein or therein.

 

(ii)         No Event of Default. No Default or Event of Default shall have
occurred and be continuing.

 

(d)         Financial Matters.

 

(i)          Financial Statements. The Administrative Agent shall have received
and reviewed (A) the consolidated financial statements of the Company and its
Subsidiaries for the fiscal year ended December 31, 2014, including balance
sheets, income and cash flow statements audited by independent public
accountants of recognized national standing and prepared in conformity with
GAAP, (B) a customary pro forma 5 year projection model containing projections
of the Company and its Subsidiaries (after giving effect to this Agreement,
consummation of the Veda Acquisition, any other Debt incurred in connection
therewith, and the other transactions contemplated hereby and thereby) prepared
on an annual basis, and (C) such other financial information as the
Administrative Agent may request. To the extent that the information set forth
in this Section 4.01(d)(i) is included in the Company’s annual report on Form
10-K or quarterly report on Form 10-Q as filed with the SEC, such information
shall be deemed delivered for purposes hereof.

 

(ii)         Payment at Closing. The Borrowers shall have paid any accrued and
unpaid fees or commissions due hereunder (including, without limitation, legal
fees and expenses payable under Section 12.04, to the extent invoiced) to the
Administrative Agent and Lenders, and to any other Person such amount as may be
due thereto in connection with the transactions contemplated hereby, including
all taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents, and including
all fees payable on the Closing Date pursuant to the Fee Letters.

 

(e)          Litigation. As of the Closing Date, there shall be no actions,
suits or proceedings pending or, to the best knowledge of any Borrower,
threatened (i) with respect to this Agreement or any other Loan Document or
(ii) which could reasonably be expected to have a Material Adverse Effect.

 

(f)          Payoff Letters. The Administrative Agent shall have received (i) a
copy of a duly executed payoff letter, in form and substance satisfactory to the
Administrative Agent, evidencing the payment in full and termination of the
Existing Credit Agreement and (ii) copies of additional duly executed payoff
letters, each in form and substance satisfactory to the Administrative Agent,
evidencing the payment in full and termination of any other Debt of the Company
and its Subsidiaries not permitted hereunder.

 

-85- 

 

 

(g)         Closing Date Compliance Certificate. The Administrative Agent shall
have received a duly completed and executed compliance certificate in form and
substance reasonably satisfactory to the Administrative Agent evidencing (and
attaching applicable calculations) that, after giving pro forma effect to the
Credit Extensions on the Closing Date and the use of proceeds thereof, the Veda
Acquisition and all other Debt to be incurred in connection with consummation of
the Veda Acquisition, the Leverage Ratio is not greater than 3.50 to 1.00.

 

(h)         Patriot Act. The Administrative Agent and the Lenders shall have
received all documentation and information required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, at least five (5) Business Days prior to
the Closing Date to the extent that such documentation and information was
requested by Administrative Agent or any Lender at least ten (10) Business Days
prior to the Closing Date;

 

(i)          Representations and Warranties. The representations and warranties
contained in Article V shall be true and correct in all material respects on and
as of the Closing Date.

 

(j)          Veda Acquisition Agreement. The Administrative Agent shall have
received an executed copy of the Veda Acquisition Agreement.

 

(k)         Miscellaneous.

 

(i)          Proceedings and Documents. All Loan Documents, opinions,
certificates and other instruments and all proceedings in connection with the
transactions contemplated by this Agreement shall be reasonably satisfactory in
form and substance to the Administrative Agent.

 

(ii)         Accuracy and Completeness of Information. All Information taken as
an entirety made available to the Administrative Agent and/or the Lenders by the
Borrowers or any of their representatives in connection with the transactions
contemplated hereby is and will be complete and correct in all material respects
as of the date made available to the Administrative Agent and/or the Lenders and
does not and will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein not
misleading.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.04, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

-86- 

 

 

4.02         Conditions to Funding of DDT Loans. The obligations of the DDT
Lenders to make DDT Loans shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 12.01):

 

(a)          The Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that the equityholders of the Acquired
Business shall have approved the Veda Acquisition Agreement.

 

(b)          The Veda Acquisition Agreement as in effect on the Closing Date
shall remain in full force and effect without any amendment, modification or
waiver of any of the provisions thereof that would be materially adverse to the
Lenders without the consent of the Administrative Agent, and shall be in
compliance with all requirements of Law; provided that (i) a reduction in the
purchase price under the Veda Acquisition Agreement shall not be deemed to be
materially adverse to the Lenders so long as such decrease shall be allocated
pro rata to (1) at the option of the Company, a reduction in any equity proceeds
or cash on hand of the company financing the Veda Acquisition and (2) a
reduction in any amounts to be funded hereunder and under the 364-Day Revolving
Loan Facility (on a pro rata basis based on the respective amounts thereof),
(ii) any amendment or waiver to the terms of the Veda Acquisition Agreement that
has the effect of increasing the cash consideration required to be paid
thereunder shall not be deemed to be materially adverse to the Lenders if such
increase is funded with an increase in the aggregate amount of the proceeds from
any Equity Issuance by the Company or cash on hand of the Borrowers, and (iii)
any purchase price adjustment expressly contemplated by the Veda Acquisition
Agreement (including any working capital purchase price adjustment) shall not be
considered an amendment or waiver of the Veda Acquisition Agreement.

 

(c)          The Administrative Agent and the Lenders have received at least 3
Business Days prior to the DDTL Funding Date all documentation and other
information about the Acquired Business as has been reasonably requested in
writing at least 10 business days prior to the DDTL Funding Date by the
Administrative Agent or the Lenders that, in each case, they have reasonably
determined with respect to the Acquired Business is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the Patriot Act.

 

(d)          There shall not exist any judgment, order, injunction or other
restraint issued or filed or a hearing restraining or prohibiting the funding of
the DDT Loans.

 

(e)          No Event of Default referred to in Section 9.01(a), 9.01(b),
9.01(i) or 9.01(j) shall have occurred and be continuing or would result from
the making of the DDT Loans.

 

(f)          The Company shall have delivered to the Administrative Agent (i) a
DDT Loan Notice and (ii) an officer’s certificate certifying that the conditions
in clauses (a), (b), (d), and (e) of this Section 4.02 have been satisfied.

 

-87- 

 

 

4.03         Conditions to all Credit Extensions. The obligation of each Lender
to make any Credit Extension hereunder (including the initial Credit Extension
to be made hereunder), other than the making of any DDT Loan on the DDT Loan
Funding Date, which shall be subject only to the satisfaction or waiver of the
conditions set forth in Section 4.02, is subject to the satisfaction of the
following conditions precedent on the relevant borrowing or issue date, as
applicable:

 

(a)          Continuation of Representations and Warranties. The representations
and warranties contained in Article V (excluding Section 5.01(n)) shall be true
and correct in all material respects on and as of such borrowing or issuance
date with the same effect as if made on and as of such date, except for any
representation and warranty made as of an earlier date, which representation and
warranty shall remain true and correct in all material respects as of such
earlier date.

 

(b)          No Existing Default. No Default or Event of Default shall have
occurred and be continuing hereunder on the date of such Credit Extension, both
before and after giving effect to the Loans to be made on such date and/or the
Letters of Credit to be issued on such date.

 

(c)          Notice of Revolving Credit Borrowing. To the extent applicable, the
Administrative Agent shall have received a Revolving Loan Notice and/or Swing
Line Loan Notice from the Company on behalf of the relevant Borrower in
accordance with Section 2.02(a) or a Competitive Bid Request in accordance with
Section 2.05(b).

 

(d)          Designated Borrower Request and Assumption Agreement Documents. In
the case of any Loan to a new Designated Borrower, the Administrative Agent
shall have received a Designated Borrower Request and Assumption Agreement
together with any other documents, certificates, information or legal opinions
from a Designated Borrower as specified in Section 2.16 hereof.

 

The occurrence of the Closing Date and the acceptance by any Borrower of the
benefits of each Credit Extension hereunder shall constitute a representation
and warranty by such Borrower to the Administrative Agent and each of the
Lenders that all the conditions specified in Sections 4.01, 4.02 and 4.03 and
applicable to such borrowing have been satisfied as of that time or waived in
writing by the Lenders. All of the Notes, certificates, legal opinions and other
documents and papers referred to in Sections 4.01, 4.02 and 4.03, unless
otherwise specified, shall be delivered to the Administrative Agent for the
benefit of each of the Lenders and, except for the Notes, in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance reasonably satisfactory to the Administrative Agent. Each Credit
Extension shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in clauses (a) and (b)
of this Section 4.03.

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

5.01         Representations and Warranties. To induce the Administrative Agent
and Lenders to enter into this Agreement and to induce the Lenders to make
Credit Extensions, each Borrower (or if otherwise indicated, the Company) hereby
represents and warrants to the Administrative Agent and Lenders that:

 

-88- 

 

 

(a)          Organization; Power; Qualification. Each of the Borrowers and its
Subsidiaries (other than inactive Subsidiaries which are not Material
Subsidiaries) is duly organized, validly existing and in good standing or active
status, as applicable under the laws of the jurisdiction of its incorporation or
formation, has the power and authority to own its properties and to carry on its
business as now being and hereafter proposed to be conducted and is duly
qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

(b)          Ownership. Each Subsidiary of each of the Borrowers as of the
Closing Date is listed on Schedule 5.01(b).

 

(c)          Authorization of Agreement, Loan Documents and Borrowing. Each of
the Borrowers and, if applicable, their Subsidiaries has the right, power and
authority and has taken all necessary corporate and other action to authorize
the execution, delivery and performance of each of the Loan Documents to which
it is a party in accordance with its respective terms. Each of the Loan
Documents has been duly executed and delivered by the duly authorized officers
of the Borrowers and each of their Subsidiaries party thereto, as applicable,
and each such document constitutes the legal, valid and binding obligation of
the Borrowers and, if applicable, each of their Subsidiaries party thereto,
enforceable in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

 

(d)          Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. The execution, delivery and performance by the Borrowers and their
Subsidiaries of the Loan Documents to which each such Person is a party, in
accordance with their respective terms, the borrowings hereunder and the
transactions contemplated hereby do not and will not, by the passage of time,
the giving of notice or otherwise, (i) require any of the Borrowers or any of
their Subsidiaries to obtain any Governmental Approval or approval of any other
Person not otherwise already obtained (or, in the case of the Veda Acquisition,
not otherwise obtained prior to consummation of the Veda Acquisition) or violate
any applicable Law relating to the Borrowers or any of their Subsidiaries,
(ii) conflict with, result in a breach of or constitute a default under the
articles of incorporation, bylaws or other organization documents of the
Borrowers or any of their Subsidiaries or any indenture or other material
agreement or instrument to which such Person is a party or by which any of its
properties may be bound or any Governmental Approval relating to such Person
except as could not reasonably be expected to have a Material Adverse Effect, or
(iii) result in or require the creation or imposition of any material Lien
(other than a Lien permitted under Section 8.02) upon or with respect to any
property now owned or hereafter acquired by such Person.

 

-89- 

 

 

(e)          Compliance with Law; Governmental Approvals. Each of the Borrowers
and their respective Subsidiaries (i) has all Governmental Approvals required by
any applicable Law for it to conduct its business, each of which is in full
force and effect, is final and not subject to review on appeal and is not the
subject of any pending or, to the best of the Borrowers’ knowledge, threatened
attack by direct or collateral proceeding, except where the failure to have such
Governmental Approval could not reasonably be expected to have a Material
Adverse Effect, and (ii) is in compliance with each Governmental Approval
applicable to it and in compliance with all other applicable Laws relating to it
or any of its respective properties; in each case, except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

 

(f)          Tax Returns and Payments. Each of the Borrowers and their
respective Subsidiaries has timely filed or caused to be filed all federal and
state, provincial, local and other tax returns required by applicable Law to be
filed, and has paid, or made adequate provision for the payment of, all federal
and state, provincial, local and other taxes, assessments and governmental
charges or levies upon it and its property, income, profits and assets which are
due and payable, except (i) taxes that are being contested in good faith by
appropriate proceedings and for which such Borrower or Subsidiary, as
applicable, has set aside on its books adequate reserves or (ii) to the extent
the failure to file such tax returns or pay such taxes could not reasonably be
expected to have a Material Adverse Effect. No Governmental Authority has
asserted any material Lien or other claim against the Borrowers or any
Subsidiary thereof with respect to unpaid taxes which has not been discharged or
resolved. The charges, accruals and reserves on the books of each of the
Borrowers and any of their respective Subsidiaries in respect of federal and all
material state, provincial, local and other taxes are, in the judgment of the
Borrowers, adequate, and the Borrowers do not anticipate any material additional
taxes or assessments for any of the periods reflected on such books.

 

(g)          Intellectual Property Matters. Each of the Borrowers and its
Subsidiaries owns or possesses rights to use all franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, trade names, trade name rights,
copyrights and rights with respect to the foregoing which are required to
conduct its business except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect. No event has occurred which, to the
knowledge of the Borrowers, permits, or after notice or lapse of time or both
would permit, the revocation or termination of any such rights, and, to the
knowledge of the Borrowers, neither the Borrowers nor any Subsidiary thereof is
liable to any Person for infringement under applicable Law with respect to any
such rights as a result of its business operations, except as could not
reasonably be expected to have a Material Adverse Effect.

 

(h)          Environmental Matters. Except with respect to any other matters
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect, neither the Company nor any of its Material
Subsidiaries (i) has failed to comply with any applicable Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any applicable Environmental Law, (ii) has incurred costs for any
Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

 

-90- 

 

 

(i)          ERISA Compliance. The Company hereby represents and warrants to the
Administrative Agent and Lenders as follows:

 

(i)          Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws, except
where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect. Each Pension Plan that is intended to be a qualified
plan under Section 401(a) of the Code has received a favorable determination
letter from the Internal Revenue Service to the effect that the form of such
Plan is qualified under Section 401(a) of the Code and the trust related thereto
has been determined by the Internal Revenue Service to be exempt from federal
income tax under Section 501(a) of the Code, or an application for such a letter
is currently being processed by the Internal Revenue Service. To the best
knowledge of the Company, nothing has occurred that would prevent or cause the
loss of such tax-qualified status, except where the failure to maintain such
tax-qualified status could not reasonably be expected to have a Material Adverse
Effect.

 

(ii)         There are no pending or, to the best knowledge of the Company,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan (other than routine claims for benefits) that could
reasonably be expected to have a Material Adverse Effect. To the best knowledge
of the Company, there has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(iii)         (A) No ERISA Event has occurred, and to the best knowledge of the
Company, no fact, event or circumstance exists that could reasonably be expected
to constitute or result in an ERISA Event with respect to any Pension Plan; (B)
the Company and each ERISA Affiliate has met all applicable requirements under
the Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; (C) as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and, to the best knowledge of the Company no facts or
circumstances exist that could reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below 60% as of the most
recent valuation date; and (D) neither the Company nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA; in each case under the immediately preceding clauses (A)
through (D), except for such events and circumstances, failures to comply, facts
and circumstances, liabilities, transactions and terminations which could not
reasonably be expected to have a Material Adverse Effect.

 

(iv)        Neither the Company or any ERISA Affiliate has any unsatisfied
obligation to contribute to, or liability under, any active or terminated
Pension Plan, except for such unsatisfied contribution obligations or
liabilities which could not reasonably be expected to have a Material Adverse
Effect.

 

-91- 

 

 

(j)          Margin Stock. No Borrower or any Subsidiary thereof is engaged
principally or as one of its material activities in the business of extending
credit for the purpose of ‘‘purchasing’’ or “carrying” any ‘‘margin stock’’ (as
each such term is defined or used in Regulation U of the Board of Governors of
the Federal Reserve System). No part of the proceeds of any of the Loans or
Letters of Credit will be used for purchasing or carrying margin stock, unless
the Borrowers shall have given the Administrative Agent and Lenders prior notice
of such event and such other information as is reasonably necessary to permit
the Administrative Agent and Lenders to comply, in a timely fashion, with all
reporting obligations required by applicable Law, or for any purpose which
violates, or which would be inconsistent with, the provisions of Regulation T, U
or X of such Board of Governors.

 

(k)          Government Regulation. The Company hereby represents and warrants
to the Administrative Agent and Lenders that no Borrower or any Subsidiary
thereof is an “investment company” or a company “controlled” by an “investment
company” (as each such term is defined or used in the Investment Company Act of
1940, as amended) and neither the Borrowers nor any Subsidiary thereof is, or
after giving effect to any Credit Extension will be, subject to regulation under
the Interstate Commerce Act, each as amended.

 

(l)           Intentionally Omitted.

 

(m)          Financial Statements; Financial Condition: Etc. The financial
statements delivered to the Lenders pursuant to Section 4.01(d)(i) and, if
applicable, Section 6.01, copies of which have been furnished to the
Administrative Agent and each Lender, have been prepared in accordance with GAAP
(except, in the case of unaudited financial statements, for the absence of
footnotes and subject to normal year end adjustments), are complete in all
material respects and fairly present in all material respects the assets,
liabilities and financial position of the Borrowers and their Subsidiaries as at
such dates, and the results of the operations and changes of financial position
for the periods then ended, subject, in the case of unaudited financial
statements, to the absence of footnotes and normal year end adjustments.

 

(n)          No Material Adverse Effect. Since December 31, 2014, there has been
no Material Adverse Effect.

 

(o)          Intentionally Omitted.

 

(p)          Intentionally Omitted.

 

(q)          Litigation. There are no actions, suits or proceedings pending nor,
to the knowledge of the Borrowers, threatened against or affecting the Borrowers
or any Subsidiary thereof or any of their respective properties in any court or
before any arbitrator of any kind or before or by any Governmental Authority,
which could reasonably be expected to have a Material Adverse Effect.

 

-92- 

 

 

(r)          Absence of Defaults. No event has occurred and is continuing which
constitutes a Default or an Event of Default.

 

(s)          Intentionally Omitted.

 

(t)          Accuracy and Completeness of Information. As of the Closing Date,
the Borrowers have disclosed to the Lenders all agreements, instruments and
corporate or other restrictions to which they or any of their Subsidiaries are
subject, and all other matters known to them, other than general market,
economic and industry conditions, that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. The written
information, taken as a whole, furnished by or on behalf of the Borrowers to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) does not contain any material misstatement of fact or
omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not materially
misleading; provided that, with respect to any projected financial information,
the Borrowers represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time.

 

(u)          Property. The Borrowers and their Subsidiaries have good and
marketable title to all material Property owned by them and valid leasehold
interests in all material Property leased by them (except as permitted by the
terms of this Agreement), except where failure to have such title or interest
would not reasonably be expected to result in a Material Adverse Effect.

 

(v)         Intentionally Omitted.

 

(w)         Intentionally Omitted.

 

(x)          Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures designed to ensure compliance in all
material respects by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Company, its Subsidiaries and their respective
directors, officers and employees and to the knowledge of the Company its
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions.
None of (a) the Company, any Subsidiary or any of their respective directors,
officers or employees, or (b) to the knowledge of the Company, any agent of the
Company or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facilities established hereby, is a Sanctioned Person.
No Borrowing or Letter of Credit, use of proceeds or other transaction
contemplated hereby will violate Anti-Corruption Laws or applicable Sanctions.

 

(y)          Representations as to Foreign Obligors. Each of the Company and
each Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:

 

-93- 

 

 

(i)          Such Foreign Obligor is subject to civil and commercial applicable
Laws with respect to its obligations under this Agreement and the other Loan
Documents to which it is a party (collectively as to such Foreign Obligor, the
“Applicable Foreign Obligor Documents”), and the execution, delivery and
performance by such Foreign Obligor of the Applicable Foreign Obligor Documents
constitute and will constitute private and commercial acts and not public or
governmental acts. Neither such Foreign Obligor nor any of its property has any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the jurisdiction in which
such Foreign Obligor is organized and existing in respect of its obligations
under the Applicable Foreign Obligor Documents.

 

(ii)         The Applicable Foreign Obligor Documents are in proper legal form
under the applicable Laws of the jurisdiction in which such Foreign Obligor is
organized and existing for the enforcement thereof against such Foreign Obligor
under the applicable Laws of such jurisdiction, and to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents. It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents that the Applicable Foreign Obligor
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which such Foreign
Obligor is organized and existing or that any registration charge or stamp or
similar tax be paid on or in respect of the Applicable Foreign Obligor Documents
or any other document, except for (A) any such filing, registration, recording,
execution or notarization as has been made or is not required to be made until
the Applicable Foreign Obligor Document or any other document is sought to be
enforced and (B) any charge or tax as has been timely paid.

 

(iii)        The execution, delivery and performance of the Applicable Foreign
Obligor Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (A) such as have been made or obtained or (B) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (B) shall be made or obtained as soon as is reasonably
practicable).

 

(iv)        For the purposes of The Council of the European Union Regulation No.
1346/2000 on Insolvency Proceedings (the “Regulation”), the centre of main
interest (as that term is used in Article 3(1) of the Regulation) of each
Foreign Obligor incorporated under the laws of a member state of the European
Union is situated in its jurisdiction of incorporation and it has no
“establishment” (as that term is used in Article 2(h) of the Regulation) in any
other jurisdiction.

 

(v)         The choice of governing law as the governing law of each of the
Applicable Foreign Obligor Documents will be recognized and enforced in the
jurisdiction of incorporation of such Foreign Obligor. Any judgment obtained in
any federal or state court located in the State of New York will be recognized
and enforced in such Foreign Obligor's jurisdiction of incorporation.

 

-94- 

 

 

5.02        Survival of Representations and Warranties, Etc. All representations
and warranties set forth in this Article V and all representations and
warranties contained in any certificate related hereto, or any of the Loan
Documents (including but not limited to any such representation or warranty made
in or in connection with any amendment thereto) shall constitute representations
and warranties made under this Agreement. All representations and warranties
made under this Agreement shall be made or deemed to be made at and as of the
Closing Date (unless expressly relating to any earlier date), shall survive the
Closing Date and shall not be waived by the execution and delivery of this
Agreement, any investigation made by or on behalf of the Lenders or any
borrowing hereunder.

 

ARTICLE VI.
FINANCIAL INFORMATION AND NOTICES

 

Until all of the Obligations (other than contingent liabilities not yet due and
payable) have been paid and satisfied in full and all Commitments hereunder
shall have been terminated, unless consent has been obtained in the manner set
forth in Section 12.01 hereof, the Company will furnish or cause to be furnished
to the Administrative Agent and to the Lenders at their respective addresses as
set forth on Schedule 12.02, or such other office as may be designated by the
Administrative Agent and Lenders from time to time:

 

6.01        Financial Statements, Etc.

 

(a)          Quarterly Financial Statements. As soon as practicable and in any
event within 45 days after the end of each of the first three fiscal quarters of
each Fiscal Year, either (i) a copy of a report on Form 10-Q, or any successor
form, and any amendments thereto, filed by the Company with the SEC with respect
to the immediately preceding fiscal quarter or (ii) an unaudited Consolidated
balance sheet of the Company and its Subsidiaries as of the close of such fiscal
quarter and unaudited Consolidated statements of income, stockholders’ equity
and cash flows for the fiscal quarter then ended and that portion of the Fiscal
Year then ended, including any notes thereto, all in reasonable detail setting
forth in comparative form the corresponding figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
preceding Fiscal Year and prepared by the Company in accordance with GAAP and,
if applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the period, and certified by a Responsible Officer of the
Company to present fairly in all material respects the financial condition of
the Company and its Subsidiaries as of their respective dates and the results of
operations of the Company and its Subsidiaries for the respective periods then
ended, subject to normal year end adjustments and to the absence of footnotes
required by GAAP. To the extent that the information set forth in this Section
6.01(a) is included in the Company’s quarterly report on Form 10-Q as filed with
the SEC, such information shall be deemed delivered for purposes hereof.

 

-95- 

 

 

(b)          Annual Financial Statements. As soon as practicable and in any
event within 90 days after the end of each Fiscal Year either (i) a copy of a
report on Form 10-K, or any successor form, and any amendments thereto, filed by
the Company with the SEC with respect to the immediately preceding Fiscal Year
or (ii) an audited Consolidated balance sheet of the Company and its
Subsidiaries as of the close of such Fiscal Year and audited Consolidated
statements of income, stockholders’ equity and cash flows for the Fiscal Year
then ended, including the notes thereto, all in reasonable detail setting forth
in comparative form the corresponding figures for the preceding Fiscal Year and
prepared by the Company and certified by a nationally recognized independent
certified public accounting firm acceptable to the Administrative Agent in
accordance with GAAP and, if applicable, containing disclosure of the effect on
the financial position or results of operation of any change in the application
of accounting principles and practices during the year, and accompanied by a
report thereon by such certified public accountants that is not qualified with
respect to scope limitations imposed by the Company or any of its Subsidiaries
or with respect to accounting principles followed by the Company or any of its
Subsidiaries not in accordance with GAAP. To the extent that the information set
forth in this Section 6.01(b) is included in the Company’s annual report on Form
10-K as filed with the SEC, such information shall be deemed delivered for
purposes hereof.

 

(c)          Each Borrower hereby acknowledges that (a) subject to Section
12.07, the Administrative Agent and/or any Arranger may, but shall not be
obligated to, make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of such Borrower under the Loan Documents
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to any Borrower or its securities) (each, a “Public Lender”). Each Borrower
hereby agrees that so long as such Borrower is the issuer of any outstanding
debt or equity securities that are registered or issued pursuant to a private
offering or is actively contemplating issuing any such securities (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrowers or their respective
securities for purposes of United States Federal and state securities laws
(provided that to the extent such Borrower Materials constitute Information,
they shall be treated as set forth in Section 12.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as containing material non-public information and as being suitable
only for posting on a portion of the Platform not designated “Public Investor”;
it being understood that all Borrower Materials shall be subject to Section
12.07.

 

6.02         Officer’s Compliance Certificate. At each time financial statements
are delivered pursuant to Section 6.01(a) or (b), a certificate of a Responsible
Officer of the Company in the form of Exhibit E attached hereto (an “Officer’s
Compliance Certificate”) (a) certifying as to statements consistent with the
applicable requirements of the SEC; (b) certifying as to whether there exists a
Default or Event of Default on the date of such certificate, and if a Default or
an Event of Default, specifying the details thereof and the action which the
Company has taken or proposes to take with respect thereto; and (c) setting
forth in reasonable detail calculations demonstrating compliance with the
financial covenant contained in Section 8.01.

 

-96- 

 

 

6.03        Intentionally Omitted.

 

6.04        Other Reports.

 

(a)          Promptly after the filing thereof, a copy of (i) each report or
other filing made by any of the Borrowers or any or their Subsidiaries with the
SEC and required by the SEC to be delivered to the shareholders of the Borrowers
or any Subsidiary thereof, (ii) each report made by any of the Borrowers or any
Subsidiary thereof to the SEC on Form 8-K and (iii) each final registration
statement of any of the Borrowers or any Subsidiary thereof filed with the SEC,
except in connection with pension plans and other employee benefit plans; and

 

(b)          Such other information regarding the operations, business affairs
and financial condition of the Borrowers and/or any of their Subsidiaries as the
Administrative Agent or any Lender may reasonably request.

 

6.05         Notice of Litigation and Other Matters. Prompt (but in no event
later than (x) with respect to clause (d) below, two Business Days after a
Responsible Officer obtains knowledge thereof or (y) with respect to any other
clause below, five (5) Business Days after a Responsible Officer obtains
knowledge thereof) telephonic (confirmed in writing) or written notice of:

 

(a)          the commencement of all proceedings and investigations by or before
any Governmental Authority and all actions and proceedings in any court or
before any arbitrator against or involving any of the Borrowers or any
Subsidiary thereof or any of their respective properties, assets or businesses
the potential liability of which in the reasonable judgment of the Borrowers
could reasonably be expected to result in a Material Adverse Effect;

 

(b)          any notice of any violation received by any of the Borrowers or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws, the potential
liability of which in the reasonable judgment of the Borrowers in any such case
could reasonably be expected to result in a Material Adverse Effect; and

 

(c)          the occurrence of any Default or an Event of Default.

 

6.06        Ratings Information. The Company shall, no later than five Business
Days after a Responsible Officer obtains knowledge of any such change, give
notice to the Administrative Agent (by telephone, followed promptly by written
notice transmitted by facsimile with a hand copy sent promptly thereafter) of
any change (either expressly or pursuant to a letter from S&P or Moody’s stating
an “implied” rating, excluding in all cases any private indicative ratings that
the Company may request from time to time from Moody’s or S&P) in rating by S&P
or Moody’s in respect of the Company’s non-credit enhanced senior unsecured
long-term debt, together with details thereof, and of any announcement by S&P or
Moody’s that its rating in respect of such non-credit enhanced senior unsecured
long-term debt is “under review” or that any such debt rating has been placed on
a “Credit Watch List”® or “watch list” or that any similar action has been taken
by S&P or Moody’s.

 

-97- 

 

 

6.07         Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of the Borrowers
to the Administrative Agent or any Lender (other than financial forecasts)
whether pursuant to this Article VI or any other provision of this Agreement,
shall be, at the time the same is so furnished, true and complete in all
material respects.

 

ARTICLE VII.
AFFIRMATIVE COVENANTS

 

Until all of the Obligations (other than contingent liabilities not yet due and
payable) have been paid and satisfied in full and all Commitments hereunder
shall have been terminated, unless consent has been obtained in the manner
provided for in Section 12.01, each Borrower will, and will cause each of its
respective Subsidiaries to:

 

7.01        Preservation of Corporate Existence and Related Matters.

 

(a)          Except as permitted by Section 8.04 and Section 8.05, preserve and
maintain its separate corporate existence and all rights, franchises, licenses
and privileges necessary to the conduct of its business, provided that, subject
to compliance with Section 7.09, nothing in the foregoing shall prevent the
Company or any Subsidiary from discontinuing any line of business if (i) no
Default or Event of Default exists or would result therefrom, and (ii) with
respect to the discontinuance of a material line of business, the Board of
Directors of the Company determines in good faith that such discontinuance is in
the best interest of the Company and its Consolidated Subsidiaries, taken as a
whole.

 

(b)          Qualify and remain qualified as a foreign corporation and
authorized to do business in each jurisdiction where the nature and scope of its
activities require it to so qualify under applicable Law, except where the
failure to so preserve and maintain its existence and rights or to so qualify
could not reasonably be expected to have a Material Adverse Effect.

 

7.02        Maintenance of Property. Protect and preserve all properties useful
in and material to its business, including copyrights, patents, trade names and
trademarks; maintain in good working order and condition all buildings,
equipment and other tangible real and personal property material to the conduct
of its business, ordinary wear and tear and casualty excepted; and from time to
time make or cause to be made all renewals, replacements and additions to such
property necessary for the conduct of its business, so that the business carried
on in connection therewith may be properly and advantageously conducted at all
times, except, in each case, where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

7.03        Insurance. Maintain insurance with financially sound and reputable
insurance companies against such risks and in such amounts as are consistent
with past practices and prudent business practice (and in any event consistent
with normal industry practice), and as may be required by applicable Law.

 

-98- 

 

 

7.04        Accounting Methods and Financial Records. Maintain a system of
accounting, and keep such books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.

 

7.05        Payment and Performance of Obligations.

 

(a)          Pay and perform all of its Obligations under this Agreement and the
other Loan Documents, which in the case of each Designated Borrower that is a
Foreign Subsidiary shall be several and not joint and several.

 

(b)          Pay and discharge (i) all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, except where the failure to make such payments could not reasonably be
expected to have a Material Adverse Effect and (ii) all other material
indebtedness, obligations and liabilities in accordance with customary trade
practices, except where the failure to make such payments could not reasonably
be expected to have a Material Adverse Effect; provided that such Borrower or
Subsidiary may contest any item described in clause (i) or (ii) of this Section
7.05(b) in good faith and by proper proceedings so long as adequate reserves are
maintained with respect thereto to the extent required by GAAP.

 

7.06        Compliance With Laws and Approvals. Observe and remain in compliance
with all applicable Laws (including, without limitation, those set forth in
Section 5.01(x)) and maintain in full force and effect all Governmental
Approvals, in each case applicable to the conduct of its business, except where
the failure to observe, comply or maintain could not reasonably be expected to
have a Material Adverse Effect.

 

7.07        Environmental Laws. In addition to and without limiting the
generality of Section 7.06:

 

(a)          Comply with, and use commercially reasonable efforts to ensure such
compliance by all tenants and subtenants with all applicable Environmental Laws
and obtain and comply with and maintain, and ensure that all tenants and
subtenants obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, except where the failure to obtain, comply or maintain could not
reasonably be expected to have a Material Adverse Effect; and

 

(b)          Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply with all lawful orders and directives of
any Governmental Authority regarding Environmental Laws, except (i) where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect or (ii) to the extent the Borrowers or any of their Subsidiaries are
contesting, in good faith, any such requirement, order or directive before the
appropriate Governmental Authority so long as adequate reserves are maintained
with respect thereto to the extent required by GAAP.

 

-99- 

 

 

7.08        Compliance with ERISA; ERISA Notices.

 

(a)          Promptly, and in any event within fifteen (15) Business Days after
the Company obtains knowledge that an ERISA Event has occurred that could
reasonably be expected to result in a Material Adverse Effect, the Company shall
deliver or cause to be delivered a written statement by a Responsible Officer of
the Company, describing such ERISA Event and any action that is being taken with
respect thereto by the applicable Borrower(s), or any ERISA Affiliate, and any
action taken or threatened by the IRS, Department of Labor, or PBGC. The Company
shall (i) promptly and in any event within five (5) Business Days after the
filing thereof with the IRS, deliver or cause to be delivered a copy of each
funding waiver request filed with respect to any Pension Plan and all
communications received by the Company or, to the best knowledge of the Company,
any ERISA Affiliate with respect to such request; and (ii) promptly and in any
event within five (5) Business Days after receipt by the Company or, to the best
knowledge of the Company, any ERISA Affiliate, of the PBGC’s intention to
terminate a Pension Plan or to have a trustee appointed to administer a Pension
Plan, copies of each such notice; and

 

(b)          As soon as is reasonably practicable upon the Administrative
Agent’s reasonable request, the Company shall cause to be delivered to the
Administrative Agent each of the following: (i) the most recent determination
letter issued by the IRS with respect to each Pension Plan; (ii) for the three
most recent Plan years, annual reports on Form 5500 Series required to be filed
with any governmental agency for each Pension Plan; (iii) all actuarial reports
prepared for the last three Plan years for each Pension Plan; (iv) a listing of
all Multiemployer Plans, with the aggregate amount of the most recent annual
contributions required to be made by the Company or any ERISA Affiliate to each
such plan; (v) any information that has been provided in writing by any
Governmental Authority to any Borrower or any ERISA Affiliate regarding
withdrawal liability under any Multiemployer Plan; and (vi) the aggregate amount
of the most recent annual payments made to former employees of any Borrower
under any retiree health plan.

 

7.09        Conduct of Business. Carry on substantially all of its businesses in
substantially the same fields as the businesses conducted on the Closing Date
and in lines of business reasonably related thereto or as otherwise permitted
pursuant to the terms of this Agreement.

 

7.10        Visits and Inspections. Subject to compliance with applicable
securities laws, permit representatives of the Administrative Agent or any
Lender, from time to time upon reasonable prior written notice to the Company
and during ordinary business hours, to visit and inspect its properties; inspect
and make extracts from its books, records and files, including, but not limited
to, management letters prepared by independent accountants; and discuss with its
principal officers, and its independent accountants, its business, assets,
liabilities, financial condition, results of operations and business prospects.
Notwithstanding the foregoing, neither the Administrative Agent nor any L/C
Issuer or any other Lender shall have the right to inspect or make or receive
copies of any customer data files or any other credit information or files
concerning consumers owned or maintained by the Company or any of its
Subsidiaries.

 

-100- 

 

 

7.11        Use of Proceeds. Use the proceeds of the Credit Extensions for
working capital, for capital expenditures, to refinance existing Debt of the
Company and its Subsidiaries, to finance non-hostile acquisitions by the Company
and its Subsidiaries that are permitted hereunder, and for other lawful general
corporation purposes of the Company and its Subsidiaries. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that would violate any rule or regulation of the Board of Governors of
the Federal Reserve System, including Regulations T, U or X. All Letters of
Credit will be used for general corporate purposes.

 

7.12        Delivery of Tax Forms. Equifax Limited shall file a duly completed
form DTTP-2 (or such alternative form as may be specified by the United Kingdom
HM Revenue & Customs from time to time) in respect of each Lender with the
United Kingdom HM Revenue & Customs within 30 days following the initial funding
of any Loan directly to Equifax Limited as Designated Borrower with respect to
such Loan and shall promptly provide the applicable Lender with a copy of that
filing; provided that Equifax Limited shall have received from each Lender its
HMRC Treaty Passport number and the name of their country of residence in
connection with the making of such Loan, together with any other information
concerning the Lender that is required in order for Equifax Limited to properly
complete and file such form.

 

ARTICLE VIII.
NEGATIVE COVENANTS

 

Until all of the Obligations (other than contingent liabilities not yet due and
payable) have been paid and satisfied in full and all Commitments hereunder
shall have been terminated, unless consent has been obtained in the manner set
forth in Section 12.01:

 

8.01        Maximum Leverage Ratio. As of the end of each fiscal quarter,
commencing with the end of the first fiscal quarter ending after the Closing
Date, the Borrowers will not permit the Leverage Ratio to be greater than 3.50
to 1.00; provided, that the Leverage Ratio for any fiscal quarter may be
increased by the Company by 0.50 (from 3.50 to 4.00) if such increase satisfies
the Leverage Ratio Increase Requirements. No increase shall be given effect
unless all of the Leverage Ratio Increase Requirements are satisfied.

 

8.02        Liens. No Borrower will, nor will it permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien on, or with respect to,
any of its assets or properties (including without limitation shares of Capital
Stock or other ownership interests owned by it), real or personal, whether now
owned or hereafter acquired, except:

 

(a)          Liens existing on the Closing Date and set forth on Schedule 8.02;

 

(b)          Liens for taxes, assessments and other governmental charges or
levies not yet due or as to which the period of grace, if any, related thereto
has not expired or which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;

 

-101- 

 

 

(c)          Liens of materialmen, mechanics, carriers, warehousemen, processors
or landlords for labor, materials, supplies or rentals and other similar Liens
imposed by law so long as such Liens secure claims incurred in the ordinary
course of business, (i) which are not overdue for a period of more than thirty
(30) days or (ii) which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;

 

(d)          Liens consisting of deposits or pledges made in the ordinary course
of business (i) in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance or similar legislation or
obligations under customer service contracts or (ii) to secure the performance
of letters of credit, bids, tenders, sales, contracts, leases, statutory
obligations, surety, appeal and performance bonds and other similar obligations
incurred in the ordinary course of business, in each case not incurred in
connection with the borrowing of money or the payment of the deferred purchase
price of property;

 

(e)          Liens constituting encumbrances in the nature of zoning
restrictions, easements, rights of way, and other rights or restrictions of
record on the use of real property, which in the aggregate are not substantial
in amount and which do not, in any case, materially detract from the value of
any material parcel of real property or impair the use thereof in the ordinary
conduct of business;

 

(f)          Liens in favor of the Administrative Agent for the benefit of the
Administrative Agent and the Lenders;

 

(g)          Liens on the property or assets of any Subsidiary existing at the
time such Subsidiary becomes a Subsidiary of a Borrower and not incurred in
contemplation thereof, as long as the outstanding principal amount of the Debt
secured thereby is not voluntarily increased by such Subsidiary after the date
such Subsidiary becomes a Subsidiary of such Borrower;

 

(h)          Liens on the property or assets of the Borrowers or any Subsidiary
securing Debt which is incurred to finance or refinance the acquisition of such
property or assets; provided that (i) each such Lien shall be created
substantially simultaneously with the acquisition of the related property or
assets; (ii) each such Lien does not at any time encumber any property other
than the related property or assets financed by such Debt and the proceeds
thereof; (iii) the principal amount of Debt secured by each such Lien is not
increased; and (iv) the principal amount of Debt secured by each such Lien
(together with any accrued interest thereon and closing costs relating thereto)
shall at no time exceed 100% of the original purchase price of such related
property or assets at the time acquired;

 

(i)          Liens consisting of judgment or judicial attachment Liens that do
not constitute an Event of Default under Section 9.01(l);

 

(j)          Intentionally Omitted;

 

(k)         Intentionally Omitted;

 

-102- 

 

 

(l)          any Lien on any specific fixed asset of any corporation existing at
the time such corporation is merged or consolidated with or into any Borrower or
a Consolidated Subsidiary and not created in contemplation of such event;

 

(m)         any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
paragraphs of this Section; provided that (i) such Debt is not secured by any
additional assets, and (ii) the amount of such Debt (together with any accrued
interest thereon and closing costs relating thereto) secured by any such Lien is
not increased;

 

(n)         any Lien existing on any specific fixed asset prior to the
acquisition thereof by any Borrower or a Consolidated Subsidiary and not created
in contemplation of such acquisition;

 

(o)         Liens securing Debt owing by any Subsidiary to the Company or
another Wholly Owned Subsidiary;

 

(p)         inchoate Liens arising under ERISA to secure current service pension
liabilities as they are incurred under the provisions of Plans from time to time
in effect;

 

(q)         rights reserved to or invested in any municipality or governmental,
statutory or public authority to control or regulate any property of such
Borrower or such Subsidiary, as the case may be, or to use such property in a
manner which does not materially impair the use of such property for the
purposes of which it is held by such Borrower or such Subsidiary, as the case
may be; and

 

(r)          Liens not otherwise permitted by this Section 8.02 securing Debt or
other obligations in an aggregate principal amount, when combined with any Debt
then outstanding under Section 8.03(i), at any time outstanding that does not
exceed 30% of Consolidated Net Tangible Assets, measured as of the date of the
incurrence of such Debt or obligation.

 

8.03        Limitations on Subsidiary Debt. No Borrower will permit any
Subsidiary of the Company to contract, create, incur, assume or permit to exist
any Debt, except:

 

(a)          Debt arising under this Agreement and the other Loan Documents;

 

(b)          Debt existing as of the Closing Date as referenced on Schedule 8.03
(and renewals, refinancings or extensions thereof on terms and conditions no
less favorable in any material respect to such Person than such existing Debt
and in a principal amount not in excess of that outstanding as of the date of
such renewal, refinancing or extension);

 

(c)          Capital Lease obligations and Debt incurred, in each case, to
provide all or a portion of the purchase price or costs of construction of an
asset or, in the case of a Sale and Leaseback Transaction, to finance the value
of such asset owned by a Borrower or any of its Subsidiaries; provided that
(i) such Debt when incurred shall not exceed the purchase price or cost of
construction of such asset or, in the case of a Sale and Leaseback Transaction,
the fair market value of such asset and any transaction costs directly related
thereto, (ii) no such Debt shall be refinanced for a principal amount in excess
of the principal balance outstanding thereon (together with any accrued interest
thereon and closing costs relating thereto) at the time of such refinancing, and
(iii) the aggregate principal amount of all such Debt shall not exceed
$200,000,000 at any time outstanding;

 

-103- 

 

 

(d)          intercompany Debt owed by any Subsidiary of the Company to the
Company or any other Subsidiary of the Company;

 

(e)          Debt and Obligations owing under Hedging Agreements relating to the
Loans hereunder and other Hedging Agreements entered into in order to manage
existing or anticipated interest rate, exchange rate or commodity price risks
and not for speculative purposes;

 

(f)          Intentionally Omitted;

 

(g)          Debt of the types described in clause (j) of the definition of Debt
which is incurred in the ordinary course of business in connection with (i) the
sale or purchase of goods, or (ii) to assure performance by the Company or any
of its Subsidiaries of their respective service contracts, operating leases,
obligations to a utility or a governmental entity, or worker’s compensation
obligations;

 

(h)          Support Obligations of Debt of the Company or Debt otherwise
permitted under this Section 8.03;

 

(i)          other Debt of the Subsidiaries at any time outstanding which, when
combined with any Debt then outstanding under Section 8.02(r), in the aggregate
does not exceed 30% of Consolidated Net Tangible Assets, measured as of the date
of the incurrence of such Debt; and

 

(j)          Debt of the Acquired Business in an aggregate principal amount
outstanding not to exceed at any time AUD $300,000,000.

 

8.04        Limitations on Mergers and Liquidation. No Borrower will, nor will
it permit any of its Subsidiaries to, merge, consolidate or enter into any
similar combination with any other Person or liquidate, wind-up or dissolve
itself (or suffer any liquidation or dissolution), except:

 

(a)          Any Borrower or a Subsidiary may merge with another Person that is
not a Borrower or a Subsidiary; provided that (i) in the case of any merger
involving the Company or a Subsidiary that is organized under the laws of the
United States or one of its states, such other Person is organized under the
laws of the United States or one of its states, (ii) in the case of any merger
involving a Borrower, such Borrower is the corporation surviving such merger,
(iii) in the case of any merger involving a Subsidiary, the survivor is or will
become a Subsidiary of the Company, (iv) immediately prior to and after giving
effect to such merger, no Default or Event of Default exists or would exist,
(iv) the Board of Directors of such Person has approved such merger and (v) such
transaction is permitted under Section 8.06

 

-104- 

 

 

(b)          Any Subsidiary that is not a Borrower may merge into a Borrower or
any Wholly-Owned Subsidiary of a Borrower;

 

(c)          Any Subsidiary that is not a Borrower may liquidate, wind-up or
dissolve itself into a Borrower or any Wholly-Owned Subsidiary of a Borrower

 

(d)          Any Borrower may merge with any other Borrower; provided that in
the case of any merger involving the Company, the Company is the corporation
surviving such merger; and

 

(e)          Any Borrower (other than the Company) may liquidate, wind-up or
dissolve itself into any other Borrower.

 

8.05        Limitation on Asset Dispositions. No Borrower will sell, lease,
transfer or otherwise dispose of (in one transaction or a series of transactions
and including by means of any merger, Equity Issuance of Capital Stock or
otherwise) all or substantially all of its assets (whether now owned or
hereafter acquired) except as permitted in Sections 8.04 and 8.06, except for
any such disposition of assets which results from the merger, Equity Issuance of
Capital Stock or other transaction between any Borrower and its Subsidiaries so
long as the surviving entity remains a Subsidiary of the Company.

 

8.06        Limitations on Acquisitions. No Borrower will, nor will it permit
any of its Subsidiaries to, acquire all or any portion of the Capital Stock or
other ownership interest in any Person which is not a Subsidiary or all or any
substantial portion of the assets, property and/or operations of a Person which
is not a Subsidiary except (i) the Veda Acquisition so long as each of the Veda
Acquisition Closing Conditions have been satisfied or waived on or prior to the
date on which the Veda Acquisition is consummated and (ii) other acquisitions so
long as (a) the Person, assets, property and/or operations being acquired
operate in substantially the same or a similar line of business as any line of
business engaged in by the Borrower or any of its Subsidiaries on the Closing
Date or a business reasonably related thereto, including ancillary or
complementary businesses; (b) in the case of an acquisition of Capital Stock or
other ownership interest of a Person, the Board of Directors of the Person which
is the subject of such acquisition shall have approved the acquisition; (c) no
Default or Event of Default shall exist on the date of, or shall result from,
any such acquisition (including after giving effect to such transaction on a pro
forma basis); and (d) in the case of the acquisition of all or any portion of
the Capital Stock or other ownership interest in any Person, such Person so
acquired will be Consolidated with the Company in its financial statements upon
the consummation of such acquisition.

 

8.07        Intentionally Omitted.

 

8.08        Limitation on Restricted Payments. No Borrower will, nor will it
permit any of its Subsidiaries to, directly or indirectly, declare, order, make
or set apart any sum for or pay any Restricted Payment at any time that a
Default or Event of Default has occurred and is continuing or would result from
such Restricted Payment.

 

8.09        Limitation on Transactions with Affiliates. Neither any Borrower nor
any of its Consolidated Subsidiaries shall enter into, or be a party to, any
transaction with any Affiliate of such Borrower or such Subsidiary (which
Affiliate is not a Borrower or a Subsidiary), except pursuant to the reasonable
requirements of its business and upon fair and reasonable terms that are no less
favorable to such Borrower or such Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person which is not an Affiliate.

 

-105- 

 

 

8.10        Limitation on Certain Accounting Changes. No Borrower will change
its Fiscal Year (a) without prior written notification to the Lenders or (b) if
such change would materially affect the Lenders’ ability to read and interpret
the financial statements delivered pursuant to Section 6.01 or calculate the
financial covenant in Section 8.01.

 

8.11        Limitation of Restricting Subsidiary Dividends and Distributions. No
Borrower will permit any Subsidiary to agree to, incur, assume or suffer to
exist any restriction, limitation or other encumbrance (by covenant or
otherwise) on the ability of such Subsidiary to make any payment to a Borrower
or any of its Subsidiaries (in the form of dividends, intercompany advances or
otherwise) or to transfer any of its properties or assets to a Borrower or any
of its Subsidiaries, except:

 

(a)          Restrictions and limitations applicable to a Subsidiary existing at
the time such Subsidiary becomes a Subsidiary of a Borrower and not incurred in
contemplation thereof, as long as no such restriction or limitation is made more
restrictive after the date such Subsidiary becomes a Subsidiary of such
Borrower;

 

(b)          Restrictions and limitations existing pursuant to this Agreement;
and

 

(c)          Other restrictions and limitations that are not material either
individually or in the aggregate.

 

8.12        Hedging Agreements. The Company will not, and will not permit any of
the Subsidiaries to, enter into any Hedging Agreement, other than
non-speculative Hedging Agreements entered into in the ordinary course of
business in order to manage existing or anticipated interest rate, foreign
exchange rate or commodity price risks.

 

8.13        Governmental Regulations. The Company will not, and will not permit
any of its Subsidiaries to, (a) be or become subject at any time to any law,
regulation or list of any Governmental Authority of the United States
(including, without limitation, the OFAC list) that prohibits or limits the
Lenders or the Administrative Agent from making any advance or extension of
credit to any Borrower or from otherwise conducting business with the Borrowers,
or (b) fail to provide documentary and other evidence of the identity of the
Borrowers as may be reasonably requested by the Lenders or the Administrative
Agent at any time with reasonable prior notice to enable the Lenders or the
Administrative Agent to verify the identity of the Borrowers or to comply with
any applicable law or regulation, including, without limitation, Section 326 of
the Patriot Act at 31 U.S.C. Section 5318.

 

ARTICLE IX.
EVENTS OF DEFAULT AND REMEDIES

 

9.01        Events of Default. Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule or regulation of any Governmental
Authority or otherwise:

 

-106- 

 

 

(a)          Default in Payment of Principal of Loans and L/C Obligation. Any
Borrower shall default in any payment of principal of any Loan, Note or L/C
Obligation when and as due (whether at maturity, by reason of acceleration or
otherwise).

 

(b)          Other Payment Default. Any Borrower shall default in the payment
when and as due (whether at maturity, by reason of acceleration or otherwise) of
any interest, fees or other amounts owing on any Loan, Note or L/C Obligation or
the payment of any other Obligation, and such default shall continue unremedied
for five (5) Business Days after the earlier of a Responsible Officer becoming
aware of such default or written notice thereof has been given to the Company by
the Administrative Agent.

 

(c)          Misrepresentation. Any representation, warranty or statement made
or deemed to be made by any Borrower or any of its Subsidiaries, if applicable,
under this Agreement, any Loan Document or any amendment hereto or thereto or in
any certificate delivered to the Administrative Agent or to any Lender pursuant
hereto and thereto, shall at any time prove to have been incorrect or misleading
in any material respect when made or deemed made.

 

(d)          Default in Performance of Certain Covenants. (i) Any of the
Borrowers shall default in the performance or observance of any covenant or
agreement contained in Sections 6.05(c), 7.01(a) and 7.11 and Article VIII or
(ii) any of the Borrowers shall default in the performance or observance of any
other covenant or agreement contained in Article VI, and such default shall
continue unremedied for fifteen (15) days after the earlier of a Responsible
Officer becoming aware of such default or written notice thereof has been given
to the Company by the Administrative Agent.

 

(e)          Default in Performance of Other Covenants and Conditions. Any of
the Borrowers or any Subsidiary thereof, if applicable, shall default in the
performance or observance of any term, covenant, condition or agreement
contained in this Agreement (other than as specifically provided for otherwise
in this Section 9.01) or any other Loan Document and such default shall continue
for a period of thirty (30) days after the earlier of a Responsible Officer
becoming aware of such default or written notice thereof has been given to the
Company by the Administrative Agent.

 

(f)          Hedging Agreement. Any termination payments in an amount greater
than $50,000,000 shall be due by any Borrower under any Hedging Agreement and
such amount is not paid within thirty (30) Business Days of the due date
thereof.

 

-107- 

 

 

(g)          Debt Cross-Default. Any of the Borrowers or any of their Material
Subsidiaries shall (i) default in the payment of any Debt (other than Debt under
this Agreement, the Notes or any L/C Obligation) the aggregate outstanding
amount of which Debt is in excess of $50,000,000, beyond the period of grace if
any, provided in the instrument or agreement under which such Debt was created,
or (ii) default in the observance or performance of any other agreement or
condition relating to any Debt (other than Debt under this Agreement, the Notes
or any L/C Obligation), the aggregate outstanding amount of which Debt is in
excess of $50,000,000 or contained in any instrument or agreement evidencing,
securing or relating thereto or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Debt (or a trustee or agent on behalf of
such holder or holders) to cause, with the giving of notice if required, any
such Debt to become due prior to its stated maturity (any such notice having
been given and any applicable grace period having expired).

 

(h)          Change in Control. An event described in clause (i), (ii) or
(iii) below shall have occurred: (i) during any period of 12 consecutive months,
individuals who at the beginning of such period constituted the board of
directors of the Company (together with any new directors whose election by such
board or whose nomination for election by the shareholders of the Company was
approved by a vote of a majority of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) and who were entitled to vote on such
matters, cease for any reason to constitute a majority of the board of directors
of the Company then in office, (ii) any person or group of persons (within the
meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended)
after the Closing Date shall obtain ownership or control in one or more series
of transactions of more than 25% of the common stock or 25% of the voting power
of the Company entitled to vote in the election of members of the board of
directors of the Company or (iii) there shall have occurred under any indenture
or other instrument evidencing any Debt in excess of $50,000,000 any “change in
control” (as defined in such indenture or other evidence of Debt) obligating the
Company to repurchase, redeem or repay all or any part of the Debt provided for
therein, other than any “change in control” resulting from any “dead hand proxy
put” provision (any such event, a “Change in Control”).

 

(i)          Voluntary Bankruptcy Proceeding. Any Borrower or any Material
Subsidiary thereof shall (i) commence a voluntary case under the federal
bankruptcy laws (as now or hereafter in effect), (ii) file a petition seeking to
take advantage of any other laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up or composition for adjustment of debts,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under such bankruptcy laws or
other laws, (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee or liquidator of itself or of a substantial part of
its property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.

 

(j)          Involuntary Bankruptcy Proceeding. A case or other proceeding shall
be commenced against any Borrower or any Material Subsidiary thereof in any
court of competent jurisdiction seeking (i) relief under the federal bankruptcy
laws (as now or hereafter in effect) or under any other laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding up or
composition for adjustment of debts, or (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like for any Borrower or any Material
Subsidiary thereof or for all or any substantial part of their respective
assets, domestic or foreign, and such case or proceeding shall continue without
dismissal or stay for a period of 60 consecutive days, or an order granting the
relief requested in such case or proceeding (including, but not limited to, an
order for relief under such federal bankruptcy laws) shall be entered.

 

-108- 

 

 

(k)          Enforcement. A creditor or an encumbrance (other than a judgment or
order of the type referred to in clause (l) of this Section 9.01) attaches or
takes possession of, or a distress, execution, sequestration or other process is
levied or enforced upon or sued out against, any of the undertakings and assets
of any Borrower or any Subsidiary thereof having a value exceeding $50,000,000
and (if capable of discharge) such possession is not terminated or such
attachment or process is not satisfied, removed or discharge within 30 days.

 

(l)          Judgment. A judgment or order for the payment of money which causes
the aggregate amount of all such judgments or orders at any time undischarged
and unstayed as provided for in this paragraph (exclusive of amounts covered by
insurance provided by reputable insurers) to exceed $50,000,000 shall be entered
against any Borrower or any Subsidiary thereof by any court and such judgment or
order shall continue without discharge or stay for a period of sixty (60) days.

 

(m)         Guaranty. At any time after the execution and delivery thereof, the
guaranty given by the Company hereunder or any provision thereof shall cease to
be in full force or effect as to the Company, or the Company or any Person
acting by or on behalf of the Company shall deny or disaffirm the Company’s
obligations under such guaranty.

 

(n)          ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC that results in a Material Adverse Effect, or
(ii) the Company or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan that results in a Material Adverse Effect.

 

(o)          Designated Borrower Request and Assumption Agreement. Any default
or breach shall occur under any Designated Borrower Request and Assumption
Agreement or the Designated Borrower Request and Assumption Agreement given by
any Designated Borrower shall cease to be in full force or effect as to a
Designated Borrower, or a Designated Borrower itself or through the Company or
any Person acting by or on behalf of the Designated Borrower shall deny or
disaffirm the Designated Borrower’s obligations under such Designated Borrower
Request and Assumption Agreement or this Agreement.

 

9.02         Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

-109- 

 

 

(a)          declare the commitment of each Lender to make Loans and any
obligation of any L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

 

(c)          require that the Company Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and

 

(d)          exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents, at applicable Law or otherwise;

 

provided that upon the occurrence of an Event of Default specified in Section
9.01(i) or (j) with respect to any Borrower, the obligation of each Lender to
make Loans and any obligation of each L/C Issuer to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Company to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

 

9.03         Rights and Remedies Cumulative; Non-Waiver; etc. The enumeration of
the rights and remedies of the Administrative Agent and the Lenders set forth in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the Loan Documents or that may now or hereafter exist in law or in equity or by
suit or otherwise. No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude other or further exercise thereof or
the exercise of any other right, power or privilege or shall be construed to be
a waiver of any Event of Default. No course of dealing between the Borrowers,
the Administrative Agent and the Lenders or their respective agents or employees
shall be effective to change, modify or discharge any provision of this
Agreement or any of the other Loan Documents or to constitute a waiver of any
Event of Default.

 

9.04         Application of Funds. After the exercise of remedies provided for
in Section 9.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.19 and 2.20, be applied by the Administrative Agent in the following
order:

 

-110- 

 

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and L/C Issuers and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Company pursuant to Sections 2.04 and 2.19; and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Company or as otherwise required by Law.

 

Subject to Sections 2.04(c) and 2.19, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

-111- 

 

 

9.05         DDT Loan Limited Conditionality Period. During the period from and
including the Closing Date to and including the DDTL Funding Date or the
termination of all Commitments pursuant to Section 2.08 (the “DDTL Limited
Conditionality Period”), and notwithstanding (i) that any representation made on
the Closing Date (excluding, for the avoidance of doubt, the Specified
Representations and/or Veda Acquisition Agreement Representations) was
incorrect, (ii) any failure by any Borrower to comply with any provision of
Article VII or VIII, (iii) any provision to the contrary herein or in any Loan
Document or otherwise or (iv) that any condition to the occurrence of the
Closing Date set forth in Section 4.01 may subsequently be determined not to
have been satisfied, neither the Administrative Agent nor any DDT Lender shall
be entitled to (1) cancel any of its DDTL Commitments, (2) rescind, terminate or
cancel the Loan Documents or exercise any right or remedy or make or enforce any
claim under the Loan Documents, any Note or otherwise it may have to the extent
(but only to the extent) to do so would prevent, limit or delay the making of
its portion of the DDT Loans, (3) refuse to participate in making its DDT Loan;
provided that the applicable conditions precedent to the making of the DDT Loans
set forth in Section 4.02 have been satisfied or (4) exercise any right of
set-off or counterclaim in respect of its DDT Loan to the extent to do so would
prevent, limit or delay the making of its DDT Loan. For the avoidance of doubt,
(A) the rights and remedies of the Lenders and the Administrative Agent shall
not be limited in the event that any applicable condition precedent set forth in
Section 4.02 is not satisfied on the DDTL Funding Date or if the DDT Lenders
have terminated the DDTL Commitments during the existence of a default set forth
in Section 9.01(i) or (j) with respect to the Company prior to the DDTL Funding
Date; (B) nothing herein shall be construed to limit in any way the rights and
remedies of the Lenders and the Administrative Agent to the extent the exercise
of any such rights and remedies would not prevent, limit or delay the making of
the DDT Loans (including, without limitation, the right to terminate all
Commitments (other than the DDTL Commitment), to accelerate all Obligations and
to exercise any and all other rights and remedies provided for hereunder in
respect of such Obligations (other than termination of the DDTL Commitments) and
(C) immediately after the expiration of the Limited Conditionality Period, all
of the rights, remedies and entitlements of the Administrative Agent and the
Lenders shall be available notwithstanding that such rights were not available
prior to such time as a result of the foregoing (including, without limitation,
the right to accelerate the DDT Loans and the right to exercise all other rights
and remedies in respect of the DDT Loans provided for hereunder).

 

ARTICLE X.
ADMINISTRATIVE AGENT

 

10.01      Appointment and Authority.

 

(a)          Each Lender irrevocably appoints SunTrust Bank as the
Administrative Agent and authorizes it to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent under this
Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article shall apply to any such sub-agent, attorney-in-fact or
Related Party and shall apply to their respective activities in connection with
the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.

 

(b)          Each L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith until
such time and except for so long as the Administrative Agent may agree at the
request of the Required Revolving Lenders to act for such L/C Issuer with
respect thereto; provided that each L/C Issuer shall have all the benefits and
immunities (i) provided to the Administrative Agent in this Article with respect
to any acts taken or omissions suffered by any L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article
included such L/C Issuer with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to any L/C Issuer.         

 

-112- 

 

 

10.02      Rights as a Lender. The bank serving as the Administrative Agent
shall have the same rights and powers under this Agreement and any other Loan
Document in its capacity as a Lender as any other Lender and may exercise or
refrain from exercising the same as though it were not the Administrative Agent;
and the terms “Lenders”, “Required Lenders”, “Required Revolving Lenders”,
“Required Incremental Term Loan Lenders”, “Required DDT Lenders” or any similar
terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity. The bank acting as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Company or any Subsidiary
or Affiliate of the Company as if it were not the Administrative Agent
hereunder.

 

10.03      Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

 

(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including,
for the avoidance of doubt, any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any of the Borrowers or any of
their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

If the Administrative Agent shall request instructions from the Required
Lenders, the Required Revolving Lenders, the Required Incremental Term Loan
Lenders or the Required DDT Lenders, as the case may be, with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act unless and until it shall have received instructions from
such Lenders, and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders, the Required Revolving
Lenders, the Required Incremental Term Loan Lenders or the Required DDT Lenders,
as the case may be, where required by the terms of this Agreement.

 

-113- 

 

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.04      Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, posting or other distribution)
believed by it to be genuine and to have been signed, sent or made by the proper
Person. The Administrative Agent may also rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (including counsel for the Company), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of such
counsel, accountants or experts.

 

10.05      Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

10.06      Replacement of Administrative Agent.

 

(a)          The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Company. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent,
subject to approval by the Company provided that no Default or Event of Default
shall exist at such time. If no successor Administrative Agent shall have been
so appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a commercial bank organized under the laws
of the United States or any state thereof or a bank which maintains an office in
the United States.

 

-114- 

 

 

(b)          Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If, within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section, no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring or
removed Administrative Agent and its representatives and agents in respect of
any actions taken or not taken by any of them while it was serving as the
Administrative Agent.

 

(c)          In addition to the foregoing, if a Lender becomes, and during the
period it remains, a Defaulting Lender, and if any Default has arisen from a
failure of the Company to comply with Section 2.19(a), then the applicable L/C
Issuer and the Swing Line Lender may, upon prior written notice to the Company
and the Administrative Agent, resign as L/C Issuer or as Swing Line Lender, as
the case may be, effective at the close of business Atlanta, Georgia time on a
date specified in such notice (which date may not be less than five (5) Business
Days after the date of such notice).

 

(d)          If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Company and such Person remove such Person as Administrative Agent and, in
consultation with the Company, and, so long as no Event of Default shall then
exist, with the prior consent of the Company, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders), then such removal shall nonetheless become effective
in accordance with such notice on such date.

 

10.07      Non-Reliance on Administrative Agent and Other Lenders. Each of the
Lenders, the Swing Line Lender and each L/C Issuer acknowledges that it has,
independently and without reliance upon the Administrative Agent, any L/C Issuer
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swing Line Lender and each L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any L/C Issuer or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking any action under or based on this Agreement,
any related agreement or any document furnished hereunder or thereunder.

 

-115- 

 

 

10.08      No Other Duties, Etc. The Administrative Agent shall not have any
duties or obligations except those expressly set forth in this Agreement and the
other Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or an Event of Default has occurred and
is continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except those
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 12.01), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or its attorneys-in-fact with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 12.01) or in
the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by any Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Company) concerning all matters
pertaining to such duties.

 

-116- 

 

 

10.09      Administrative Agent May File Proofs of Claim.

 

(a)          In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(i)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, any L/C Issuer and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, any L/C Issuer and the
Administrative Agent and its agents and counsel and all other amounts due the
Lenders, any L/C Issuer and the Administrative Agent under Sections 2.04(i) and
(j), 2.11 and 12.04) allowed in such judicial proceeding; and

 

(ii)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

 

(b)          any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and each L/C Issuer to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.11 and 12.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

10.10      Arrangers; Co-Syndication Agents. Each Lender hereby designates each
of STRH, JPMSL, Mizuho Bank, Ltd., MLPFSI and WFSL as Arrangers and each of Bank
of America, N.A., JPMorgan Chase Bank, N.A., Mizuho Bank, Ltd. and Wells Fargo
Bank, N.A. as Co-Syndication Agents and agrees that the Arrangers and
Co-Syndication Agents shall have no duties or obligations under any Loan
Documents to any Lender or any Loan Party.

 

ARTICLE XI.
GUARANTY OF THE COMPANY

 

11.01      Guaranty of Payment. Subject to Section 11.07 below, the Company
hereby unconditionally guarantees to each Lender and the Administrative Agent
the prompt payment of the Guaranteed Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise). This
guaranty is a guaranty of payment and not solely of collection and is a
continuing guaranty and shall apply to all Guaranteed Obligations whenever
arising.

 

-117- 

 

 

11.02      Obligations Unconditional; Waivers. The obligations of the Company
hereunder are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of this Agreement, or any
other agreement or instrument referred to herein, to the fullest extent
permitted by applicable Law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor. The Company agrees that this guaranty may be enforced by
the Lenders without the necessity at any time of resorting to or exhausting any
security or collateral and without the necessity at any time of having recourse
to the Notes, this Agreement or any other Loan Document or any collateral, if
any, hereafter securing the Guaranteed Obligations or otherwise and the Company
hereby waives the right to require the Lenders to proceed against a Designated
Borrower or any other Person (including a co-guarantor) or to require the
Lenders to pursue any other remedy or enforce any other right. In this
connection, the Company hereby waives the right of the Company to require any
holder of the Guaranteed Obligations to take action against a Designated
Borrower as provided in Official Code of Georgia Annotated §10-7-24. The Company
further agrees that it shall have no right of subrogation, indemnity,
reimbursement or contribution against a Designated Borrower or any other
guarantor of the Guaranteed Obligations for amounts paid under this guaranty
until such time as the Lenders have been paid in full, all commitments under
this Agreement have been terminated and no Person or Governmental Authority
shall have any right to request any return or reimbursement of funds from the
Lenders in connection with monies received under this Agreement. The Company
further agrees that nothing contained herein shall prevent the Lenders from
suing on the Notes, this Agreement or any other Loan Document or foreclosing its
security interest in or Lien on any collateral, if any, securing the Guaranteed
Obligations or from exercising any other rights available to it under this
Agreement, the Notes, or any other instrument of security, if any, and the
exercise of any of the aforesaid rights and the completion of any foreclosure
proceedings shall not constitute a discharge of any of the Company’s obligations
hereunder; it being the purpose and intent of the Company that its obligations
hereunder shall be absolute, independent and unconditional under any and all
circumstances. Neither the Company’s obligations under this guaranty nor any
remedy for the enforcement thereof shall be impaired, modified, changed or
released in any manner whatsoever by an impairment, modification, change,
release or limitation of the liability of a Designated Borrower or by reason of
the bankruptcy or insolvency of such Designated Borrower. The Company waives any
and all notice of the creation, renewal, extension or accrual of any of the
Guaranteed Obligations and notice of or proof of reliance of by the
Administrative Agent or any Lender upon this guaranty or acceptance of this
guaranty. The Guaranteed Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon this guaranty. All dealings between the
Designated Borrowers and the Company, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon this guaranty.

 

-118- 

 

 

11.03      Modifications. The Company agrees that (a) all or any part of the
security which hereafter may be held for the Guaranteed Obligations, if any, may
be exchanged, compromised or surrendered from time to time; (b) the Lenders
shall not have any obligation to protect, perfect, secure or insure any such
security interests, liens or encumbrances which hereafter may be held, if any,
for the Guaranteed Obligations or the properties subject thereto; (c) the time
or place of payment of the Guaranteed Obligations may be changed or extended, in
whole or in part, to a time certain or otherwise, and may be renewed or
accelerated, in whole or in part; (d) a Designated Borrower and any other party
liable for payment under this Agreement may be granted indulgences generally;
(e) any of the provisions of the Notes, this Agreement or any other Loan
Document may be modified, amended or waived; (f) any party (including any
co-guarantor) liable for the payment thereof may be granted indulgences or be
released; and (g) any deposit balance for the credit of a Designated Borrower or
any other party liable for the payment of the Guaranteed Obligations or liable
upon any security therefor may be released, in whole or in part, at, before or
after the stated, extended or accelerated maturity of the Guaranteed
Obligations, all without notice to or further assent by the Company in its
capacity as a guarantor under this Article XI, which shall remain bound thereon,
notwithstanding any such exchange, compromise, surrender, extension, renewal,
acceleration, modification, indulgence or release.

 

11.04      Additional Waiver of Rights. The Company expressly waives to the
fullest extent permitted by applicable Law: (a) notice of acceptance of this
guaranty by the Lenders and of all Extensions of Credit to a Designated Borrower
by the Lenders; (b) presentment and demand for payment or performance of any of
the Guaranteed Obligations; (c) protest and notice of dishonor or of default
(except as specifically required in this Agreement) with respect to the
Guaranteed Obligations or with respect to any security therefor; (d) notice of
the Lenders obtaining, amending, substituting for, releasing, waiving or
modifying any Lien, if any, hereafter securing the Guaranteed Obligations, or
the Lenders’ subordinating, compromising, discharging or releasing such Liens,
if any; (e) all other notices to which the Company might otherwise be entitled
in connection with the guaranty evidenced by this Article XI; and (f) demand for
payment under this guaranty. Furthermore, the Company, to the fullest extent
permitted by law, hereby waives any other act or thing, or omission or delay to
do any other act or thing, which in any manner or to any extent might vary the
risk of the Company with respect to the Guaranteed Obligations or which
otherwise might operate to discharge the Company from its obligations in respect
of the Guaranteed Obligations.

 

11.05      Reinstatement. The obligations of the Company under this Article XI
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Guaranteed Obligations
is rescinded or must be otherwise restored by any holder of any of the
Guaranteed Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and the Company agrees that it will indemnify the
Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including, without limitation, reasonable fees and expenses of
counsel) incurred by the Administrative Agent or such Lender in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.

 

-119- 

 

 

11.06      Remedies. The Company agrees that, as between the Company, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, the
Guaranteed Obligations may be declared to be forthwith due and payable as
provided in Section 9.02 (and shall be deemed to have become automatically due
and payable in the circumstances provided in Section 9.02 with respect to the
occurrence of an Event of Default specified in Section 9.01(i) or (j) with
respect to any Borrower) notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing such Guaranteed
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or such Guaranteed
Obligations being deemed to have become automatically due and payable), such
Guaranteed Obligations (whether or not due and payable by any other Person)
shall forthwith become due and payable by the Company.

 

11.07      Limitation of Guaranty. Notwithstanding any provision to the contrary
contained herein, to the extent the obligations of the Company shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of the Company
hereunder shall be limited to the maximum amount that is permissible under
Applicable Law (whether federal or state and including, without limitation, the
Federal Bankruptcy Code (as now or hereinafter in effect)).

 

ARTICLE XII.
MISCELLANEOUS

 

12.01      Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document (other than the Fee Letters), and no
consent to any departure by any Borrower therefrom, shall be effective unless in
writing signed by the Required Lenders and such Borrower, as the case may be,
and acknowledged by the Administrative Agent, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that no such amendment, waiver or consent shall:

 

(a)          waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;

 

(b)          extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender;

 

(c)          postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;

 

(d)          reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of a Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

 

(e)          change Section 9.04 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;

 

-120- 

 

 

(f)          amend Section 1.06 or the definition of “Alternative Currency”
without the written consent of each Revolving Lender;

 

(g)          change any provision of this Section or the definition of “Required
Lenders,” “Required Revolving Lenders,” “Required Incremental Term Loan
Lenders”, “Required DDT Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender directly affected thereby; or

 

(h)          release the Company from its guaranty hereunder without the written
consent of each Lender;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) only Required Revolving Lenders and, as applicable, the L/C
Issuers, may waive any condition set forth in Section 4.03, with respect to any
Borrowing of Revolving Loans or issuance, amendment, renewal or extension of a
Letter of Credit; and (v) only Required DDT Lenders may (x) waive any condition
set forth in Section 4.02, with respect to the making of any DDT Loan or (y)
amend or modify the definition of “Veda Acquisition Closing Conditions”.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

Notwithstanding anything to the contrary herein, the Administrative Agent may,
with the consent of the Company only, amend, modify or supplement this Agreement
or any of the other Loan Documents to (x) cure any ambiguity, omission, mistake,
defect or inconsistency so long as, in each case, the Lenders shall have
received at least five (5) Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five (5) Business Days of
the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment and (y) to
add provisions reasonably deemed necessary or desirable by the Administrative
Agent in connection with statutory or other applicable Law of any relevant
jurisdiction in connection with the designation of any additional Designated
Borrowers after the Closing Date.

 

-121- 

 

 

12.02      Notices; Effectiveness; Electronic Communication.

 

(a)          Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in clause (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile as follows,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:

 

(i)          if to a Borrower, the Administrative Agent, an L/C Issuer or the
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 12.02; and

 

(ii)         if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to a Borrower).

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall be effective upon actual receipt by the relevant
Person or, if delivered by overnight courier service, upon the first Business
Day after the date deposited with such courier service for overnight (next-day)
delivery or, if sent by telecopy, upon transmittal in legible form by facsimile
machine or, if mailed, upon the third Business Day after the date deposited into
the mail or, if delivered by hand, upon delivery; provided that notices
delivered to the Administrative Agent, an L/C Issuer or the Swing Line Lender
shall not be effective until actually received by such Person at its address
specified in this Section.

 

(iii)        Any agreement of the Administrative Agent, any L/C Issuer or any
Lender herein to receive certain notices by telephone or facsimile is solely for
the convenience and at the request of the Company. The Administrative Agent,
each L/C Issuer and each Lender shall be entitled to rely on the authority of
any Person purporting to be a Person authorized by the Company to give such
notice and the Administrative Agent, the L/C Issuers and the Lenders shall not
have any liability to the Company or other Person on account of any action taken
or not taken by the Administrative Agent, any L/C Issuer or any Lender in
reliance upon such telephonic or facsimile notice. The obligation of the
Borrowers to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent,
any L/C Issuer or any Lender to receive written confirmation of any telephonic
or facsimile notice or the receipt by the Administrative Agent, any L/C Issuer
or any Lender of a confirmation which is at variance with the terms understood
by the Administrative Agent, such L/C Issuer and such Lender to be contained in
any such telephonic or facsimile notice.

 

-122- 

 

 

(b)          Electronic Communications.

 

(i)          Notices and other communications to the Lenders and the L/C Issuers
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any L/C Issuer pursuant to Article II unless such Lender, such L/C
Issuer, as applicable, and the Administrative Agent have agreed to receive
notices under any Section thereof by electronic communication and have agreed to
the procedures governing such communications. The Administrative Agent or the
Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

(ii)         Unless the Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

12.03      No Waiver; Cumulative Remedies; Enforcement. No failure or delay by
the Administrative Agent, any L/C Issuer or any Lender in exercising any right
or power hereunder or under any other Loan Document, and no course of dealing
between the Borrowers and the Administrative Agent or any Lender, shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power hereunder or thereunder. The rights and remedies of the
Administrative Agent, the L/C Issuers and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies provided by law. No waiver of any provision of this Agreement or of any
other Loan Document or consent to any departure by the Borrower therefrom shall
in any event be effective unless the same shall be permitted by Section 12.01,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or the issuance of a Letter of Credit shall not
be construed as a waiver of any Default or Event of Default, regardless of
whether the Administrative Agent, any Lender or any L/C Issuer may have had
notice or knowledge of such Default or Event of Default at the time.

 

-123- 

 

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against any Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 9.02 for the benefit of all the Lenders and the L/C Issuers;
provided that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) any L/C Issuer or the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 12.08 (subject to the terms of Section 2.15), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Borrower under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.15, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

12.04      Expenses; Indemnity; Damage Waiver.

 

(a)          Costs and Expenses. The Company shall pay (i) all reasonable and
documented out-of-pocket expenses actually incurred by the Administrative Agent
and Arrangers and their respective Affiliates (including the reasonable fees,
charges and disbursements of one external counsel for the Administrative Agent),
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated); provided that
notwithstanding the foregoing set forth in this clause (i), with respect to the
fees and disbursements of counsel for the Administrative Agent and the Arrangers
incurred prior to the Closing Date, the Borrowers shall only be obligated to pay
the fees and disbursements of Jones Day and any local counsel, as counsel to the
Administrative Agent, (ii) all reasonable and documented out-of-pocket expenses
incurred by any L/C Issuer in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all documented out-of-pocket expenses actually incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or any
L/C Issuer), and shall pay all actual fees and time charges for attorneys who
may be employees of the Administrative Agent, any Lender or any L/C Issuer, in
connection with the enforcement or protection of its rights and remedies (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such documented out-of-pocket expenses
actually incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

 



-124- 

 



 

(b)          Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and reimburse each Indemnitee for, any
and all actual losses, claims, damages, liabilities and related reasonable
expenses (including the reasonable and actual fees, charges and disbursements of
any counsel for any Indemnitee) (“Losses”), and shall indemnify and hold
harmless each Indemnitee from all reasonable and actual fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Company or any other Borrower arising out of, in connection with, or as a
result of (i) this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
any Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to any Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, and to
reimburse each Indemnified Person upon demand for any reasonable legal or other
reasonable expenses incurred in connection with investigating or defending any
of the foregoing, whether or not such Indemnified Person is a party to any such
proceeding; provided that the Company shall not be liable to an Indemnitee
pursuant to this indemnity for any Losses to the extent that a court having
competent jurisdiction shall have determined by a final judgment (not subject to
further appeal) that such Loss resulted from (i) the gross negligence or willful
misconduct of such Indemnitee, (ii) material breach in bad faith of the
obligations hereunder by such Indemnitee, as determined by a court of competent
jurisdiction in final and non-appealable decision, or (iii) suits solely amongst
Indemnitees (other than (x) any claims against the Administrative Agent, any
Arranger, joint lead arranger, joint bookrunner, co-syndication agent, or any
similar role hereunder unless such claim would otherwise be excluded pursuant to
clause (i) above and (y) claims arising out of any act or omission of any
Borrower, the Acquired Company or any of their respective Subsidiaries). The
Company shall not, without the prior written consent of any Indemnitee, effect
any settlement of any pending or threatened proceeding in respect of which such
Indemnitee is a party and indemnity has been sought hereunder by such
Indemnitee, unless such settlement includes an unconditional release of such
Indemnitee from all liability on claims that are the subject matter of such
indemnity and does not require any admission of wrong doing on the part of such
Indemnitee. No Indemnitee shall be responsible or liable for any damages arising
from the use by others of the Borrower Materials or other materials obtained
through electronic, telecommunications or other information transmission
systems, in each case, except to the extent any such damages are found in a
final non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of, or material breach
of this Agreement by, such Indemnitee. Without limiting the provisions of
Section 3.01(c), this Section 12.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim. No Person shall be responsible or liable for any special,
indirect, punitive, exemplary or consequential damages that may he alleged as a
result of this Agreement, the use of proceeds or any related transaction
provided that, nothing contained in this sentence shall limit the
indemnification and reimbursement obligations to the extent expressly set forth
herein.

 

-125- 

 

 

(c)          Reimbursement by Lenders. To the extent that the Company for any
reason fails to pay any amount required under clause (a) or (b) of this Section
to be paid by it to the Administrative Agent (or any sub-agent thereof), any L/C
Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), such L/C
Issuer or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the Total Outstandings at such
time) of such unpaid amount (including any such unpaid amount in respect of a
claim asserted by such Lender), such payment to be made severally among them
based on such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or such L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this clause (c) are subject to the provisions of Section 2.13(d).

 

(d)          Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, no party hereto shall assert, and each party hereto
hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in clause (b) above nor
any other party hereto shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction. Nothing is this clause (d) shall
be deemed to limit in any way the Company’s obligations under Section 3.05.

 

-126- 

 

 

(e)          Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)          Survival. The agreements in this Section and the indemnity
provisions of Section 12.02(a)(iii) shall survive the resignation of the
Administrative Agent, any L/C Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

12.05      Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

12.06      Successors and Assigns.

 

(a)          Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder except
as permitted in Sections 8.04, 8.05 and 8.06 without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of clause (b) of this Section, (ii)
by way of participation in accordance with the provisions of clause (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of clause (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in clause (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

-127- 

 

 

(b)          Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this clause (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

 

(i)          Minimum Amounts.

 

(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)         in any case not described in clause (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000 (or its equivalent in another currency)
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Company otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

(ii)         Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that (x) this clause (ii) shall not apply to rights in respect
of Bid Loans or the Swing Line Lender’s rights and obligations in respect of
Swing Line Loans and (y) this subsection (b)(ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Commitments on a non-pro rata basis;

 

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by clause (b)(i)(B) of this Section and, in
addition:

 

(A)         the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within five (5)
Business Days after having received notice thereof;

 

-128- 

 

 

(B)         the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;

 

(C)         the consent of the applicable L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and

 

(D)         the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.

 

(iv)        Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500; provided
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)         No Assignment to Certain Persons. No such assignment shall be made
(A) to the Company or any Company’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

 

(vi)        Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

-129- 

 

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 12.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the applicable Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with clause (d) of this Section.

 

(c)          Register. The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrowers and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 

(d)          Participations. Any Lender may at any time, without the consent of,
or notice to, any Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person, a Defaulting Lender or the Company or
any of the Company’s Affiliates or Subsidiaries (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 12.04(c) without regard to the
existence of any participation.

 

-130- 

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 12.01 that affects such Participant. Subject to clause (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to clause (b) of
this Section (it being understood that the documentation required under Section
3.01(e) shall be delivered to the Lender who sells the participation) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 3.06 and 12.13 as if it were
an assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Section 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Company’s request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 12.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.14 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the applicable
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(e)          Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

-131- 

 

 

(f)          Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time
SunTrust Bank assigns all of its Commitment and Loans pursuant to clause (b)
above, SunTrust Bank may, (i) upon 30 days’ notice to the Company and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Company,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Company shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided that no
failure by the Company to appoint any such successor shall affect the
resignation of SunTrust Bank as L/C Issuer or Swing Line Lender, as the case may
be. If SunTrust Bank resigns as L/C Issuer, it shall retain all the rights,
powers, privileges and duties of an L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Committed Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.04(c)). If SunTrust
Bank resigns as Swing Line Lender, it shall retain all the rights of the Swing
Line Lender provided for hereunder with respect to Swing Line Loans made by it
and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.05(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to SunTrust Bank to
effectively assume the obligations of SunTrust Bank with respect to such Letters
of Credit.

 

12.07      Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.18(c) or (ii) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to a Borrower and its obligations,
this Agreement or payments hereunder, (g) on a confidential basis to (i) any
rating agency in connection with rating the applicable Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Company or (i)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company. For
purposes of this Section, “Information” means all information received from any
Borrower or any Subsidiary relating to such Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or any L/C Issuer on a nonconfidential
basis prior to disclosure by any Borrower or any Subsidiary thereof. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

-132- 

 

 

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

 

12.08      Right of Setoff. In addition to any rights now or hereafter granted
under applicable Law and not by way of limitation of any such rights, each
Lender and each L/C Issuer shall have the right, at any time or from time to
time upon the occurrence and during the continuance of an Event of Default,
without prior notice to any Borrower, any such notice being expressly waived by
the Borrowers to the extent permitted by applicable law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of any Borrower at any time held or other obligations at any time owing by such
Lender and such L/C Issuer to or for the credit or the account of any Borrower
against any and all Obligations held by such Lender or such L/C Issuer, as the
case may be, irrespective of whether such Lender or such L/C Issuer shall have
made demand hereunder and although such Obligations may be unmatured; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.20 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuers, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender and each L/C Issuer
agrees promptly to notify the Administrative Agent and the Company after any
such set-off and any application made by such Lender or such L/C Issuer, as the
case may be; provided that the failure to give such notice shall not affect the
validity of such set-off and application. Each Lender and each L/C Issuer agrees
to apply all amounts collected from any such set-off to the Obligations before
applying such amounts to any other Debt or other obligations owed by the
Borrowers to such Lender or such L/C Issuer.

 

-133- 

 

 

12.09      Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Rate to the date of
repayment (to the extent permitted by applicable law), shall have been received
by such Lender.

 

12.10      Counterparts; Integration; Effectiveness. This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Agreement, the Fee
Letters, the other Loan Documents, and any separate letter agreements relating
to any fees payable to the Administrative Agent and its Affiliates constitute
the entire agreement among the parties hereto and thereto and their affiliates
regarding the subject matters hereof and thereof and supersede all prior
agreements and understandings, oral or written, regarding such subject matters.
Delivery of an executed counterpart to this Agreement or any other Loan Document
by facsimile transmission or by electronic mail in pdf format shall be as
effective as delivery of a manually executed counterpart hereof.

 

12.11      Survival of Representations and Warranties. All covenants,
agreements, representations and warranties made by the Borrower herein and in
the certificates, reports, notices or other instruments delivered in connection
with or pursuant to this Agreement shall be considered to have been relied upon
by the other parties hereto and shall survive the execution and delivery of this
Agreement and the other Loan Documents and the making of any Loans and issuance
of any Letters of Credit, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent, any
L/C Issuer or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Sections 3.01, 3.04, 3.05, and 12.04 and Article X shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

 

12.12      Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

-134- 

 

 

12.13      Replacement of Lenders. If any Lender requests compensation under
Section 3.04, requests additional interest under Section 3.08, does not consent
to a proposed amendment, modification, termination or waiver of any provision of
this Agreement or any other Loan Document (a “Loan Modification”) requested by
the Company, which Loan Modification is approved by at least the Required
Lenders or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, or if any Lender delivers
a notice under Section 2.16(c), or if any other circumstance exists hereunder
that gives the Company the right to replace a Lender as a party hereto, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(a)          the Company shall have paid (or caused a Designated Borrower to
pay) to the Administrative Agent the assignment fee specified in Section
12.06(b);

 

(b)          such Lender shall have received payment of an amount equal to 100%
of the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company or applicable Designated Borrower (in the case of all other
amounts);

 

(c)          in the case of any such assignment resulting from a claim for
compensation under Section 3.04, a claim for additional interest under Section
3.08 or payments required to be made pursuant to Section 3.01, such assignment
will result in a reduction in such compensation or payments thereafter; and

 

(d)          such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

12.14      Governing Law; Jurisdiction; Etc.

 

(a)          This Agreement, the Notes and the other Loan Documents, unless
otherwise expressly set forth therein, shall be governed by, construed and
enforced in accordance with the laws of the State of New York, without giving
effect to the conflict of law principles thereof.

 

(b)          Each of the parties hereto hereby irrevocably consents to the
personal jurisdiction of the state and federal courts located in the City of New
York, Borough of Manhattan, in any action, claim or other proceeding arising out
of any dispute in connection with this Agreement, the Notes and the other Loan
Documents, any rights or obligations hereunder or thereunder, or the performance
of such rights and obligations. Each of the parties hereto hereby irrevocably
consents to the service of a summons and complaint and other process in any
action, claim or proceeding brought by any other party hereto in connection with
this Agreement, the Notes or the other Loan Documents, any rights or obligations
hereunder or thereunder, or the performance of such rights and obligations, on
behalf of itself or its property, in the manner specified in Section 12.02. Each
Designated Borrower hereby appoints the Company as its agent in the United
States for service of process. Nothing in this Section 12.14 shall affect the
right of any of the parties hereto to serve legal process in any other manner
permitted by Applicable Law or affect the right of any of the parties hereto to
bring any action or proceeding against any other party hereto or its properties
in the courts of any other jurisdictions.

 

-135- 

 

 

12.15      Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

12.16      No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrowers acknowledges and agrees and acknowledges its
Affiliates’ understanding that (i) (A) the services regarding this Agreement
provided by the Administrative Agent and/or the Lenders are arm’s-length
commercial transactions between the Borrowers and their respective Affiliates,
on the one hand, and the Administrative Agent and the Lenders, on the other
hand, (B) each of the Borrowers have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate, and (C)
each of the Borrowers is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent and the Lenders is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for any of the Borrowers or any of their respective Affiliates, or any other
Person, and (B) neither the Administrative Agent nor any Lender has any
obligation to any Borrower or any of their Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their respective Affiliates, and each of the Administrative Agent and the
Lenders has no obligation to disclose any of such interests to the Borrowers or
any of their respective Affiliates. To the fullest extent permitted by law, each
of the Borrowers hereby waives and releases any claims that it may have against
the Administrative Agent or any Lender with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

-136- 

 

 

12.17      Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

12.18      USA PATRIOT Act. The Administrative Agent and each Lender hereby
notifies the Borrowers that, pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies each
Borrower, which information includes the name and address of such Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Borrower in accordance with the Patriot Act.

 

12.19      Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

-137- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  EQUIFAX INC.         By: /s/ Mark E. Young         Name: Mark E. Young        
Title: Senior Vice President & Treasurer         EQUIFAX LIMITED         By: /s/
Paul Moore         Name: Paul Moore         Title: SFO         EQUIFAX CANADA
CO.         By: /s/ John Russo         Name: John Russo         Title: Corporate
Secretary         EQUIFAX LUXEMBOURG S.À.R.L.         By: /s/ James Winthrift
Roebuck         Name: James Winthrift Roebuck         Title: Manager A        
By: /s/ Andrej Grossmann         Name: Andrej Grossmann         Title: Manager B

 

Credit Agreement

 

 

 

 

  SUNTRUST BANK, as   Administrative Agent         By: /s/ Brian M. Lewis      
  Name: Brian M. Lewis         Title: Director

 

Credit Agreement

 

 

 

 

  SUNTRUST BANK, as a Lender, L/C Issuer
and Swing Line Lender         By: /s/ Brian M. Lewis         Name: Brian M.
Lewis         Title: Director

 

Credit Agreement

 

 

 

 

  JPMORGAN CHASE BANK, N.A., as a
Lender         By: /s/ Peter Thauer         Name: Peter Thauer         Title:
Managing Director

 

Credit Agreement

 

 

 

 

  BANK OF AMERICA, N.A., as a Lender         By: /s/ Jeannette Lu         Name:
Jeannette Lu         Title: Vice President

 

Credit Agreement

 

 

 

 

  WELLS FARGO BANK, N.A., as a Lender         By: /s/ Karen H. McClain        
Name: Karen H. McClain         Title: Managing Director

 

Credit Agreement

 

 

 

 

  MIZUHO BANK, LTD., as a Lender         By: /s/ Bertram H. Tang         Name:
Bertram H. Tang         Title: Authorized Signatory

 

Credit Agreement

 

 

 

 

  CANADIAN IMPERIAL BANK OF
COMMERCE, NEW YORK BRANCH, as a
Lender         By: /s/ Rhema Asaam         Name: Rhema Asaam         Title:
Authorized Signatory         By: /s/ Robert Robin         Name: Robert Robin    
    Title: Authorized Signatory

 

Credit Agreement

 

 

 

 

  BRANCH BANKING AND TRUST
COMPANY, as a Lender         By: /s/ R. Todd Barnaby         Name: R. Todd
Barnaby         Title: Senior Vice President

 

Credit Agreement

 

 

 

 

  CITIBANK, N.A., as a Lender         By: /s/ J. William Knott         Name: J.
William Knott         Title: Director

 

Credit Agreement

 

 

 

 

  PNC BANK, NATIONAL ASSOCIATION,
as a Lender         By: /s/ Susan J. Dimmick         Name: Susan J. Dimmick    
    Title: Managing Director

 

Credit Agreement

 

 

 

 

  U.S. BANK NATIONAL ASSOCIATION, as
a Lender         By: /s/ Allison Burgun         Name: Allison Burgun        
Title: Vice President

 

Credit Agreement

 

 

 

 

  FIFTH THIRD BANK, an Ohio corporation,
as a Lender         By: /s/ Dan Komitor         Name: Dan Komitor         Title:
Senior Relationship Manager

 

Credit Agreement

 

 

 

 

  FIFTH THIRD BANK, operating through its
Canadian Branch, as a Lender         By: /s/ Ramin Ganjavi         Name: Ramin
Ganjavi         Title: Director

 

Credit Agreement

 

 

 

 

  HSBC Bank USA, N.A., as a Lender         By: /s/ Heather Allen         Name:
Heather Allen         Title: Senior Vice President

 

Credit Agreement

 

 

 

 

  THE NORTHERN COMPANY, as a Lender         By: /s/ Kimberly A. Motty        
Name: Kimberly A. Motty         Title: Vice President

 

Credit Agreement

 

 

 

 

  WESTPAC BANKING CORPORATION, as
a Lender         By: /s/ Stuart Brown         Name: Stuart Brown         Title:
Director

 

Credit Agreement

 

 

 



 



Disclosure Schedules to the Credit Agreement

 

SCHEDULES

 

1.01(a) Existing Letters of Credit     2.01 Revolving Commitments and Applicable
Revolving Percentages     2.06 DDTL Commitments and Applicable DDTL Percentages
    5.01(b) Subsidiaries of the Borrowers     8.02 Liens as of Closing Date    
8.03 Debt of Subsidiaries on the Closing Date     12.02 Administrative Agent’s
Office; Certain Addresses for Notices

 

 1 

 

  

Schedule 1.01(a)

 

Existing Letters of Credit



(All Existing Letters of Credit were issued by Bank of America, N.A., 

in its capacity as L/C Issuer)

 

Letter of Credit
Number   Face Amount   Beneficiary   Expiry Date 68059482   US$400,000.00   The
Travelers Indemnity   06/16/2016 68061653   US$75,000.00   PS Business Parks  
09/26/2016

 

 2 

 

  

Schedule 2.01

 

Revolving Commitments and Applicable Revolving Percentages

 



Institution   Total Commitment    %              SunTrust Bank  $93,600,000.00  
 10.4000000% Bank of America, N.A.  $93,600,000.00    10.4000000% JPMorgan
Chase, N.A.  $93,600,000.00    10.4000000% Mizuho Bank, Ltd.  $93,600,000.00  
 10.4000000% Wells Fargo Bank, N.A.  $93,600,000.00    10.4000000% Canadian
Imperial Bank of Commerce Trust Company  $60,882,352.94    6.7647059% Branch
Banking & Trust Company  $60,882,352.94    6.7647059% Citibank, N.A. 
$60,882,352.94    6.7647059% PNC Bank, N.A.  $60,882,352.94    6.7647059% U.S.
Bank N.A.  $60,882,352.94    6.7647059% Fifth Third Bank  $38,117,647.06  
 4.2352941% HSBC Bank USA, N.A.  $38,117,647.06    4.2352941% The Northern Trust
Company  $38,117,647.06    4.2352941% WestPac Bank  $13,235,294.12    1.4705882%
            TOTAL  $900,000,000.00    100.0000000%



  

 3 

 

 

Schedule 2.06

 

DDTL Commitments and Applicable DDTL Percentages

 



Institution  Total Commitment   %            SunTrust Bank  $83,200,000.00  
 10.4000000% Bank of America, N.A.  $83,200,000.00    10.4000000% JPMorgan
Chase, N.A.  $83,200,000.00    10.4000000% Mizuho Bank, Ltd.  $83,200,000.00  
 10.4000000% Wells Fargo Bank, N.A.  $83,200,000.00    10.4000000% Canadian
Imperial Bank of Commerce Trust Company  $54,117,647.06    6.7647059% Branch
Banking & Trust Company  $54,117,647.06    6.7647059% Citibank, N.A. 
$54,117,647.06    6.7647059% PNC Bank, N.A.  $54,117,647.06    6.7647059% U.S.
Bank N.A.  $54,117,647.06    6.7647059% Fifth Third Bank  $33,882,352.94  
 4.2352941% HSBC Bank USA, N.A.  $33,882,352.94    4.2352941% The Northern Trust
Company  $33,882,352.94    4.2352941% WestPac Bank  $11,764,705.88    1.4705882%
            TOTAL  $800,000,000.00    100.0000000%



  

 4 

 

  

Schedule 5.01(b)

 

Subsidiaries of the Borrowers

 

Company - Equifax Inc. (a Georgia corporation)

 

The Company owns, directly or indirectly, 100% of the stock of the following
subsidiaries as of October 10, 2015 (all of which are included in the
consolidated financial statements), except as noted in the footnotes below:

 

    State or     Country of Name of Subsidiary   Incorporation       3292637
Nova Scotia Company(26)   Nova Scotia       3292638 Nova Scotia Company(26)  
Nova Scotia       Anakam, Inc.   Delaware       Anakam Information Solutions,
LLC(24)   Delaware       Austin Consolidated Holdings, Inc.   Texas       Beluga
Acquisitions Limited (11)   Guernsey       Compliance Data Center LLC (1)  
Georgia       Computer Ventures, Inc.(1)   Delaware       DataVision Resources,
LLC(2)   Iowa       EFX de Costa Rica, S.A. (17)   Costa Rica       EFX Holdings
Ltd. (16)   Mauritius       Equiecua Analytics Services of Risk S.A. (16)  
Ecuador       Equifax Acquisition Holdings LLC   Georgia       Equifax Americas
B.V. (8)   The Netherlands       Equifax Analytics Private Limited (f/k/a Net
Positive)(22)   India

 

 5 

 

  

Equifax Canada Co. (18) Nova Scotia     Equifax Canadian Holdings Co. (26) Nova
Scotia     Equifax Canadian Holdings II Co. (26) Nova Scotia     Equifax
Commercial Services Ltd. (4) Republic of Ireland     Equifax Consumer Services
LLC (15) Georgia     Equifax Decision Systems, B.V. (23) The Netherlands    
Equifax do Brasil Holdings Ltda.(6)(13) Brazil     Equifax do Brasil Ltda.
(12)(13) Brazil     Equifax Ecuador C.A. Buró de Información Crediticia(19)
Ecuador     Equifax Enterprise Services LLC Georgia     Equifax EUA Limited(23)
United Kingdom     Equifax Europe LLC(26) Georgia     Equifax Fraude, S.L.(17)
Spain     Equifax Funding LLC Georgia     Equifax Information Services LLC
Georgia     Equifax Information Services of Puerto Rico, Inc.(15) Georgia    
Equifax Information Technology LLC Georgia     Equifax Investment (South
America) LLC (6) Georgia     Equifax Limited (4) United Kingdom     Equifax
Luxembourg S.À R.L. Luxembourg     Equifax Luxembourg (No. 2) S.À R.L. (26)
Luxembourg     Equifax Luxembourg (No. 3) S.À R.L. (14)(21) Luxembourg    
Equifax Luxembourg (No. 4) S.À R.L. (25) Luxembourg     Equifax Luxembourg (No.
5) S.À R.L. (23) Luxembourg

 

 6 

 

  

Equifax Luxembourg (No. 6) S.À R.L. (26) Luxembourg     Equifax Luxembourg (No.
7) S.À R.L. (23) Luxembourg     Equifax Luxembourg (No. 8) S.À R.L. Luxembourg  
  Equifax Luxembourg (No. 9) S.À R.L. (10) Luxembourg     Equifax Research and
Development (Ireland) Limited (23) Republic of Ireland     Equifax Secure
Ltd.(1) United Kingdom     Equifax Software Systems Private Ltd.(22) India    
Equifax South America LLC (17) Georgia     Equifax Spain Holdings S.À R.L.
(3)(26) Luxembourg     Equifax Special Services LLC (1) Georgia     Equifax
Technology (Ireland) Limited (28) Republic of Ireland     Equifax Technology
Solutions LLC Georgia     Equifax Touchstone Ltd.(4) United Kingdom     Equifax
UK AH Limited (27) United Kingdom     Equifax Uruguay S.A. (6) Uruguay    
eThority LLC (2) South Carolina     Forseva, LLC (32) Delaware     IntelliReal
LLC Colorado     Inversiones Equifax de Chile Ltda.(6) Chile     IXI Corporation
Delaware     Net Profit, Inc. (2) South Carolina     NettPositive Analytics
FZE(22) UAE     Payments Place Limited (20) United Kingdom     Pioneer Holdings
Limited (9) Guernsey

 

 7 

 

  

Propago S.A. (7) Chile     Rapid Reporting Verification Company, LLC(2) Texas  
  Redbird Insurance, LLC Missouri     Sawfish Limited (20) United Kingdom    
Sawfish Insolvency Systems Limited(30) United Kingdom     Servicios Equifax
Chile Ltda. (7) Chile     TALX Corporation(8) Missouri     TALX Fastime
Services, Inc. (2) Texas     TALX UCM Services, Inc. (2) Missouri     TDX
Australia Pty Limited (20) Australia     TDX Capital Markets (UK) Limited (20)
United Kingdom     TDX Group Data Matching Limited (20) United Kingdom     TDX
Group Limited (31) United Kingdom     TDX Indigo Iberia SL (20) Spain     TDX
Industry Solutions Limited (30) United Kingdom     TDX Latin America SAC(20)(9)
Peru     TDX Trustees Limited (20) United Kingdom     The Infocheck Group Ltd.
(5) United Kingdom     The Insolvency Exchange Limited (20) United Kingdom    
TrustedID, Inc.(15) Delaware     TTI Financial 1 Limited (31) Guernsey    
Verdad Informatica de Costa Rica, S.A.(17) Costa Rica

 

 8 

 

 

NOTES:

 

Company’s subsidiary Equifax Spain Holdings S.À R.L. (Luxembourg) owns 85.6% of
Equifax Iberica, S.L. (Spain), which owns 95% of ASNEF/Equifax Servicios de
Informacion Sobre Solvencia y Credito S.L. (Spain), 95% of Equifax Plus, S.L.,
and 50% of Credinformacoes Informaçoes de Credito Lda. (Portugal), along with
Equifax Decision Systems, B.V. which owns 25%.

 

Company’s subsidiary Equifax South America LLC owns 16% of Equifax Peru S.A.
(Peru), along with Servicios Equifax Chile Ltda. (Chile) which owns 35%. Equifax
Peru S.A. owns 100% of Acelor SAC (Peru), and 100% of Servicios Integrales de
Informacion S.A. (Peru).

 

Company’s subsidiary Equifax South America LLC owns 76.04% of Equifax
Centroámerica S.A. de C.V. (El Salvador), which owns 100% of Equifax Honduras,
Central de Riesgo Privada, S.A. (Honduras).

 

Company’s subsidiary Equifax Spain Holdings S.À R.L. (Luxembourg) owns 79.49% of
the stock of Organizacion Veraz, S.A. (Argentina), and together these two
entities own 98.9% of Transalud, S.A. (Argentina).

 

Company’s subsidiary Equifax Acquisition Holdings LLC owns 87.7085% of Grupo
Inffinix, S.A. de C.V. (Mexico)(“Grupo”) and all of Grupo’s wholly-owned
subsidiaries, as follows: Inffinix Limited (Hong Kong), Inffinix Software, S.L.
(Spain); Inffinix Software, S.A. de C.V. (Mexico); Inffinix Administración, S.A.
de C.V. (Mexico); Inffinix Assets, S.A. de C.V. (Mexico); Infosistemas
Financieros, S.A. de C.V. (Mexico); and Inffinix Software Comercio, Servicios,
Importação e Expostação, Ltda. (Brazil);

 

Company’s subsidiary Equifax Americas B.V. (the Netherlands) owns 65% of Equifax
Paraguay S.A. (Paraguay).

 

Company’s subsidiary Equifax do Brasil Holdings Ltda. (Brazil) holds 15% of BOA
Vista Servicios S.A. (Brazil).

 

Company’s subsidiary Equifax do Brasil Ltda. (Brazil) holds 9.5% of the stock of
Neuroanalitica Participadoes Ltda. (Brazil), which owns 57% of the stock of
Neurotech Technologica da Informacao S.A. (Brazil).

 

 9 

 

  

Company’s subsidiary Equifax Decision Systems, B.V. (the Netherlands) owns 50%
of Equifax Credit Services LLC (Russia). Equifax Decision Systems, B.V. (the
Netherlands), through its wholly-owned subsidiary, EFX Holdings Limited
(Mauritius), owns of 49.37% of Equifax Credit Information Services Private
Limited (India).

 

Company’s subsidiary TDX Group Limited (United Kingdom) owns 75% of Integrated
Debt Services Ltd. (United Kingdom).

 

Company’s subsidiary Equifax Information Services LLC holds a 33% interest in
Opt-Out Services LLC (Delaware), 33% interest in VantageScore Solutions, LLC
(Delaware), 33% of New Management Services LLC (Delaware), 25% of Online Data
Exchange LLC (Delaware) and 33% of Central Source LLC (Delaware).

 

(1)Subsidiary of Equifax Information Services LLC

 

(2)Subsidiary of TALX Corporation

 

(3)Subsidiary of Equifax Europe LLC

 

(4)Subsidiary of Equifax EUA Ltd.

 

(5)Subsidiary of Equifax Limited

 

(6)Subsidiary of Equifax South America LLC

 

(7)Subsidiary of Inversiones Equifax de Chile Ltda.

 

(8)Subsidiary of Equifax Information Services of Puerto Rico, Inc.

 

(9)Subsidiary of Equifax UK AH Limited

 

(10)Subsidiary of Equifax Luxembourg (No. 8) S.À R.L.

 

(11)Subsidiary of TTI Financial 1 Limited

 

(12)Subsidiary of Equifax do Brasil Holdings Ltda.

 

(13)Subsidiary of Equifax Investment (South America) LLC

 

(14)Subsidiary of Equifax Americas B.V.

 

(15)Subsidiary of Equifax Database Services, Inc.

 

(16)Subsidiary of Equifax Decision Systems, B.V.

 

(17)Subsidiary of Equifax Spain Holdings, S.À R.L.

 

(18)Subsidiary of Equifax Canadian Holdings Co.

 

 10 

 

  

(19)Subsidiary of Servicios Equifax Chile Ltda.

 

(20)Subsidiary of TDX Group Limited

 

(21)Subsidiary of Equifax Luxembourg (No. 4) S.À R.L.

 

(22)Subsidiary of EFX Holdings Ltd.

 

(23)Subsidiary of Equifax Luxembourg (No. 3) S.À R.L.

 

(24)Subsidiary of Anakam, Inc.

 

(25)Subsidiary of Equifax Luxembourg S.À R.L.

 

(26)Subsidiary of Equifax Luxembourg (No. 5) S.À R.L.

 

(27)Subsidiary of Equifax Luxembourg (No. 6) S.À R.L.

 

(28) Subsidiary of Equifax Luxembourg (No. 7) S.À R.L.

 

(29)Reserved

 

(30)Subsidiary of Sawfish Limited

 

(31)Subsidiary of Pioneer Holdings Limited

 

(32)Subsidiary of Equifax Technology Solutions LLC

 

 11 

 

  

Schedule 8.02

 

Liens as of the Closing Date

 

The Liens as of the Closing date are the liens identified on the chart attached
to this Schedule as Attachment I. The liens identified on the chart attached to
this Schedule as Attachment II are frivolous liens, included for disclosure
purposes.

 

 12 

 

  

Schedule 8.03

 

Debt of Subsidiaries on the Closing Date

 

All Debt and Support Obligations of the Company, as a Borrower and Guarantor,
Equifax Limited, as Borrower, Equifax Canada co., as Borrower, and Equifax
Luxembourg S.À.R.L. under the Multi-Year Credit Agreement and all related Loan
Documents.

 

$1,147,500,000 in aggregate principal amount of Debt of the Company under that
certain Indenture dated as of June 29, 1998 by Equifax Inc., as Issuer, and The
Bank of New York Mellon Trust Company, NA. (formerly known as The Bank of New
York Trust Company, NA., as successor to Bank One Trust Company, N.A., which was
successor in interest to The First National Bank of Chicago, as Trustee, and
under all notes (including, without limitation, the Company's 6.90% Debentures
due July 2028, 6.30% Notes due July 2017, 7.0% Notes due July 2037, and 3.30%
Senior Notes due December 15, 2022), bonds and debentures issued by the Company
thereunder and all related loan documents, in each case, as amended,
supplemented or otherwise modified, together with all Debt in respect of any
interest rate swaps entered into in connection with such Debt.

 

Debt in the nature of capital lease obligations incurred in the ordinary course
of business of the Company and its Subsidiaries.

 

All Debt and Support Obligations of the Company and its consolidated
Subsidiaries as disclosed in the most recent consolidated balance sheets (and
related notes) of the Company as disclosed (or incorporated by reference) in the
Company's Form 10-Q for the quarterly period ended September 30, 2015, filed
with the SEC on October 22, 2015.

 

All other Debt of the Company incurred after September 30, 2015, through the
date hereof, in an aggregate principal amount not in excess of $15,000,000.

 

INR 220,000,000 Indian Rupee under that certain Short Term Loan and Overdraft
Facility provided by Bank of America, N.A. Mumbai to Equifax Software Systems
Private Ltd.

 

INR 192,500,000 Indian Rupee under that certain Short Term Loan and Overdraft
Facility provided by Bank of America, N.A. Chennai to Net Positive Business
Analytics Private Limited

 

USD 4,000,000.00 under that certain Short Term Loan and guarantee bank letters
provided by BCP (Bank Credit of Peru) to Equifax Peru S.A.

 

 13 

 

  

Schedule 12.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

COMPANY and DESIGNATED BORROWERS:

 

Equifax Inc.

1550 Peachtree Street, N.W.

Atlanta, GA 30309

Mail Code: H45

 

Attn: Mark E. Young, SVP & Treasurer

Telephone: 404-885-8226

Telecopy: 404-885-8121

E-mail: mark.young@equifax.com

 

Attn: M. Gabe Bonfield, VP & Assistant Treasurer

Telephone: 404-885-8909

Telecopy: 404-885-8121

E-mail: gabe.bonfield@equifax.com

 

Operations contact:

 

Attention: Tim Butler, Director of Cash Management

Telephone: 404-885-8277

Telecopier: 404-885-8121

E-mail: tim.butler@equifax.com

 

Website Address: www.equifax.com

 

with a copy to:

 

King & Spalding

1185 Avenue of the Americas

New York, NY 10036

Attn: Ellen M. Snare

Telephone: 212-556-2106

Telecopy: 212-556-2222

E-mail: esnare@kslaw.com

 

 14 

 

  

ADMINISTRATIVE AGENT:

 

SunTrust Bank

Mail Code GA-ATL-2020

3333 Peachtree Road NE, 8th Floor

Atlanta, Georgia 30326

Attention: Portfolio Manager

Telecopy Number: (404) 439-7409

 

with a copy to (for informational purposes):

 

SunTrust Bank

Agency Services

303 Peachtree Street N.E., 25th Floor

Mail Code 7662

Atlanta, Georgia 30308

Attention: Doug Weltz

Telecopy Number: (404) 495-2170

 

and

 

Jones Day
1420 Peachtree Street, N.E., Suite 800
Atlanta, Georgia 30309
Attention: Aldo L. LaFiandra
Telecopy Number: (404) 581-8330

 

L/C ISSUER:

 

SunTrust Bank

Marquis One

245 Peachtree Center Avenue

Mail Code 3707

Atlanta, GA 30303

Attention: Standby Letter of Credit Dept.

Telecopy Number: (404) 588-8129

 

SWING LINE LENDER:

 

SunTrust Bank

Agency Services

303 Peachtree Street N.E., 25th Floor

Mail Code 7662

Atlanta, Georgia 30308

Attention: Doug Weltz

Telecopy Number: (404) 221-2001

 

 15 

 

 

EXHIBIT A

 

FORM OF REVOLVING LOAN NOTICE

 

Date: ___________, _____

 

To:SunTrust Bank, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of November [__],
2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Equifax Inc., a Georgia corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and SunTrust Bank, as Administrative
Agent, an L/C Issuer and Swing Line Lender.

 

The Company hereby requests (select one) on behalf of ___________________ (the
“Borrower”):

 

¨ A Borrowing of Revolving Loans; or

 

¨ A conversion or continuation of Revolving Loans.

 

1.On _______________________________________ (a Business Day).

 

2.In the amount of $________________.

 

3.Comprised of ___________________.

 

[Type of Revolving Loan requested]

 

4.For Eurodollar Rate Revolving Loans: with an Interest Period of [ ] months.

 

The Revolving Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.

 

  EQUIFAX INC.

 

  By:           Name:           Title:  

 

 16 

 

  

EXHIBIT B-1

 

FORM OF BID REQUEST

 

Date: __________, _____

 

To:SunTrust Bank, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of November [__],
2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Equifax Inc., a Georgia corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, SunTrust Bank, as Administrative Agent,
an L/C Issuer and Swing Line Lender.

 

The Lenders are invited to make Bid Loans:

 

1.      On ___________________________________ (a Business Day).

 

2.      In an aggregate amount not exceeding $____________ (with any sublimits
set forth below).

 

3.      Comprised of (select one):

 

¨     Bid Loans based on an Absolute
Rate ¨      Bid Loans based on Eurodollar Rate

 



Bid Loan
No.   Interest Period
requested   Maximum principal
amount requested 1   _______days/mos   $_______________ 2   _______days/mos  
$_______________ 3   _______days/mos   $_______________



 



The Bid Borrowing requested herein complies with the requirements of the proviso
to the first sentence of Section 2.03(a) of the Agreement.

 

 17 

 

 

The Company, on behalf of _____________________ (the “Borrower”), authorizes the
Administrative Agent to deliver this Bid Request to the Lenders. Responses by
the Lenders must be in substantially the form of Exhibit B-2 to the Agreement
and must be received by the Administrative Agent by the time specified in
Section 2.03 of the Agreement for submitting Competitive Bids.

 

EQUIFAX INC.

 

  By:           Name:           Title:  

 

 18 

 

  

EXHIBIT B-2

 

FORM OF COMPETITIVE BID

 

Date: __________, _____

 

To:SunTrust Bank, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of November [__],
2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Equifax Inc., a Georgia corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, SunTrust Bank, as Administrative Agent,
an L/C Issuer and Swing Line Lender.

 

In response to the Bid Request dated _____________________, ____, the
undersigned offers to make the following Bid Loan(s):

 

1.      Borrowing date: _________________________ (a Business Day).

 

2.      In an aggregate amount not exceeding $_____________ (with any sublimits
set forth below).

 

3.      Comprised of:

 



Bid Loan No.   Interest Period 
offered   Bid Maximum   Absolute Rate 
Bid or Eurodollar
Margin Bid* 1   _______days/mos   $________________   (- +)  _______% 2  
_______days/mos   $________________   (- +)  _______% 3   _______days/mos  
$________________   (- +)  _______%

 



--------------------------------------------------------------------------------



* Expressed in multiples of 1/100th of a basis point.

 



 19 

 



 



Contact Person:                                      Telephone:
                                    

  


  [LENDER]               By:           Name:           Title:  

 

******************************************************************************

 

THIS SECTION IS TO BE COMPLETED BY THE COMPANY IF IT WISHES TO ACCEPT ANY OFFERS
CONTAINED IN THIS COMPETITIVE BID:

 

The offers made above are hereby accepted in the amounts set forth below:

 

Bid Loan No.  Principal Amount Accepted     $      $      $  

 

EQUIFAX INC.         By:           Name:           Title:           Date:    

 

 20 

 

  

EXHIBIT C

 

FORM OF SWING LINE LOAN NOTICE

 

Date: ___________, _____

 

To:SunTrust Bank, as Swing Line Lender
SunTrust Bank, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of November [__],
2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Equifax Inc., a Georgia corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and SunTrust Bank, as Administrative
Agent, an L/C Issuer and Swing Line Lender.

 

The undersigned hereby requests a Swing Line Loan:

 

1.On
                                                                                        
 (a Business Day).

 

2.In the amount of
$                                                                .

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.05(a) of the Agreement.

 

  EQUIFAX INC.         By:           Name:           Title:  

 

 21 

 

 

EXHIBIT D

 

FORM OF REVOLVING NOTE

 

   

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Loan from time to time made by the Lender to the Borrower
under that certain Credit Agreement, dated as of November [__], 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Equifax Inc., a Georgia corporation (the “Company”), the
Designated Borrowers from time to time party thereto, the Lenders from time to
time party thereto, and SunTrust Bank, as Administrative Agent, an L/C Issuer
and Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. Except as otherwise provided in Section 2.05(f) of the Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in Dollars (or,
to the extent permitted by the Agreement, in the applicable Alternative
Currency) in immediately available funds at the Administrative Agent’s Office.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. [This Note is also entitled to the benefits of the
guaranty given by the Company under Article XI of the Agreement.]1 Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Note shall become, or
may be declared to be, immediately due and payable all as provided in the
Agreement. Revolving Loans made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Revolving Loans and payments with respect
thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 



 



1 To be included in Notes issued by Borrowers other than the Company.

 

 22 

 

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

  [BORROWER]         By:           Name:           Title:  

 

 23 

 

 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date   Type of
Revolving
Loan Made   Amount of
Revolving
Loan Made   End of
Interest
Period   Amount of
Principal or
Interest
Paid This
Date   Outstanding
Principal
Balance This
Date   Notation
Made By                                                                        
                                                                               
                                                                               
                                                                               
                                                                               
                                                                           

 

 24 

 

 



EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                  , ____

 

To:SunTrust Bank, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of November [__],
2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Equifax Inc., a Georgia corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and SunTrust Bank, as Administrative
Agent, an L/C Issuer and Swing Line Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                       of the
Company and that, as such, he/she is authorized to execute and deliver this
Compliance Certificate to the Administrative Agent on the behalf of the Company,
and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.          The Company has delivered the year-end audited financial statements
required by Section 6.01(b) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.          The Company has delivered the unaudited financial statements
required by Section 6.01(a) of the Agreement for the fiscal quarter of the
Company ended as of the above date. Such financial statements fairly present the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

2.          The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Company during the accounting period covered by such financial statements.

 

3.          A review of the activities of the Company during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Company performed and observed
all its Obligations under the Loan Documents, and

 

 25 

 

 

[select one:]

[to the best knowledge of the undersigned, during such fiscal period the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

 

—or—

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

 

5.          The financial covenant analyses and information set forth on
Schedules 1 and 2 attached hereto are true and accurate on and as of the date of
this Compliance Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
__________________, ___________.

 

  EQUIFAX INC.         By:           Name:           Title:  

 

 26 

 

 

For the Quarter/Year ended ___________________(“Statement Date”)

 

SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

 

I. Section 8.01 – Maximum Leverage Ratio.             A. Consolidated Funded
Debt at Statement Date: $__________           B. Consolidated EBITDA for four
consecutive fiscal quarters ending on the Statement Date (See Schedule 2):
$__________           C. Leverage Ratio (Line I.A ÷ Line I.B):                 
: 1.00             Maximum permitted: 3.50:1.002

 



 



2 Replace with “4.00:1.00” if the Company has satisfied the Leverage Ratio
Increase Requirements for the relevant period pursuant to Section 8.01 of the
Agreement.

 

 27 

 

  

For the Quarter/Year ended ___________________(“Statement Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)

Consolidated
EBITDA   Quarter
Ended   Quarter
Ended   Quarter
Ended   Quarter
Ended   Twelve 
Months
Ended Consolidated
Net Income                     + Consolidated Interest Expense                  
  + Federal and State income tax expense                     + depreciation
expense                     + amortization expense                     + all
other non-cash charges                     = Consolidated EBITDA                
   

 

 28 

 

 

EXHIBIT F-1

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]3 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]4 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]5 hereunder are several and not joint.]6
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities7) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 



 



3 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

4 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

5 Select as appropriate.

6 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

7 Include all applicable subfacilities.

 

 29 

 

  

1. Assignor[s]:                             2. Assignee[s]:                    

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3. Borrower(s):    

 

4.           Administrative Agent: SunTrust Bank, as the administrative agent
under the Credit Agreement.

 

5.           Credit Agreement: Credit Agreement, dated as of November [__],
2015, among Equifax Inc., a Georgia corporation, the Designated Borrowers from
time to time party thereto, the Lenders from time to time party thereto, and
SunTrust Bank, as Administrative Agent, an L/C Issuer, and Swing Line Lender.

 

6.           Assigned Interest[s]:

 

Assignor[s]8  Assignee[s]9  Facility
Assigned10  Aggregate
Amount of
Commitments for all
Lenders11   Amount of
Commitments/
Loans
Assigned   Percentage
Assigned of
Commitments/
Loans12   CUSIP
Number                                  $    $      %               $    $   
  %               $    $      %     

 

[7.          Trade Date:    __________________]13

 

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 



 



8 List each Assignor, as appropriate.

9 List each Assignee, as appropriate.

10 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “DDTL
Commitment,” “Incremental Term Loan Commitment,” “Revolving Commitment,” etc.).

11 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

12 Set forth, to at least 9 decimals, as a percentage of the Commitments of all
Lenders thereunder.

13 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

 30 

 

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR   [NAME OF ASSIGNOR]         By:           Name:           Title:    
      ASSIGNEE   [NAME OF ASSIGNEE]         By:           Name:           Title:
 

 

[Consented to and]14 Accepted:

 

SUNTRUST BANK, as
  Administrative Agent

 

By:           Name:           Title:                 [Consented to:]15        
By:           Name:           Title:    

 



 



14 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

15 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

 31 

 

  

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

EQUIFAX INC.
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.          Representations and Warranties.

 

1.1.          Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.          Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
12.06(b)(iii) and (v) of the Credit Agreement (subject to such consents, if any,
as may be required under Section 12.06(b)(iii) of the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

 32 

 

 

2.          Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

3.          General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 33 

 

 

EXHIBIT F-2

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

(See attached)

 

 34 

 

 

·Lender Administrative Questionnaire

 

Borrower Information     Borrower: Equifax Inc. Amount and Facilities:
$1,700,000,000 Senior Credit Facilities Closing Date: November 2015 Borrower Tax
ID#: 58-0401110 Participant Information     Institution:     (As it will appear
in documents and subsequent announcements) Institution Tax ID#:         Please
submit an original, signed tax withholding form for your entity.  

 

  Credit Contact          Admin./Operations Contact         Primary Contact:    
  Title:       Street Address:       City/State/Zip:       Telephone Number:    
  Fax Number:       E-mail Address:               Contact Name:       Phone
Number       Email Address:      

 

Wire Routing Instructions     Bank Name:   ABA Number:   City/State:   Account
Name (OBI):   Account Number:   Beneficiary (BNF)   Ref:      

 

·            Administrative Agent Information Operations   Wire Instructions    
      Primary Contact: Doug Weltz   Bank: SunTrust Bank Telephone Number: (404)
813-5156   City/State Atlanta, Georgia Fax Number: (404) 495-2170   ABA #:
061000104 Address: SunTrust Bank, Atlanta   Credit: Agency Services Operating
Account   303 Peachtree Street, 25th Floor   Account #: 1000022220783   Mail
Code 7662   Attention: Doug Weltz   Atlanta, Georgia 30308   Reference: Equifax
Inc. E-mail Address: Agency.Services@suntrust.com      

 

PLEASE COMPLETE THIS FORM AND FAX TO SUNTRUST AGENCY SERVICES AT (404) 495-2170
OR SEND
VIA E-MAIL TO AGENCY.SERVICES@SUNTRUST.COM

 

 35 

 

 

EXHIBIT G

 

FORM OF DESIGNATED BORROWER REQUEST AND
ASSUMPTION AGREEMENT

 

Date: ___________, _____

 

To:SunTrust Bank, as Administrative Agent

 

Ladies and Gentlemen:

 

This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.16 of that certain Credit Agreement, dated as of November
[__], 2015 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement”), among Equifax Inc., a Georgia
corporation (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto, and SunTrust Bank, as
Administrative Agent, an L/C Issuer and Swing Line Lender, and reference is made
thereto for full particulars of the matters described therein. All capitalized
terms used in this Designated Borrower Request and Assumption Agreement and not
otherwise defined herein shall have the meanings assigned to them in the
Agreement.

 

Each of ______________________ (the “Designated Borrower”) and the Company
hereby confirms, represents and warrants to the Administrative Agent and the
Lenders that the Designated Borrower satisfies the requirements of an Eligible
Subsidiary.

 

The documents required to be delivered to the Administrative Agent under Section
2.16 of the Agreement will be furnished to the Administrative Agent in
accordance with the requirements of the Agreement.

 

Complete if the Designated Borrower is a Domestic Subsidiary: The true and
correct U.S. taxpayer identification number of the Designated Borrower is
_____________.

 

Complete if the Designated Borrower is a Foreign Subsidiary: The true and
correct unique identification number that has been issued to the Designated
Borrower by its jurisdiction of organization and the name of such jurisdiction
are set forth below:

 

Identification Number   Jurisdiction of Organization            

 

The parties hereto hereby confirm that with effect from the date of the
Designated Borrower Notice for the Designated Borrower, the Designated Borrower
shall have obligations, duties and liabilities toward each of the other parties
to the Agreement identical to those which the Designated Borrower would have had
if the Designated Borrower had been an original party to the Agreement as a
Borrower. Effective as of the date of the Designated Borrower Notice for the
Designated Borrower, the Designated Borrower confirms its acceptance of, and
consents to, all representations and warranties, covenants, and other terms and
provisions of the Agreement.

 

 36 

 

 

The parties hereto hereby request that the Designated Borrower be entitled to
receive [Revolving Loans] [Bid Loans] under the Agreement, and understand,
acknowledge and agree that neither the Designated Borrower nor the Company on
its behalf shall have any right to request any Revolving Loans for its account
unless and until the date five Business Days after the effective date designated
by the Administrative Agent in a Designated Borrower Notice delivered to the
Company and the Lenders pursuant to Section 2.16 of the Agreement.

 

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Agreement.

 

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

  [DESIGNATED BORROWER]         By:           Name:           Title:          
EQUIFAX INC.         By:           Name:           Title:  

 

 37 

 

 

EXHIBIT H

 

FORM OF DESIGNATED BORROWER NOTICE

 

Date: ___________, _____

 

To:Equifax Inc.

 

The Lenders party to the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

This Designated Borrower Notice is made and delivered pursuant to Section 2.16
of that certain Credit Agreement, dated as of November [__], 2015 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”), among Equifax Inc., a Georgia corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and SunTrust Bank, as Administrative
Agent, an L/C Issuer and Swing Line Lender, and reference is made thereto for
full particulars of the matters described therein. All capitalized terms used in
this Designated Borrower Notice and not otherwise defined herein shall have the
meanings assigned to them in the Agreement.

 

The Administrative Agent hereby notifies Company and the Lenders that effective
as of the date hereof [_________________________] shall be a Designated Borrower
and may receive [Revolving Loans] [Bid Loans] for its account on the terms and
conditions set forth in the Agreement.

 

This Designated Borrower Notice shall constitute a Loan Document under the
Agreement.

 

  SUNTRUST BANK,   as Administrative Agent         By:           Name:          
Title:  

 

 38 

 

 

EXHIBIT I

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement, dated as of November [__],
2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Equifax Inc., a Georgia corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and SunTrust Bank, as Administrative
Agent, an L/C Issuer and Swing Line Lender.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 



Dated: __________ ___, _____ [PARTICIPANT]       By:     Name:     Title:  

 

 39 

 

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement, dated as of November [_],
2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Equifax Inc., a Georgia corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and SunTrust Bank, as Administrative
Agent, an L/C Issuer and Swing Line Lender.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Dated: __________ ___, _____ [PARTICIPANT]         By:     Name:     Title:    

 

 40 

 

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Credit Agreement, dated as of November [_],
2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Equifax Inc., a Georgia corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and SunTrust Bank, as Administrative
Agent, an L/C Issuer and Swing Line Lender.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Company and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Company and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Dated: __________ ___, _____ [LENDER]       By:     Name:     Title:    

 

 41 

 

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement, dated as of November [__],
2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Equifax Inc., a Georgia corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and SunTrust Bank, as Administrative
Agent, an L/C Issuer and Swing Line Lender.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Company and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Company and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Dated: __________ ___, _____ [LENDER]       By:     Name:     Title:    

 

 42 

 

 

EXHIBIT J

 

FORM OF DDT LOAN NOTICE

 

Date: ___________, _____

 

To:SunTrust Bank, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of November [__],
2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Equifax Inc., a Georgia corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and SunTrust Bank, as Administrative
Agent, an L/C Issuer and Swing Line Lender.

 

The Company hereby requests (select one):

 

¨ A Borrowing of the DDT Loan; or

 

¨ A conversion of the DDT Loan, or a continuation of Eurodollar Rate DDT Loans.

 

 

1.          On _______________________________________ (a Business Day).

 

2.          In the amount of $________________.

 

3.          Comprised of ___________________.

 

[Type of DDT Loan requested]

 

4.          For Eurodollar Rate DDT Loans: with an Interest Period of [   ]
months.

 

  EQUIFAX INC.         By:           Name:           Title:  

 

 43 

 

 

EXHIBIT K

 

FORM OF DDTL NOTE

 

   

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of the DDT Loan made by the Lender to the Borrower under that certain Credit
Agreement, dated as of November [__], 2015 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Equifax Inc., a Georgia corporation (the “Company”), the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, and SunTrust Bank, as Administrative Agent, an L/C Issuer and Swing
Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of the DDT
Loan from the date of such DDT Loan until such principal amount is paid in full,
at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. DDT Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its DDT Loans and
payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

 44 

 

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

  EQUIFAX INC.         By:           Name:           Title:  

 

 45 

 

 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date   Type of
DDT Loan
Made   Amount of
DDT Loan
Made   End of
Interest
Period   Amount of
Principal or
Interest
Paid This
Date   Outstanding
Principal
Balance This
Date   Notation
Made By                                                                        
                                                                               
                                                                               
                                                                               
                                                                               
                                                                           

 

 46 

 

 

EXHIBIT L

 

FORM OF INCREMENTAL TERM LOAN NOTICE

 

Date: ___________, _____
 

To:SunTrust Bank, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of November [__],
2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Equifax Inc., a Georgia corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and SunTrust Bank, as Administrative
Agent, an L/C Issuer and Swing Line Lender.

 

The Company hereby requests (select one):

 

¨ A Borrowing of the Incremental Term Loan; or

 

¨ A conversion of the Incremental Term Loan, or a continuation of Eurodollar
Rate Incremental Term Loans.

 

1.          On _______________________________________ (a Business Day).

 

2.          In the amount of $________________.

 

3.          Comprised of ___________________.

 

[Type of Incremental Term Loan requested]

 

4.          For Eurodollar Rate Incremental Term Loans: with an Interest Period
of [    ] months.

 

  EQUIFAX INC.         By:           Name:           Title:  

 

 47 

 